Exhibit 10.3

NINTH AMENDMENT TO CREDIT AGREEMENT



This NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
28, 2020, is entered into by and among (a) AT HOME HOLDING III INC. (formerly
known as GRD Holding III Corporation), a Delaware corporation, and AT HOME
STORES LLC (successor in interest to Garden Ridge, L.P.), a Delaware limited
liability company (collectively, the “Borrowers” and each individually, a
“Borrower”), (b) AT HOME HOLDING II INC. (formerly known as GRD Holding II
Corporation), a Delaware corporation (“Holdings”), (c) the other Guarantors (as
defined in the Existing Credit Agreement referred to below) party hereto, (d)
the Lenders (as defined below) party hereto, and (e) BANK OF AMERICA, N.A., as
administrative agent and collateral agent for all Lenders (in such capacities,
including any successor thereto in such capacities, the “Administrative Agent”).

W I T N E S S E T H:



WHEREAS, reference is made to that certain Credit Agreement, dated as of October
5, 2011 (as amended by the First Amendment to Credit Agreement, dated as of May
9, 2012, as further amended by the Second Amendment to Credit Agreement, dated
as of May 23, 2013, as further amended by the Third Amendment to Credit
Agreement, dated as of July 28, 2014, as further amended by the Assumption and
Ratification Agreement, dated as of September 29, 2014, as further amended by
the Fourth Amendment to Credit Agreement, dated as of June 5, 2015, as further
amended by the Fifth Amendment to Credit Agreement, dated as of June 15, 2016,
further amended by the Sixth Amendment to Credit Agreement, dated as of June 2,
2017, as further amended by the Seventh Amendment to Credit Agreement, dated as
of July 27, 2017, as further modified by a certain commitment increase letter
agreement, dated as of June 14, 2019, as further amended by the Eighth Amendment
to Credit Agreement, dated as of June 12, 2020, as further amended from time to
time by certain joinder agreements, and as otherwise amended, extended,
supplemented or otherwise modified in writing from time to time and in effect
immediately prior to the effectiveness of this Amendment, the “Existing Credit
Agreement”, and the Existing Credit Agreement, as amended by this Amendment, the
“Amended Credit Agreement”), by and among (a) the Borrowers, (b) the Guarantors
party thereto, (c) the lenders from time to time party thereto (each,
individually, a “Lender”, and collectively, the “Lenders”), (d) the
Administrative Agent, and (e) and the other agents and arrangers from time to
time party thereto;



WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended to extend the Maturity Date of the Revolving Credit Facility and amend
certain other provisions of the Existing Credit Agreement, subject to the terms
and conditions set forth in this Amendment and the Amended Credit Agreement; and



WHEREAS, the Administrative Agent and the Lenders party hereto are willing, on
the terms and subject to the conditions set forth in this Amendment, to amend
the Existing Credit Agreement as provided herein.



NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:





--------------------------------------------------------------------------------

1.         Defined Terms; Amendment as Loan Document.  All capitalized terms
used in this Amendment, including in the preamble and recitals hereto, and not
otherwise defined herein shall have the meanings assigned to such terms in the
Amended Credit Agreement.  This Amendment constitutes a “Loan Document” under
the Amended Credit Agreement.

2.         Amendments to Existing Credit Agreement.  As of the Ninth Amendment
Effective Date:

(a)        Amended Credit Agreement.  The Existing Credit Agreement (excluding
the schedules and exhibits thereto, which shall remain in full force and effect)
is hereby amended as set forth in Annex A attached hereto such that all of the
newly inserted double underlined text (indicated textually in the same manner as
the following example: double-underlined text) and any formatting changes
attached hereto shall be deemed to be inserted and all stricken text (indicated
textually in the same manner as the following example: stricken text) shall be
deemed to be deleted therefrom.

3.         Conditions to Effectiveness. This Amendment shall not be effective
until the date that each of the following conditions precedent has been
fulfilled to the satisfaction of the Administrative Agent (such date, the “Ninth
Amendment Effective Date”):

(a)        Amendment.  This Amendment shall have been duly executed and
delivered by the Borrowers, the Guarantors and the Revolving Credit Lenders.

(b)        Intercreditor Agreement.  The Intercreditor Agreement shall have been
duly executed and delivered by the Administrative Agent and the Senior Notes
Trustee, and duly acknowledged by the Borrowers and the Guarantors.

(c)        Collateral Matters.

(i)         Lien Searches.  The Administrative Agent shall have received the
results of (A) searches of the Uniform Commercial Code filings (or equivalent
filings) and (B) judgment and tax lien searches, made with respect to the Loan
Parties in, with respect to searches in respect of clause (A), the states or
other jurisdictions of organization, incorporation or formation of such Loan
Parties and, with respect to searches in respect of clause (B), such other
locations as are satisfactory to the Administrative Agent, together with copies
of the financing statements (or, in the case of clause (B), similar or
equivalent documents or filings) disclosed by such searches.

(d)        Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate, dated as of the Ninth Amendment Effective
Date, setting forth a calculation of the Revolving Borrowing Base as of July 25,
2020, duly executed by a Responsible Officer of the Borrowers, and such
Borrowing Base Certificate shall demonstrate that Availability, as of the Ninth
Amendment Effective Date and after giving pro forma effect to this Amendment and
the transactions contemplated hereby, is not less than $75,000,000.

(e)        Solvency Certificate.  The Administrative Agent shall have received a
certificate



2

--------------------------------------------------------------------------------

from the chief financial officer of Holdings and the Borrowers certifying that
after giving effect to the transactions contemplated by this Amendment, the Loan
Parties, on a consolidated basis, are Solvent.

(f)        Officer’s Closing Certificate.  The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrowers certifying that
the conditions specified in Sections 3(i) and (j) hereof have been satisfied.

(g)        Corporate Authority.  The Administrative Agent shall have received
(i) a copy of the Organization Document of each Loan Party filed in connection
with such Loan Party’s organization, incorporation or formation, including all
amendments thereto, certified, if applicable, as of a recent date by the
Secretary of State (or similar Governmental Authority) in the jurisdiction of
organization, incorporation or formation of such Loan Party, and a certificate
as to the good standing (or local equivalent) of each Loan Party as of a recent
date, from such Secretary of State (or similar Governmental Authority) in the
jurisdiction of organization, incorporation or formation of such Loan Party;
(ii) a certificate of the Secretary or Assistant Secretary (or equivalent
Responsible Officer) of each Loan Party, dated as of the Ninth Amendment
Effective Date and certifying (A) that attached thereto is a true and complete
copy of all Organization Documents of such Loan Party as in effect on the Ninth
Amendment Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors (or
similar governing body or entity) of such Loan Party authorizing the execution,
delivery and performance of this Amendment, the other Amendment Documents and
the transactions contemplated hereby and thereby and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, and
(C) as to the incumbency and specimen signature of each Responsible Officer
executing this Amendment, any other Amendment Document, or any other Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; and (iii) for each Loan Party, a certificate of another
Responsible Officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary (or equivalent Responsible Officer) executing the
certificate pursuant to clause (ii) above.

(h)        Legal Opinions.  The Administrative Agent shall have received a
customary written opinion (addressed to the Administrative Agent and the
Revolving Credit Lenders and dated as of the Ninth Amendment Effective Date) of
Fried, Frank, Harris, Shriver & Jacobson LLP, as counsel for the Loan Parties in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Loan Parties hereby request such counsel to deliver such opinions.

(i)         Representations and Warranties. On the Ninth Amendment Effective
Date, the representations and warranties set forth in Section 4 hereof shall be
true and correct.

(j)         No Material Adverse Effect.  Since January 25, 2020, there shall
have been no event or circumstance, either individually or in the aggregate,
that has had or could



3

--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect.

(k)        Projections.  The Administrative Agent shall have received reasonably
detailed projections, including an Availability model, prepared by management of
the Borrowers in a form reasonably acceptable to the Administrative Agent.

(l)         Fees and Expenses.  The Borrowers shall have (i) paid all fees
required to be paid pursuant to that certain fee letter agreement, dated as of
the Ninth Amendment Effective Date, among the Borrowers and the Administrative
Agent (the “Ninth Amendment Fee Letter”), and (ii) reimbursed the Administrative
Agent for all reasonable and documented out-of-pocket fees, costs and expenses,
including reasonable attorneys’ fees and disbursements, in connection with or
relating to this Amendment.

(m)       KYC. The Administrative Agent and the Revolving Credit Lenders shall
have received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, to the extent requested in writing not less than five (5)
days prior to the Ninth Amendment Effective Date.

Without limiting the generality of the provisions of Section 9.04 of the Amended
Credit Agreement, for purposes of determining compliance with the conditions
specified in this Section 3, each Lender, to the extent such Person has signed
this Amendment, shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to such Person, unless
the Administrative Agent shall have received notice from such Person prior to
the proposed Ninth Amendment Effective Date specifying its objection thereto.

4.         Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Revolving Credit Lenders that
as of the Ninth Amendment Effective Date:

(a)        Representations and Warranties; No Defaults.  The following
statements shall be true on the Ninth Amendment Effective Date, both immediately
before and immediately after giving effect to this Amendment and the
consummation of the transactions contemplated by this Amendment (including the
making of any Credit Extensions made on the Ninth Amendment Effective Date and
the application of the proceeds thereof):

(i)         the representations and warranties of the Borrowers and each other
Loan Party contained in Article 5 of the Amended Credit Agreement or any other
Loan Document shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the Ninth Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material



4

--------------------------------------------------------------------------------

respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date, and except that for purposes
of this clause (i), the representations and warranties contained in the first
sentence of Section 5.05(a) of the Amended Credit Agreement and in Section
5.05(e) of the Amended Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a) of the Amended Credit
Agreement, in the case of the first sentence of Section 5.05(a) of the Amended
Credit Agreement, and Section 6.01(b) or (c) Amended Credit Agreement, in the
case of Section 5.05(e) of the Amended Credit Agreement; and

(ii)       no Default or Event of Default under the Amended Credit Agreement or
any other Loan Document, as amended hereby, shall exist or would result
therefrom.

(b)        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of this Amendment and all other instruments and
agreements required to be executed and delivered by such Loan Party in
connection with the transactions contemplated hereby or referred to herein
(collectively, the “Amendment Documents”), and the consummation of the
transactions contemplated by the Amendment Documents, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Amended Credit Agreement), or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach, contravention or payment (but not creation of Liens) referred
to in clause (ii)(A), to the extent that such conflict, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect.

(c)        Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment, any other Amendment Document, the
Amended Credit Agreement or any other Loan Document, or for the consummation of
the transactions contemplated hereby or thereby, except for the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect.



5

--------------------------------------------------------------------------------

(d)        Binding Effect. This Amendment, each other Amendment Document, the
Amended Credit Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is party thereto.  This Amendment, each other
Amendment Document, the Amended Credit Agreement and each other Loan Document
constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by bankruptcy insolvency,
reorganization, receivership, moratorium or other laws affecting creditors’
rights generally and by general principles of equity.

5.         Effect on Loan Documents.  After giving effect to this Amendment on
the Ninth Amendment Effective Date, the Amended Credit Agreement and the other
Loan Documents shall be and remain in full force and effect in accordance with
their terms and are hereby ratified and confirmed by the Loan Parties in all
respects.  Each Loan Party hereby acknowledges and agrees that, after giving
effect to this Amendment, all of its obligations and liabilities under the
Existing Credit Agreement and the other Loan Documents to which it is a party,
as such obligations and liabilities have been amended by this Amendment, are
reaffirmed and remain in full force and effect.  All references to the “Credit
Agreement” in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to the Amended Credit Agreement.
 Nothing contained herein shall be construed as a novation of the Obligations
outstanding under and as defined in the Existing Credit Agreement, which shall
remain in full force and effect, except as modified and amended hereby.  Each
Loan Party hereby further acknowledges and agrees that the Collateral Documents
continue to secure the Obligations, as modified pursuant to this Amendment, to
the same extent as prior to giving effect to this Amendment.

6.         Limited Effect.  This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be an amendment or waiver
of any rights or remedies that the Administrative Agent or any Lender may have
under the Existing Credit Agreement or any other Loan Document or a consent to
any transaction thereunder (in each case, except as expressly set forth herein)
or under applicable Law, and shall not be considered to create a course of
dealing or to otherwise obligate in any respect the Administrative Agent or any
Lender to execute similar or other amendments, waivers or consents or grant any
amendments, waivers or consents under the same or similar or other circumstances
in the future.

7.         Binding Effect.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns.

8.         Multiple Counterparts.   This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, or other
electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) shall be as
effective as delivery of a manually executed counterpart of this Amendment.

9.         Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND



6

--------------------------------------------------------------------------------

CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWERS:

AT HOME HOLDING III INC.





















By:

/s/ Mary Jane Broussard



Name:

Mary Jane Broussard



Title:

Chief Administrative Officer, General Counsel and Secretary









AT HOME STORES LLC















By:

/s/ Mary Jane Broussard



Name:

Mary Jane Broussard



Title:

Chief Administrative Officer, General Counsel and Secretary





[Signature Page to Ninth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

GUARANTORS:

AT HOME COMPANIES LLC



AT HOME HOLDING II INC.

AT HOME PROPERTIES LLC

1600 EAST PLANO PARKWAY, LLC

2650 WEST INTERSTATE 20, LLC

11501 BLUEGRASS PARKWAY LLC

12990 WEST CENTER ROAD LLC

1944 SOUTH GREENFIELD ROAD LLC

4700 GREEN ROAD LLC

4304 WEST LOOP 289 LLC

642 SOUTH WALNUT AVENUE LLC

15065 CREOSOTE ROAD LLC

335 N. ACADEMY BOULEVARD (1031), LLC

1660 W. MIDWAY BOULEVARD (1031), LLC

3003 WEST VINE, LLC

7613 NORTH EAST LOOP 1604, LLC

334 CHICAGO DRIVE, LLC

4949 GREENWOOD DRIVE, LLC

2251 SOUTHWYCK BLVD, LLC

1605 BUFORD HWY, LLC

1267 CENTRAL PARK DR, LLC

4801 183A TOLL ROAD, LLC

19000 LIMESTONE COMMERCIAL DR, LLC

5501 GROVE BLVD, LLC

1600 W. KELLY AVENUE, LLC

1919 WELLS RD, LLC

7697 WINCHESTER RD, LLC

1000 TURTLE CREEK DRIVE LLC

2201 PORTER CREEK DR LLC

2000 E. SANTA FE LLC

301 S TOWN EAST MALL DR LLC

621 SW 19TH STREET LLC

4200 AMBASSADOR CAFFERY PKWY LLC

4405 PHEASANT RIDGE DR LLC

6360 RIDGEWOOD COURT DR LLC

AT HOME RMS INC.

AT HOME PROCUREMENT INC.

AT HOME GIFT CARD LLC















By:

/s/ Mary Jane Broussard



Name:

Mary Jane Broussard



Title:

Chief Administrative Officer, General Counsel and Secretary





[Signature Page to Ninth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

GUARANTORS (CON’T):

1376 E. 70TH STREET LLC



25 PACE BLVD LLC

2780 WILMA RUDOLPH BOULEVARD LLC

E. WILLIAMS FIELD RD LLC

3000 KIRBY DRIVE LLC

3551 S 27TH STREET LLC

4833 WATERVIEW MEADOW DR LLC

10800 ASSEMBLY PARK DR LLC

1050 W. ELLIOTT RD LLC

15255 N NORTHSIGHT BLVD LLC

1811 MONOCACY BLVD LLC

2016 GRAND CYPRESS DR LLC

2301 EARL RUDDER FRWY S LLC

24340 NORTHWEST FREEWAY LLC

2520 MACARTHUR RD LLC

300 TANGER OUTLET BLVD LLC

3002 FIREWHEEL PARKWAY LLC

3015 W 86TH ST LLC

361 NEWNAN CROSSING BYPASS LLC

4825 MARBURG AVENUE LLC

535 PLEASANT GROVE RD LLC

5540 STATE HIGHWAY 121 LLC

602 US HWY 287 LLC

7050 WATTS RD LLC

8651 AIRPORT FREEWAY LLC

9570 FIELDS ERTEL ROAD LLC

10460 SW FELLOWSHIP WAY LLC

1160 GEMINI PLACE LLC

1720 N HARDIN BLVD LLC

216 GABLE CROSSING DRIVE LLC

3820 W WISCONSIN AVENUE LLC

COMPASS CREEK PARKWAY LLC

















By:

/s/ Mary Jane Broussard



Name:

Mary Jane Broussard



Title:

Chief Administrative Officer, General Counsel and Secretary





[Signature Page to Ninth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,



as Administrative Agent, Swing Line Lender



and L/C Issuer













By:

/s/ Brian Lindblom



Name:

Brain Lindblom



Title:

Senior Vice President















BANK OF AMERICA, N.A.,



as a Revolving Credit Lender















By:

/s/ Brian Lindblom



Name:

Brian Lindblom



Title:

Senior Vice President





[Signature Page to Ninth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Credit Lender















By:

/s/ Brendan Hogan



Name:

Brendan Hogan



Title:

Assistant Vice President





[Signature Page to Ninth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

REGIONS BANK,



as a Revolving Credit Lender















By:

/s/ Ankur Shah



Name:

Ankur Shah



Title:

Director





[Signature Page to Ninth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,



as a Revolving Credit Lender















By:

/s/ Troy Bell



Name:

Troy Bell



Title:

Vice President





[Signature Page to Ninth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

BBVA USA,



as a Revolving Credit Lender















By:

/s/ Jay S. Tweed



Name:

Jay S. Tweed



Title:

Senior Vice President







[Signature Page to Ninth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

ANNEX A



AMENDED CREDIT AGREEMENT



[see attached]







--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of October 5, 2011,



among



AT HOME HOLDING III INC. and AT HOME STORES LLC,

as Borrowers,



AT HOME HOLDING II INC.,

as Holdings,

The GUARANTORS party hereto,

The LENDERS party hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,



and



TCG SENIOR FUNDING L.L.C.,

as FILO Agent



--------------------------------------------------------------------------------

BofA SECURITIES, INC.



and



WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Bookrunners,



and



WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent







--------------------------------------------------------------------------------

TABLE OF CONTENTS

--------------------------------------------------------------------------------

PAGE





ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

2

Section 1.01.

Defined Terms

2

Section 1.02.

Other Interpretive Provisions

65 69 

Section 1.03.

Accounting Terms

70

Section 1.04.

Rounding

70

Section 1.05.

References to Agreements and Laws

70

Section 1.06.

Times of Day

70

Section 1.07.

Timing of Payment or Performance

70

Section 1.08.

Currency Equivalents Generally

71

Section 1.09.

Letter of Credit Amounts

67 71 

Section 1.10.

Interest Rates

67 71 

Section 1.11.

Divisions

71







ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

71

Section 2.01.

Credit Facilities; Reserves

71

Section 2.02.

Borrowings, Conversions and Continuations of Loans

72

Section 2.03.

Letters of Credit

72 76 

Section 2.04.

Swing Line Loans

80 84 

Section 2.05.

Prepayments

83 87 

Section 2.06.

Termination or Reduction of Revolving Commitments

85 89 

Section 2.07.

Repayment of Loans.

90

Section 2.08.

Interest

86 90 

Section 2.09.

Fees

87 91 

Section 2.10.

Computation of Interest and Fees

87 91 

Section 2.11.

Evidence of Indebtedness

91

Section 2.12.

Payments Generally; Administrative Agent’s Clawback

92

Section 2.13.

Sharing of Payments

95

Section 2.14.

Increase in Revolving Credit Facility

95

Section 2.15.

Cash Collateral.

97

Section 2.16.

Defaulting Lenders

98

Section 2.17.

Settlement Amongst Revolving Credit Lenders

100







ARTICLE 3 TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

100

Section 3.01.

Taxes

100

Section 3.02.

Illegality

103

Section 3.03.

Inability To Determine Rates

103

Section 3.04.

Increased Cost and Reduced Return; Capital Adequacy

102 106 

Section 3.05.

Funding Losses

103 107 

Section 3.06.

Matters Applicable to all Requests for Compensation

107

Section 3.07.

Replacement of Lenders under Certain Circumstances

109

Section 3.08.

Survival

110







--------------------------------------------------------------------------------

Section 3.09.

Designation of At Home III as Borrower’s Agent; Joint and Several Liability

110







ARTICLE 4 CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSIONS

107 111 

Section 4.01.

Conditions to Initial Credit Extensions

107 111 

Section 4.02.

Conditions to All Credit Extensions

111 116 







ARTICLE 5 REPRESENTATIONS AND WARRANTIES

112 117 

Section 5.01.

Existence, Qualification and Power; Compliance with Laws

117

Section 5.02.

Authorization; No Contravention

113 117 

Section 5.03.

Governmental Authorization; other Consents

113 117 

Section 5.04.

Binding Effect

113 118 

Section 5.05.

Financial Statements; No Material Adverse Effect

118

Section 5.06.

Litigation

114 119 

Section 5.07.

No Default

119

Section 5.08.

Ownership of Property; Liens

119

Section 5.09.

Environmental Compliance

115 119 

Section 5.10.

Taxes

116 120 

Section 5.11.

ERISA Compliance

116 120 

Section 5.12.

Subsidiaries; Equity Interests

117 122 

Section 5.13.

Margin Regulations; Investment Company Act

122

Section 5.14.

Disclosure

118 122 

Section 5.15.

Compliance with Laws

118 123 

Section 5.16.

Intellectual Property; Licenses, Etc

123

Section 5.17.

Anti-Corruption Laws and Sanctions

119 123 

Section 5.18.

Solvency

119 123 

Section 5.19.

EEA Financial Institutions

119 123 

Section 5.20.

Labor Matters

119 123 

Section 5.21.

Perfection, Etc

119 124 

Section 5.22.

Tax Shelter Regulations

124

Section 5.23.

PATRIOT Act

120 124 







ARTICLE 6 AFFIRMATIVE COVENANTS

120 124 

Section 6.01.

Financial Statements

120 124 

Section 6.02.

Certificates; other Information

122 126 

Section 6.03.

Notices

130

Section 6.04.

Payment of Obligations

126 131 

Section 6.05.

Preservation of Existence, Etc

131

Section 6.06.

Maintenance of Properties

127 131 

Section 6.07.

Maintenance of Insurance

127 131 

Section 6.08.

Compliance with Laws

127 132 

Section 6.09.

Books and Records

132

Section 6.10.

Inspection Rights

132

Section 6.11.

Use of Proceeds

129 134 

Section 6.12.

Covenant to Guarantee Obligations and Give Security

129 134 

Section 6.13.

Compliance with Environmental Laws

131 136 







--------------------------------------------------------------------------------

Section 6.14.

Further Assurances.

136

Section 6.15.

Cash Management

132 136 

Section 6.16.

Physical Inventories

138







ARTICLE 7 NEGATIVE COVENANTS

134 138 

Section 7.01.

Liens

134 139 

Section 7.02.

Investments

137 142 

Section 7.03.

Indebtedness

145

Section 7.04.

Fundamental Changes

143 148 

Section 7.05.

Dispositions

144 149 

Section 7.06.

Restricted Payments

151

Section 7.07.

Change in Nature of Business

148 153 

Section 7.08.

Transactions with Affiliates

148 153 

Section 7.09.

Burdensome Agreements

154

Section 7.10.

Use of Proceeds

149 154 

Section 7.11.

Minimum Availability Covenant

155

Section 7.12.

Amendments of Organization Documents

155

Section 7.13.

Accounting Changes

155

Section 7.14.

Prepayments, Etc. of Indebtedness

155

Section 7.15.

Holding Company

150 155 

Section 7.16.

Deposit Accounts; Credit Card Processors

156







ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

151 156 

Section 8.01.

Events of Default

151 156 

Section 8.02.

Remedies upon Event of Default

158

Section 8.03.

[Reserved]

155 160 

Section 8.04.

Application of Funds

155 160 

Section 8.05.

Turnover by the FILO Secured Parties

162

Section 8.06.

DIP Financings; Proceedings under Debtor Relief Laws

160 165 

Section 8.07.

Separate Classification

167

Section 8.08.

Avoidance and Reinstatement

162 167 

Section 8.09.

Payments Over

168

Section 8.10.

Subrogation

168







ARTICLE 9 ADMINISTRATIVE AGENT AND OTHER AGENTS

163 168 

Section 9.01.

Appointment and Authorization of Agents

163 168 

Section 9.02.

Delegation of Duties

164 169 

Section 9.03.

Exculpatory Provisions

169

Section 9.04.

Reliance by Agents

171

Section 9.05.

[Reserved]

166 171 

Section 9.06.

Credit Decision; Disclosure of Information by Agents

166 171 

Section 9.07.

Indemnification of Agents

172

Section 9.08.

Agents in their Individual Capacities

173

Section 9.09.

Successor Agent

173

Section 9.10.

Administrative Agent May File Proofs of Claim

174

Section 9.11.

Collateral and Guaranty Matters

176







--------------------------------------------------------------------------------

Section 9.12.

Secured Bank Product Agreements, Secured Cash Management Agreements and Secured
Hedge Agreements

177

Section 9.13.

Other Agents; Arranger and Managers

172 177 

Section 9.14.

Appointment of Supplemental Administrative Agents

172 178 

Section 9.15.

Reserves; FILO Deficiency Reserve and FILO Seasonal Reserve

173 178 

Section 9.16.

Appointment and Resignation of FILO Agent.

175 181 

Section 9.17.

Certain ERISA Matters

176 182 







ARTICLE 10 MISCELLANEOUS

183

Section 10.01.

Amendments, Etc

183

Section 10.02.

Notices; Effectiveness; Electronic Communications

189

Section 10.03.

Waiver; Cumulative Remedies; Enforcement

191

Section 10.04.

Expenses and Taxes

186 192 

Section 10.05.

Indemnification by the Borrower

192

Section 10.06.

Payments Set Aside

188 194 

Section 10.07.

Successors And Assigns

194

Section 10.08.

Confidentiality

192 198 

Section 10.09.

Setoff

193 199 

Section 10.10.

Interest Rate Limitation

200

Section 10.11.

Counterparts

194 200 

Section 10.12.

Integration; Effectiveness

200

Section 10.13.

Survival of Representations and Warranties

200

Section 10.14.

Severability

195 201 

Section 10.15.

Tax Forms

195 201 

Section 10.16.

Governing Law; Jurisdiction; Etc

198 204 

Section 10.17.

WAIVER OF RIGHT TO TRIAL BY JURY

205

Section 10.18.

Binding Effect

199 205 

Section 10.19.

No Advisory or Fiduciary Responsibility

199 205 

Section 10.20.

Affiliate Activities

200 206 

Section 10.21.

Electronic Execution of Assignments and Certain other Documents

206

Section 10.22.

USA PATRIOT ACT

206

Section 10.23.

Press Releases

201 207 

Section 10.24.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

207

Section 10.25.

Keepwell

202 208 

Section 10.26.

Intercreditor Agreement

202 208 

Section 10.27.

Acknowledgment Regarding Any Supported QFCs

202 208 

Section 10.28.

Electronic Communication.

209 







--------------------------------------------------------------------------------

SCHEDULES

I

Guarantors



E-1

Excluded Subsidiaries



2.1

Commitments and Pro Rata Shares



Revolving Commitments



FILO Commitments



2.03

Existing Letters of Credit



5.05

Supplement to Interim Financial Statements



5.08(b)

Owned Real Property



5.08(c)

Leased Real Property



5.08(d)

Other Locations of Tangible Personal Property



5.09

Environmental Matters



5.11(a)

ERISA Compliance



5.11(d)

Pension Plans



5.12

Subsidiaries and Other Equity Investments



5.16

Intellectual Property Matters



5.17(b)

Credit Card Arrangements



5.20

Labor Matters



6.02

Collateral Reports



7.1

Existing Liens



7.2

Existing Investments



7.3

Permitted Surviving Debt



7.08

Transactions with Affiliates



10.02

Administrative Agent’s Office, Certain Addresses for Notices







--------------------------------------------------------------------------------

EXHIBITS

Form of



A

Committed Loan Notice



B

Swing Line Loan Notice



C-1

Revolving Credit Note



C-2

FILO Note



D

Compliance Certificate



E

Assignment and Assumption



F

Borrowing Base Certificate



G-1

Holdings Guaranty



G-2

Subsidiary Guaranty



H

Security Agreement



I

Joinder Agreement



J

Intellectual Property Security Agreement



K-1

Opinion Matters – Counsel to Loan Parties



K-2

Opinion Matters – Local Counsel to Loan Parties



L

Credit Card Notification









--------------------------------------------------------------------------------

[EXECUTION COPY]



Composite Credit Agreement reflecting changes pursuant to

First Amendment to Credit Agreement dated as of May 9, 2012,

Second Amendment to Credit Agreement dated as of May 23, 20132013,

Third Amendment to Credit Agreement dated as of July 28, 2014,

Assumption and Ratification Agreement dated as of September 29, 2014,

Fourth Amendment to Credit Agreement dated as of June 5, 2015,

Fifth Amendment to Credit Agreement dated as of June 16, 2016,

Sixth Amendment to Credit Agreement dated as of June 2, 2017,

Seventh Amendment to Credit Agreement dated as of July 27, 2017,

Commitment Increase Letter Agreement dated as of June 14, 2019,

and Eighth Amendment to Credit Agreement dated as of June 12, 2020

and Ninth Amendment to Credit Agreement dated as of August 28, 2020



CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into on October 5, 2011
among (a) AT HOME HOLDING III INC. (formerly known as GRD Holding III
Corporation), a Delaware corporation, and AT HOME STORES LLC (as successor in
interest to Garden Ridge, L.P.), a Delaware limited liability company
(collectively, and jointly and severally, the “Borrower” and each individually,
a “Borrower”), (b) AT HOME HOLDING II INC. (formerly known as GRD Holding II
Corporation), a Delaware corporation (“Holdings”), (c) each other Guarantor (as
hereinafter defined) from time to time party hereto, (d) each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
(e) BANK OF AMERICA, N.A., as administrative agent and collateral agent for all
Lenders (in such capacities, including any successor thereto in such capacities,
the “Administrative Agent”), Swing Line Lender and an L/C Issuer, and (f) TCG
SENIOR FUNDING L.L.C., as agent for the FILO Lenders (in such capacity,
including any successor thereto in such capacity, the “FILO Agent”).

PRELIMINARY STATEMENTS

A.        Pursuant to the Stock Purchase Agreement, dated as of July 12, 2011
(the “Acquisition Agreement”), among Garden Holdings Inc., a Delaware
corporation (the “Company”), the sellers named therein (the “Sellers”), and the
Borrower, the Borrower acquired on the Closing Date (in part directly and in
part through an indirect contribution of rollover equity by the Sellers to the
Borrower, as contemplated by the contribution agreement referred to in the
Acquisition Agreement) 100% of the issued and outstanding shares of capital
stock or other equity interests of the Company (the “Acquisition”) in accordance
with the terms thereof.

B.         The Borrower has requested that the Lenders make available to the
Borrower a revolving credit facility in an aggregate principal amount of
$425,000,0001 for the making of revolving loans and the issuance of letters of
credit for the account of the Borrower, from time to time.

C.         The Borrower has requested that the FILO Lenders (as hereinafter
defined) extend a “first-in, last-out” term loan in an aggregate principal
amount of $35,000,000, as of the Eighth Amendment Effective Date.



--------------------------------------------------------------------------------

1 After giving effect to the commitment increase letter agreement dated June 14,
2019.





1

--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.        Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABL License” shall mean the irrevocable license granted by the Loan Parties to
the Administrative Agent pursuant to Section 10(f) of the Security Agreement.

“ABL Priority Collateral” has the meaning specifiedmeans the “ABL Priority
Collateral” as defined in the Intercreditor Agreement.

“Acceptable Credit Card Processor” means any major credit or debit card
processor (including Visa, MasterCard, American Express, Diners Club, and other
processors reasonably acceptable to the Administrative Agent in its Permitted
Discretion).

“Acceptable Document of Title” means, with respect to any Inventory, a bill of
lading or other Document (as defined in the Uniform Commercial Code) that (a) is
issued by a common carrier which is not an Affiliate of any Loan Party which is
in actual possession of such Inventory, (b) is issued to the order of the
Borrower or Procurement Company, as applicable, or, if so requested by the
Administrative Agent, to the order of the Administrative Agent, (c) names the
Administrative Agent as a notify party and bears a conspicuous notation on its
face of the Administrative Agent’s security interest therein, (d) is not subject
to any Lien (other than in favor of the Administrative Agent or a Term Loan
AgentLiens permitted by Section 7.01(a) or (w)), and (e) is on terms otherwise
reasonably acceptable to the Administrative Agent in its Permitted Discretion.

“Account” means “accounts” or “payment intangibles” (each as defined in the
Uniform Commercial Code), and also means a right to payment of a monetary
obligation, whether or not earned by performance, (a) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered or (c) arising out of the use of a credit or
charge card or information contained on or for use with the card.

“ACH” means automated clearing house transfers.

“Acquisition” as defined in the Preliminary Statements to this Agreement.

“Acquisition Agreement” as defined in the Preliminary Statements to this
Agreement.

“Adjustment Date” means the first day of each fiscal quarter, commencing with
the first fiscal quarter beginning after the Eighth Amendment Effective Date.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.



2

--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent-Related Persons” means each Agent, together with its Affiliates, and the
officers, directors, employees, agents, attorneys-in-fact, trustees and advisors
of such Persons and Affiliates.

“Agents” means, collectively, Bank of America, in its capacity as the
Administrative Agent and the Syndication Agent.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Credit Lenders.  The Aggregate Revolving Commitment of all Revolving
Credit Lenders is $425,000,000 as of the EighthNinth Amendment Effective Date,
as such amount may be increased or reduced from time to time in accordance with
the terms of this Agreement.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which a Loan Party or Subsidiary thereof is located or doing
business.

“Applicable Rate” means, with respect to the Revolving Credit Facility,
Revolving Credit Loans, Swing Line Loans and Letters of Credit:

(i)           from and after the Eighth Amendment Effective Date until the first
Adjustment Date occurring after the Eighth Amendment Effective Date, the
percentages set forth in Level I of the pricing grid below; and

(ii)          from and after the first Adjustment Date occurring after the
Eighth Amendment Effective Date and on each Adjustment Date thereafter, the
Applicable Rate shall be determined from the following pricing grid based upon
the Average Daily



3

--------------------------------------------------------------------------------

Availability for the most recent fiscal quarter ended immediately preceding such
Adjustment Date.








Applicable Rate for Revolving Credit Facility

Pricing Level



Average Daily Availability



Eurodollar Rate Loans
and

Letters of Credit


Base Rate Loans



I

Less than or equal to $100,000,000

2.25%

1.25%

II

Greater than $100,000,000 but less than or equal to $150,000,000

2.00%

1.00%

III

Greater than $150,000,000

1.75%

0.75%



Notwithstanding anything to the contrary set forth in this Agreement, including
in this definition, upon the occurrence of an Event of Default, the
Administrative Agent may, and at the direction of the Required Revolving Credit
Lenders shall, immediately increase the Applicable Rate to that set forth in
Level I (even if the Average Daily Availability requirements for a different
Level have been met); provided, further that, if any Borrowing Base Certificates
are at any time restated or otherwise revised (including as a result of an
audit) or if the information set forth in any Borrowing Base Certificates
otherwise proves to be false or incorrect such that the Applicable Rate
determined pursuant to clause (ii) of this definition would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default or Event of Default arising as a result thereof, interest due under
this Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

“Appraisal Percentage” means 90.0%; provided that, so long as no amount in
respect of the FILO Loans remains outstanding, during the period beginning
August 15 and ending on November 30 of each year, Appraisal Percentage shall
mean 92.5%.

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of Eligible Inventory as set forth in the
Inventory stock ledger of the Borrower or Procurement Company, as applicable,
which value shall be determined from time to time by reference to the most
recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents”.



4

--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means each of BofA Securities, Inc. and Wells Fargo Bank, National
Association, in their capacities as exclusive lead arrangers and bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“At Home III” means At Home Holding III Inc. (formerly known as GRD Holding III
Corporation), a Delaware corporation.

“At Home Stores” means At Home Stores LLC (as successor in interest to Garden
Ridge, L.P.), a Delaware limited liability company.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended January 28, 2012 and
the related consolidated statement of income or operations and cash flows for
such fiscal year of the Company and its Subsidiaries, including the notes
thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

(a)        the Loan Cap,

minus

(b)        the Total Revolving Outstandings.

Except as otherwise permitted in writing by the Administrative Agent, in
calculating Availability at any time and for any purpose under this Agreement,
the Borrower shall certify to the Administrative Agent that all accounts payable
and Taxes are being paid on a timely basis.



5

--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the Revolving Commitment of each Revolving Credit Lender to make
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in the determination of Appraised Value, such Reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Administrative Agent’s ability
to realize upon the Collateral, (b) to reflect claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of any portion of
the Borrowing Base or the assets, business, financial performance or financial
condition of any Loan Party, (d) to reflect that a Default or an Event of
Default then exists or (e) to reflect any restrictions in the Term LoanSenior
Notes Documents or the Senior Secured Debt Documents on the incurrence of
Indebtedness by the Loan Parties, but only to the extent that such restrictions
reduce, or with the passage of time could reduce, the amounts available to be
borrowed hereunder in order for the Loan Parties to comply with the Term
LoanSenior Notes Documents or the Senior Secured Debt Documents.  Without
limiting the generality of the foregoing, Availability Reserves may include, in
the Administrative Agent’s Permitted Discretion, (but are not limited to)
Reserves based on: (i) rent (not to exceed two months’ rent for each location
plus any past due rent) (A) for any Store locations and (B) for each
distribution center leased by a Loan Party unless, in each case, the applicable
lessor has delivered to the Administrative Agent, as applicable, a Collateral
Access Agreement; (ii) customs duties, and other costs to release Inventory
which is being imported into the United States; (iii) outstanding Taxes and
other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, claims of the PBGC and other Taxes which may
have priority over the interests of the Administrative Agent in any Collateral;
(iv) salaries, wages, vacation pay and benefits due and owing to employees of
any Loan Party, (v) Customer Credit Liabilities, (vi) customer deposits, (vii)
reasonably anticipated changes in the Appraised Value of Eligible Inventory
between appraisals, (viii) warehousemen’s, carrier’s or bailee’s charges which
may have priority over the interests of the Administrative Agent in any
Collateral, (ix) amounts due to vendors on account of consigned goods, and (x)
(I) so long as any amount in respect of the FILO Loans remains outstanding, upon
the direction of the FILO Agent in accordance with Section 9.15(a) and (II) when
no amount in respect of the FILO Loans remains outstanding, at any time that
Availability is less than 25.0% of the Loan Cap, Reserves to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties or any
Subsidiary thereof with respect to any Secured Bank Product Agreement, Secured
Hedge Agreement or Secured Cash Management Agreement then provided or
outstanding, and (xi) the FILO Loan Maturity Reserve.  The amount of any
Availability Reserve established by the Administrative Agent hereunder shall
have a reasonable relationship to the event, condition or other matter which is
the basis for such Availability Reserve.

“Average Daily Availability” means the average daily Availability for the
immediately preceding fiscal quarter.



6

--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product Agreement” means any agreement relating to services or facilities
provided on account of (a) purchase cards, (b) credit cards or debit cards, (c)
leasing, (d) factoring, (e) supply chain finance services (including, without
limitation, trade payable services and supplier accounts receivable purchases),
and (f) merchant services constituting a line of credit to any Loan Party or any
Subsidiary of any Loan Party, but excluding any Cash Management Agreement.

“Bank Product Provider” means any Person that (i) at the time it enters into a
Bank Product Agreement, is a Lender or an Affiliate of a Lender, or (ii) is, as
of the Closing Date, a Lender or an Affiliate of a Lender and a party to a Bank
Product Agreement, in each case, in its capacity as a party to such Bank Product
Agreement.

“Bankers’ Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a commercial Letter of Credit which has been
accepted by the L/C Issuer.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that, if
the Base Rate as so determined shall be less than 1.00%, then the Base Rate
shall be deemed to be 1.00% for purposes of this Agreement.  The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.  If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03(a), then
the Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.



7

--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Blocked Account” has the meaning provided in Section 6.15(b).

“Blocked Account Agreement” means, with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing control (as defined in the Uniform Commercial
Code) of such Blocked Account by the Administrative Agent (for the benefit of
itself and the other Secured Parties) and whereby the bank maintaining such
account agrees, during a Cash Dominion Trigger Period, to comply only with the
instructions originated by the Administrative Agent without the further consent
of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02(m).

“Borrower Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a FILO
Borrowing, as the context may require.

“Borrowing Base” means, collectively, the Revolving Borrowing Base and the FILO
Borrowing Base.

“Borrowing Base Certificate” means a certificate which sets forth the
calculation of the Revolving Borrowing Base and the FILO Borrowing Base,
substantially in the form of Exhibit F hereto (with such changes therein as may
be required by the Administrative Agent to reflect the components of, and
Reserves against, the Revolving Borrowing Base and/or the FILO Borrowing Base,
including the FILO Deficiency Reserve and the FILO Seasonal Reserve, as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Borrower, and which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Administrative Agent.

“Borrowing Base Eligible Cash Collateral” means cash that is unrestricted and in
the Borrowing Base Eligible Cash Collateral Account.



8

--------------------------------------------------------------------------------

“Borrowing Base Eligible Cash Collateral Account” means a segregated deposit
account in the name of the Borrower subject to a Blocked Account Agreement, in
which only Borrowing Base Eligible Cash Collateral shall be deposited.

“Borrowing Base Reporting Recovery Event” shall mean Availability is at least
the greater of (i) $40,000,000 and (ii) 12.5% of the Combined Loan Cap for
thirty (30) consecutive days and no Event of Default is outstanding during such
thirty (30) day period.

“Borrowing Base Reporting Trigger Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrower to
maintain Availability, at any time, of at least the greater of (x) $40,000,000,
and (y) 12.5% of the Combined Loan Cap.

“Borrowing Base Reporting Trigger Period” shall mean the period after a
Borrowing Base Reporting Trigger Event and prior to a Borrowing Base Reporting
Recovery Event.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower Parties on a consolidated basis
for such period, as determined in accordance with GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Carve Out” means, in connection with any proceeding under any Debtor Relief Law
relating to any Loan Party, any carve out amount granted with respect to
professional fees and expenses, court costs, filing fees, and fees and costs of
the Office of the United States Trustee as granted by the court or as agreed to
by the Administrative Agent in its reasonable discretion.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at Bank of America in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Secured Parties, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.



9

--------------------------------------------------------------------------------

“Cash Dominion Recovery Event” shall mean Availability is at least the greater
of (i) $35,000,000 and (ii) 10.0% of the Combined Loan Cap for thirty (30)
consecutive days and no Event of Default is outstanding during such thirty (30)
day period; provided that for the purposes of Section 6.15 a Cash Dominion
Trigger Event may be discontinued only two (2) times in any twelve (12) month
period, and the termination of a Cash Dominion Trigger Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Trigger Event in the event that the conditions set forth in this
definition again arise.

“Cash Dominion Trigger Event” means either (i) the occurrence and continuance of
any Event of Default, or (ii) the failure of the Borrower to maintain
Availability, at any time, of at least the greater of (x) $35,000,000, and (y)
10.0% of the Combined Loan Cap.

“Cash Dominion Trigger Period” shall mean the period after a Cash Dominion
Trigger Event and prior to a Cash Dominion Recovery Event.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries:

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than twenty four months from the date of
acquisition thereof; provided, that the full faith and credit of the United
States is pledged in support thereof;

(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Revolving Credit Lender or
(B) is organized under the laws of the United States, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States, any state thereof or the
District of Columbia, and is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade by
S&P), and (iii) has combined capital and surplus of at least $250,000,000 (any
such bank being an “Approved Domestic Bank”), in each case with maturities of
not more than three hundred and sixty (360) days from the date of acquisition
thereof;

(c)          commercial paper and variable or fixed rate notes issued by an
Approved Domestic Bank (or by the parent company thereof) or any variable rate
note issued by, or guaranteed by a domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than three hundred
and sixty (360) days from the date of acquisition thereof;

(d)          marketable short-term money market and similar funds (including
such funds investing a portion of their assets in municipal securities) having a
rating of at least P-1 or A-1 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower);



10

--------------------------------------------------------------------------------

(e)          repurchase agreements entered into by any Person with a bank or
trust company (including any of the Revolving Credit Lenders) or recognized
securities dealer having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed or insured by the United States
government or any agency or instrumentality of the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations;

(f)           Investments, classified in accordance with GAAP as Current Assets
of the Borrower or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions having capital of at least
$250,000,000, and the portfolios of which are limited such that at least 95% of
such investments are of the character, quality and maturity described in clauses
(a), through (e) of this definition;

(g)          investment funds investing at least 95% of their assets in
securities of the types (including as to credit quality and maturity) described
in clauses (a) through (f) above; and

(h)          solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (g) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

“Cash Flow Forecast” means a rolling 13-week cash flow forecast, in a form
consistent with the form of Cash Flow Forecast delivered to the Administrative
Agent and the FILO Agent prior to the Eighth Amendment Effective Date, prepared
by the Borrower in good faith based on assumptions the Borrower believes to be
reasonable, which shall include a weekly cash forecast and weekly projections of
cash receipts, disbursements (including ordinary course operating expenses,
Capital Expenditures, fees and expenses) and total available liquidity
(including forecasts of the Revolving Borrowing Base, the FILO Borrowing Base,
and Availability) on a reasonably detailed line-item basis, and which is
otherwise in form and substance reasonably satisfactory to the FILO Agent.

“Cash Flow Variance Report” has the meaning set forth in Section 6.01(e).

“Cash Interest Charges” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis,
Consolidated Interest Charges that have been paid or are payable in cash during
such period net of cash interest income.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, electronic funds transfer
and other cash management arrangements to any Loan Party or any Subsidiary of
any Loan Party, but excluding (i) credit and debit cards, (ii) purchase cards,
and (iii) any other merchant service constituting a line of credit.



11

--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) is,
as of the Closing Date, a Lender or an Affiliate of a Lender and a party to a
Cash Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any of its Restricted Subsidiaries of any casualty insurance
proceeds or condemnation awards in respect of any asset, including but not
limited to Inventory, equipment, fixed assets or real property (including any
improvements thereon).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Change of Control” means the earliest to occur of:

(a)        the consummation of any transaction (including, without limitation,
any merger or consolidation), the result of which is that any Person (including
any “person” (as that term is used in Section 13(d) of the SecuritySecurities
Exchange Act of 1934, as amended)), other than the Permitted Holders, shall have
the power, directly or indirectly, to vote or direct the voting of securities
having a majority of the ordinary voting power for the election of directors of
Holdings or, after a Consolidating Merger, the Consolidated Entity; or

(b)        the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Holdings and its Subsidiaries taken as a whole or the Borrower and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) other than one or more Permitted Holders; or

(c)        any “Change of Control” (or any comparable term) in any document
pertaining to the Term Loan FacilitiesSenior Notes Document or any Senior
Secured Debt Document, in each case with an aggregate outstanding principal
amount in excess of the Threshold Amount; or

(d)        other than in the case of a Consolidating Merger, At Home III shall
cease to be a wholly owned Subsidiary of Holdings.

“Closing Date” means the first date all the conditions precedent in Article 4
are satisfied or waived in accordance with Article 4.

“Closing Material Adverse Effect” has the meaning set forth in Section 4.01(e).

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.



12

--------------------------------------------------------------------------------

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Collateral or (b) any landlord of real property leased
by any Loan Party, pursuant to which such Person (i) acknowledges the
Administrative Agent’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
real property, (iii) provides the Administrative Agent with access to the
Collateral held by such bailee or other Person or located in or on such real
property, (iv) as to any landlord, provides the Administrative Agent with a
reasonable time to sell and dispose of the Collateral from such real property,
and (v) makes such other agreements with the Administrative Agent as the
Administrative Agent may reasonably require.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, each of the mortgages, collateral
assignments, Security Agreement Supplements, IP Security Agreement Supplements,
the Blocked Account Agreements, the Credit Card Notifications, security
agreements, pledge agreements, control agreements or other similar agreements
delivered to the Administrative Agent and the Lenders pursuant to Section 6.12,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

“Combined Loan Cap” means, at any time of determination, the sum of (a) the Loan
Cap and (b) the Total FILO Outstandings at such time.

“Commitment” means, as to each Lender, its Revolving Commitment or FILO
Commitment, as applicable.

“Commitment Fee” means 0.25% per annum.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a FILO Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a),
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communication” has the meaning specified in Section 10.28.

“Company” has the meaning set forth in the Preliminary Statements.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning set forth in Section 6.15(d).

“Conforming DIP” has the meaning set forth in Section 8.06(a).



13

--------------------------------------------------------------------------------

“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of the
cash and Cash Equivalents of the Loan Parties and their Restricted Subsidiaries,
less (b) an amount of Cash and Cash Equivalents necessary for the Loan Parties
and their Restricted Subsidiaries to satisfy the current liabilities incurred by
them in the ordinary course of their business and without acceleration of the
satisfaction of such current liabilities within the following five (5) Business
Days, including amounts held for the purpose of (i) paying any taxes, payroll,
employee wage and benefit payments and trust and fiduciary obligations or (ii)
making principal and interest payments on any permitted Indebtedness of the Loan
Parties and their Restricted Subsidiaries (including the Loans and the Term
Loans). Consolidated Cash EBITDA” has the meaning specified in the First Lien
Credit Agreement as in effect on the Fourth Amendment Effective Date, the Senior
Notes Debt and any Senior Secured Debt).

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are payable in cash with respect to
such period.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for, without duplication,

(i)           total interest expense determined in accordance with GAAP
(including, to the extent deducted and not added back in computing Consolidated
Net Income, (a) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (b) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers’
acceptances, (c) non-cash interest payments, (d) the interest component of
Capitalized Leases, (e) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Swap Contracts with respect to Indebtedness,
(f) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, and (g) any expensing of bridge, commitment and other
financing fees) and, to the extent not reflected in such total interest expense,
any losses on hedging obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk, net of interest income and gains
on such hedging obligations,

(ii)          provision for taxes based on income, profits or capital of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes (such as Delaware franchise tax,
Pennsylvania capital tax or Texas margin tax) and foreign withholding taxes paid
or accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

(iii)         depreciation and amortization expense (including amortization of
intangible assets),



14

--------------------------------------------------------------------------------

(iv)         non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs to
employees of Holdings, the Borrower or any Restricted Subsidiary pursuant to a
written plan or agreement or the treatment of such options under variable plan
accounting,

(v)          any costs or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of Holdings or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests),

(vi)         all extraordinary, non-recurring or unusual charges,

(vii)        costs and expenses in connection with store openings; provided that
the aggregate amount of add backs made pursuant to this clause (vii) shall not
exceed an amount equal to 15% of Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended prior to the determination date
(without giving effect to any adjustments pursuant to this clause (vii)),

(viii)       cash expenses and employee bonuses incurred in connection with, or
in anticipation of, the Transaction,

(ix)         cash restructuring charges or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with Permitted Acquisitions after the Closing Date, project start-up
costs, costs related to the closure and/or consolidation of facilities,
retention charges, contract termination costs, recruiting, retention,
relocation, severance and signing bonuses and expenses, transaction fees and
expenses (including those in connection with, to the extent permitted hereunder,
any Investment, any Debt Issuance, any Equity Issuance, any Disposition, or any
Casualty Event, in each case, whether or not consummated), systems establishment
costs, conversion costs and excess pension charges, consulting fees and any
one-time expense relating to enhanced accounting function, or costs associated
with becoming a public company or any other costs (including legal services
costs) incurred in connection with any of the foregoing; provided that the
aggregate amount of add backs made pursuant to this clause (ix) when added to
the aggregate amount of add backs made pursuant to clause (xix) below, shall not
exceed an amount equal to 15% of Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended prior to the determination date
(without giving effect to any adjustments pursuant to this clause (ix) or clause
(xix) below);

(x)          any losses (or minus any gains) realized upon the disposition of
property outside of the ordinary course of business,

(xi)         any (x) expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement or (y) expenses, charges or
losses with respect to liability or casualty events or



15

--------------------------------------------------------------------------------

business interruption covered by insurance, in each case to the extent actually
reimbursed, or, so long as the Borrower has made a determination that reasonable
evidence exists that such indemnification or reimbursement will be made, and
only to the extent that such amount is (A) not denied by the applicable
indemnifying party, obligor or insurer in writing and (B) in fact indemnified or
reimbursed within eighteen (18) months of such determination (with a deduction
in the applicable future period for any amount so added back to the extent not
so indemnified or reimbursed within such eighteen (18) months),

(xii)        to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (A) not denied in writing by the applicable
insurer and (B) in fact reimbursed within three hundred and sixty-five (365)
days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such three hundred and sixty-five (365) days), expenses, charges or
losses with respect to liability or casualty events or business interruption,

(xiii)       management fees permitted under Section 7.08(d),

(xiv)       any non-cash purchase accounting adjustment and any step-ups with
respect to re-valuing assets and liabilities in connection with the Transaction
or any Investment permitted under Section 7.02,

(xv)        non cash-losses from Joint Ventures and non-cash minority interest
reductions,

(xvi)       fees and expenses in connection with the exchanges or refinancings
permitted by Section 7.14,

(xvii)      expenses representing the implied principal component under
Synthetic Lease Obligations,

(xviii)     other expenses of such Person and its Restricted Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in such
period or any future period,

(xix)       the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Borrower in
good faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken in connection with the Transaction, any
acquisition or disposition by the Borrower or any Restricted Subsidiary or any
operational changes (including, without limitation, operational changes arising
out of the modification of contractual arrangements (including, without
limitation, renegotiation of lease agreements, utilities and logistics contracts
and insurance policies, as well as purchases of leased real properties)) or
headcount reductions, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions, provided that (A) a duly



16

--------------------------------------------------------------------------------

completed certificate signed by a Responsible Officer of the Borrower shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 6.02, certifying that (x) such cost
savings, operating expense reductions and synergies are reasonably expected and
factually supportable as determined in good faith by the Borrower, and (y) such
actions are to be taken within (I) in the case of any such cost savings,
operating expense reductions and synergies in connection with the Transaction,
twelve (12) months after the Closing Date and (II) in all other cases, within
twelve (12) months after the consummation of the acquisition or disposition,
which is expected to result in such cost savings, expense reductions or
synergies, (B) no cost savings, operating expense reductions and synergies shall
be added pursuant to this clause (xix) to the extent duplicative of any expenses
or charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, (C) to the extent that any cost
savings, operating expense reductions and synergies are not associated with the
Transaction, all steps shall have been taken for realizing such savings, (D)
projected amounts (and not yet realized) may no longer be added in calculating
Consolidated EBITDA pursuant to this clause (xix) to the extent occurring more
than four (4) full fiscal quarters after the specified action taken in order to
realize such projected cost savings, operating expense reductions and synergies
and (E) the aggregate amount of add backs made pursuant to this clause (xix),
when added to the aggregate amount of add backs made pursuant to clause (ix)
above, shall not exceed an amount equal to 15% of Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (xix) or clause (ix) above),

(xx)        the amount of expenses relating to payments made to option holders
of any direct or indirect parent company of the Borrower or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted hereunder provided
that the aggregate amount of add backs made pursuant to this clause (xx) shall
not exceed $20,000,000 in any four (4) fiscal quarter period, and

(xxi)       costs of surety bonds incurred in such period in connection with
financing activities; provided that the aggregate amount of add backs made
pursuant to this clause (xxi) when added to the aggregate amount of add backs
made pursuant to clause (ix) and (xix) above, shall not exceed an amount equal
to 10% of Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters most recently ended prior to the determination date (without giving
effect to any adjustments pursuant to this clause (xxi) or clauses (ix) and
(xix) above), minus

(c)          an amount which, in the determination of Consolidated Net Income,
has been included for

(i)           all extraordinary, non-recurring or unusual gains and non cash
income during such period, and



17

--------------------------------------------------------------------------------

(ii)          any gains realized upon the disposition of property outside of the
ordinary course of business, plus/minus

(d)          unrealized losses/gains in respect of Swap Contracts, all as
determined in accordance with GAAP, minus

(e)          the amount of Restricted Payments made in reliance on Sections
7.06(e)(i), 7.06(e)(ii), Section 7.06(e)(vii) or 7.06(h) (except to the extent
that (x) the amount paid with such Restricted Payments by Holdings would not, if
the respective expense or other item had been incurred directly by the Borrower,
have reduced Consolidated EBITDA determined in accordance with this definition
or (y) such Restricted Payment is paid by the Borrower in respect of an expense
or other item that has resulted in, or will result in, a reduction of
Consolidated EBITDA, as calculated pursuant to this definition).

Notwithstanding anything to the contrary, to the extent included in Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA for any
period any income (loss) for such period attributable to the early
extinguishment of (i) Indebtedness, (ii) obligations under any Swap Contracts or
(iii) other derivative instruments.

“Consolidated Entity” has the meaning specified in the definition of
“Consolidating Merger.”

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) all
Consolidated Cash Taxes, minus (iii) Unfinanced Capital Expenditures made during
such period to (b) the sum of all Consolidated Scheduled Funded Debt Payments of
the Borrower Parties for the most recently completed Measurement Period, all as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means all Indebtedness of a Person and its
Restricted Subsidiaries on a consolidated basis, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but (x) excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition and (y) any Indebtedness that
is issued at a discount to its initial principal amount shall be calculated
based on the entire principal amount thereof), excluding (i) net obligations
under any Swap Contract, (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of the applicable Person and is
expected to be paid in a fiscal quarter immediately following the date of
determination of the Consolidated Funded Indebtedness, (iii) any deferred
compensation arrangements, (iv) any non-compete or consulting obligations
incurred in connection with Permitted Acquisitions, or (v) obligations in
respect of letters of credit, except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated Funded Indebtedness until three (3)
Business Days after such amount is drawn.  The amount of Consolidated Funded
Indebtedness for which recourse is limited either to a specified amount or to an
identified asset of such Person shall be deemed to be equal to such specified
amount (or, if less, the fair market value of such identified asset).



18

--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, interest expense (including the amortization of debt
discount and premium, the interest component under Capitalized Leases and the
implied interest component under Synthetic Lease Obligations, but excluding, to
the extent included in interest expense, (i) fees and expenses associated with
the consummation of the Transaction, (ii) annual agency fees paid to the
Administrative Agent or to a Term Loan Agentthe Senior Notes Trustee, (iii)
costs associated with obtaining Swap Contracts and (iv) fees and expenses
associated with any Investment permitted under Section 7.02, Equity Issuance or
Debt Issuance (whether or not consummated)), as determined in accordance with
GAAP, to the extent the same are payable in cash with respect to such period.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication, (i)
extraordinary items, (ii) any amounts attributable to Investments in any
Unrestricted Subsidiary or Joint Venture to the extent that either (x) such
amounts have not been distributed in cash to such Person and its Restricted
Subsidiaries during the applicable period, (y) such amounts were not earned by
such Unrestricted Subsidiary or Joint Venture during the applicable period or
(z) there exists in respect of any future period any encumbrance or restriction
on the ability of such Unrestricted Subsidiary or Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such
Unrestricted Subsidiary or Joint Venture held by such Person and its Restricted
Subsidiaries, (iii) the cumulative effect of foreign currency translations
during such period to the extent included in Consolidated Net Income, (iv) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Restricted Subsidiaries (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis) and (v) net income of
any Restricted Subsidiary (other than a Loan Party) for any period to the extent
that, during such period, there exists any encumbrance or restriction on the
ability of such Restricted Subsidiary to pay dividends or make any other
distributions in cash on the Equity Interests of such Restricted Subsidiary held
by such Person and its Restricted Subsidiaries, except to the extent that such
net income is distributed in cash during such period to such Person or to a
Restricted Subsidiary of such Person that is not itself subject to any such
encumbrance or restriction) as determined in accordance with GAAP.

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of (a) Cash Interest Charges during such period plus
(b) all scheduled payments of principal (and with respect to any Term Loan, as
such payments may be adjusted in accordance with the applicable Term Loan
Documents as a result of any prepayment of the Term Loans) during such period on
Consolidated Funded Indebtedness that constitutes Funded Debt (including the
implied principal component of payments due on Capitalized Leases and Synthetic
Lease Obligations during such period), as determined in accordance with GAAP.

“Consolidating Merger” means a merger of any combination of At Home III,
Holdings, and At Home Group Inc. (formerly known as GRD Holding I Corporation),
a Delaware corporation, into a single entity (the “Consolidated Entity”) in
contemplation of an issuance by the Consolidated Entity of its common Equity
Interests in a public offering; provided that (i) upon



19

--------------------------------------------------------------------------------

any Consolidating Merger involving (x) At Home III, references to the “Borrower”
in this Agreement shall mean the Consolidated Entity and/or At Home Stores LLC,
as applicable, and (y) Holdings, references to “Holdings” in this Agreement
shall, to the extent applicable, mean the Consolidated Entity, and to the extent
not applicable, be disregarded; (ii) the representations and warranties
contained in Article 5, to the extent applicable, shall be true with respect to
the Consolidated Entity; (iii) immediately before and immediately after giving
effect to such Consolidating Merger, no Default or Event of Default shall have
occurred and be continuing; and (iv) upon request by the Administrative Agent,
At Home III and Holdings shall deliver such certifications, certificates,
joinders, agreements, financial information, or opinions of counsel, that the
Administrative Agent deems necessary to confirm (x) the continuing validity and
perfection of the Secured Parties’ security interests in the Collateral and (y)
the enforceability of the Loan Documents.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrower’s accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrower or Procurement Company, as
applicable, the Borrower’s or Procurement Company’s purchase journals or the
Borrower’s or Procurement Company’s stock ledger.  “Cost” does not include
Inventory capitalization costs, other non- purchase price charges (such as
freight) used in the Borrower’s calculation of cost of goods sold or any costs
related to the transfer of Inventory between Procurement Company and the
Borrower.

“Credit Card Advance Rate” means 90.0%.

“Credit Card Notifications” has the meaning provided in Section 6.15(a).

“Credit Card Receivables” means each “payment intangible” (as defined in the
Uniform Commercial Code), together with all income, payments and proceeds
thereof, owed by an Acceptable Credit Card Processor to the Borrower resulting
from charges by a customer of the Borrower on credit or debit cards issued by
such Acceptable Credit Card Processor in connection with the sale of goods by
the Borrower, or services performed by the Borrower, in each case in the
ordinary course of its business.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Extension Conditions” means, in relation to any determination thereof at
any time, the requirements that:

(a)        the Total Outstandings at such time shall not exceed the Combined
Loan Cap at such time (other than as a result of any Permitted Overadvance or
Protective Advance);



20

--------------------------------------------------------------------------------

(b)        the Total Revolving Outstandings at such time shall not exceed the
Loan Cap at such time (other than as a result of any Permitted Overadvance or
Protective Advance);

(c)        the sum of (i) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, (ii) such Revolving Credit Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, and (iii) such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans shall not exceed (other than in the case of the Revolving Credit
Lender acting as the Swing Line Lender) such Revolving Credit Lender’s Revolving
Commitment;

(d)        solely in connection with the issuance, amendment, renewal or
extension of any Letter of Credit, the Outstanding Amount of the L/C Obligations
at such time shall not exceed the Letter of Credit Sublimit;

(e)        solely in connection with the making of any Swing Line Loans, the
Outstanding Amount of Swing Line Loans at such time shall not exceed the Swing
Line Sublimit; and

(f)        solely in connection with the making of any Loans, the Consolidated
Cash Balance shall not exceed $35,000,000;

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards relating to the
Borrower or Procurement Company entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding merchandise credits relating to the
Borrower or Procurement Company.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent among the Borrower (or
Procurement Company, as applicable), a customs broker, freight forwarder,
consolidator, or carrier, and the Administrative Agent, in which the customs
broker, freight forwarder, consolidator, or carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Administrative Agent and agrees, upon notice
from the Administrative Agent, to hold and dispose of the subject Inventory
solely as directed by the Administrative Agent.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties, other than any such account used solely for payroll,
taxes, pension, medical and other ERISA benefit funds.  All funds in each DDA
shall be conclusively presumed to be Collateral and proceeds of Collateral and
the Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA.



21

--------------------------------------------------------------------------------

“Debt Issuance” means the issuance by any Person and its Restricted Subsidiaries
of any Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, when used with respect to Revolving Obligations, (a) the
Base Rate plus (b) the Applicable Rate applicable to Revolving Credit Loans that
are Base Rate Loans plus (c) 2.00% per annum; provided that, with respect to the
outstanding principal amount of any Revolving Credit Loan (including any Swing
Line Loan), the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) otherwise applicable to such Revolving
Credit Loan plus 2.00 % per annum, in any case, to the fullest extent permitted
by applicable Laws.

“Defaulting Lender” means, subject to Section 2.16, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans within two
(2) Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit, (c) has failed,
within two (2) Business Days after reasonable request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) become the subject of a Bail-In Action, (iii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iv) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“DIP Financing” means, in connection with a proceeding under any Debtor Relief
Laws with respect to a Loan Party, the consensual use of cash collateral by, or
the provision of financing or financial accommodations to, such Loan Party
(including, in either event, all of the terms and conditions established and/or
approved in connection with the consensual use of cash collateral, financing or
financial accommodations).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Restricted Subsidiary of such Person), including any sale,



22

--------------------------------------------------------------------------------

assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided,
however, that “Disposition” and “Dispose” shall not be deemed to include any
issuance by Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligations or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a “controlled foreign corporation” under Section 957 of
the Code.

“EBITDA Condition” means that the actual Consolidated EBITDA for the twelve (12)
consecutive months ending on December 31 of the applicable year, or, if such
actual Consolidated EBITDA is not achieved for such period, such later twelve
(12) consecutive month period prior to September 30 of the immediately
succeeding year for which financial statements have been delivered pursuant to
this Agreement, shall be not less than (x) with respect to the FILO Seasonal



23

--------------------------------------------------------------------------------

Reserve for the fiscal year ending on January 30, 2021, the amount set forth as
the section entitled “EBITDA Amount” in the calculations delivered to the
Administrative Agent and the FILO Agent prior to the Eighth Amendment Effective
Date (the “EBITDA Threshold Calculations”) for the applicable Test Date (as
defined in the EBITDA Threshold Calculations) and (y) with respect to the FILO
Seasonal Reserve for the fiscal year ending on January 29, 2022, the amount set
forth as the EBITDA Amount in the EBITDA Threshold Calculations for the
applicable Test Date.  Notwithstanding the definition of “Consolidated EBITDA”
as set forth herein or anything else herein to the contrary, for purposes of
determining compliance with the EBITDA Condition, addbacks made in cash to
Consolidated EBITDA shall not exceed those set forth in the EBITDA Threshold
Calculations.

“EBITDA Threshold Calculations” has the meaning assigned to it in the definition
of “EBITDA Condition.”

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eighth Amendment” means Eighth Amendment to Credit Agreement, dated as of June
12, 2020.

“Eighth Amendment Effective Date” has the meaning specified in the Eighth
Amendment.

“Electronic Copy” has the meaning specified in Section 10.28.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)); provided that “Eligible
Assignee” shall not include any natural person, the Loan Parties or any of their
Affiliates, any Permitted Holder or any Affiliate of a Permitted Investor.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to the Borrower from an Acceptable
Credit Card Processor or a credit card payment processor, and in each case
originated in the



24

--------------------------------------------------------------------------------

ordinary course of business of the Borrower, and (ii) is not ineligible for
inclusion in the calculation of any portion of the Borrowing Base pursuant to
any of clauses (a) through (i) below.  Without limiting the foregoing, to
qualify as an Eligible Credit Card Receivable, an Account shall indicate no
Person other than the Borrower as payee or remittance party.  In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower may be obligated to rebate to
a customer, a credit card payment processor, or Acceptable Credit Card Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Borrower to reduce the amount of such Credit Card
Receivable.  Except as otherwise agreed by the Administrative Agent, any Credit
Card Receivable included within any of the following categories shall not
constitute an Eligible Credit Card Receivable:

(a)        Credit Card Receivables which do not constitute an Account;

(b)        Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

(c)        Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest and Lien in favor of the Administrative Agent,
or (ii) with respect to which the Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Administrative Agent pursuant to the Security Documents and Permitted
Liens);

(d)        Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

(e)        Credit Card Receivables with respect to which the Acceptable Credit
Card Processor has recourse to the Borrower in the event of non-payment by the
holder of the applicable credit card;

(f)        Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which (i) is the subject of any proceeding under any
Debtor Relief Law or (ii) is a target of Sanctions;

(g)        Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable credit card issuer with respect thereto;

(h)        Credit Card Receivables which do not conform in all material respects
to all representations, warranties or other provisions in the Loan Documents
relating to Credit Card Receivables; or

(i)         Credit Card Receivables which the Administrative Agent determines in
its Permitted Discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Credit Card Receivables as the
Administrative Agent may determine;



25

--------------------------------------------------------------------------------

provided that the Administrative Agent may not change any of the eligibility
criteria for Eligible Credit Card Receivables unless the Borrower is given at
least three (3) days prior written notice of the implementation of such change
and, upon delivery of such notice, the Administrative Agent shall be available
to discuss the proposed change with the Borrower to afford the Borrower an
opportunity to take such action as may be required so that the event condition
or circumstance that is a basis for such change no longer exists in a manner and
to the extent reasonably satisfactory to the Administrative Agent in its
Permitted Discretion; provided that, during such three (3) day period, Credit
Extensions hereunder shall be subject to the Borrowing Base as if such change in
eligibility criteria were given effect.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a)        Which has been shipped from a foreign location for receipt by the
Borrower or Procurement Company, but which has not yet been delivered to the
Borrower or Procurement Company, which In-Transit Inventory has been in transit
for forty-five (45) days or less from the date of shipment of such Inventory;

(b)        For which the purchase order is in the name of the Borrower or
Procurement Company and title and risk of loss has passed to the Borrower or
Procurement Company;

(c)        For which an Acceptable Document of Title has been issued, and as to
which the Administrative Agent has control (as defined in the Uniform Commercial
Code) over the documents of title which evidence ownership of the subject
Inventory;

(d)        For which, if requested by the Administrative Agent, the
Administrative Agent has received a Customs Broker/Carrier Agreement;

(e)                    Which is insured to the reasonable satisfaction of the
Administrative Agent (including, without limitation, marine cargo insurance);

(f)        For which payment of the purchase price has been made by the Borrower
or Procurement Company or the purchase price is supported by a commercial Letter
of Credit, unless the Administrative Agent otherwise agrees; and

(g)        Which otherwise would constitute Eligible Inventory (except with
respect to the requirements in clause (c) of the definition thereof);

provided that, the Administrative Agent may, in its Permitted Discretion,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event (i) the Administrative Agent determines that such
Inventory is subject to any Person’s right of reclamation, repudiation, stoppage
in transit or (ii) any event has occurred or is reasonably anticipated by the
Administrative Agent to arise which may otherwise adversely impact the value of
such Inventory or the ability of the Administrative Agent to realize upon such
Inventory; provided further that, in the case of clause (ii) hereof, the
Administrative Agent shall give at least three (3) days prior written notice of
the implementation of the exclusion of any particular Inventory from the
definition of “Eligible In-Transit Inventory” (and, upon delivery of such
notice, the Administrative Agent shall be



26

--------------------------------------------------------------------------------

available to discuss the proposed change with the Borrower to afford the
Borrower an opportunity to take such action as may be required so that the event
condition or circumstance that is a basis for such exclusion no longer exists in
the manner and to the extent reasonably satisfactory to the Administrative Agent
in its Permitted Discretion); provided further that, during such three (3) day
period, Credit Extensions hereunder shall be subject to the Borrowing Base as if
such change in eligibility criteria were given effect.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory (provided that, in no event shall
Eligible In-Transit Inventory included in Eligible Inventory exceed 20% of the
Eligible Inventory included in the sum of the Revolving Borrowing Base and the
FILO Borrowing Base), and (ii) items of Inventory of the Borrower and
Procurement Company that are finished goods, merchantable and readily saleable
to the public in the ordinary course of business, in each case that, (A) comply
in all material respects with each of the representations and warranties
respecting Inventory made by the Borrower and Procurement Company in the Loan
Documents, and (B) are not excluded as ineligible by virtue of one or more of
the criteria set forth below.  The following items of Inventory shall not be
included in Eligible Inventory:

(a)        Inventory that is not solely owned by the Borrower or Procurement
Company or the Borrower or Procurement Company does not have good, marketable
and valid title thereto;

(b)        Inventory that is leased by or is on consignment to the Borrower or
Procurement Company or which is consigned by the Borrower or Procurement Company
to a Person which is not a Loan Party;

(c)        Inventory that is not located in the United States of America
(excluding territories or possessions of the United States) either (i) at a
location that is owned or leased by the Borrower or Procurement Company, except
Inventory in transit between such owned or leased locations of any such Person
or (ii) in-transit from a domestic location for receipt by the Borrower or
Procurement Company at a domestic location that is owned or leased by the
Borrower or Procurement Company within twenty-one (21) days of the date of
shipment, which Inventory is fully insured (as required by this Agreement) for
Cost of such Inventory and with respect to which the title has passed to the
Borrower or Procurement Company;

(d)        Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work-in-process,
raw materials, or that constitute, spare parts, promotional, marketing,
packaging and shipping materials or supplies used or consumed in the Borrower’s
or Procurement Company’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season (except to the extent the
existence of such Inventory is accounted for in the most recent Inventory
appraisal conducted pursuant to this Agreement), (v) are not in compliance with
all standards imposed by any Governmental Authority having regulatory authority
over such Inventory, its use or sale, or (vi) are bill and hold goods;

(e)        Inventory that is not subject to a perfected first-priority security
interest and Lien in favor of the Administrative Agent;



27

--------------------------------------------------------------------------------

(f)        Inventory that consists of samples, labels, bags, and other similar
non-merchandise categories;

(g)        Inventory that is not insured in compliance with the provisions of
Section 6.07 hereof;

(h)        Inventory that has been sold to a buyer but not yet delivered to such
buyer;

(i)         Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party which would
require the payment of fees or royalties to, or the consent of, the licensor
under such agreement for any sale or other disposition of such Inventory by the
Administrative Agent, and the Administrative Agent shall have determined in its
Permitted Discretion that it cannot sell or otherwise dispose of such Inventory
in accordance with Article 8 without violating any such licensing, patent,
royalty, trademark, trade name or copyright agreement;

(j)         [reserved];

(k)        Inventory acquired in a Permitted Acquisition and which is not of the
type usually sold in the ordinary course of the Borrower’s and Procurement
Company’s business, unless and until the Administrative Agent has completed or
received (A) an appraisal of such Inventory from appraisers satisfactory to the
Administrative Agent and establishes Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (B) such other due diligence as the Administrative Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent; or

(l)         Inventory which the Administrative Agent determines in its Permitted
Discretion does not meet such other reasonable eligibility criteria for
Inventory as the Administrative Agent may determine; provided that, the
Administrative Agent may not change any of the eligibility criteria for Eligible
Inventory unless the Borrower is given at least three (3) days prior written
notice of the implementation of such change and, upon delivery of such notice,
the Administrative Agent shall be available to discuss the proposed change with
the Borrower to afford the Borrower an opportunity to take such action as may be
required so that the event condition or circumstance that is a basis for such
change no longer exists in the manner and to the extent reasonably satisfactory
to the Administrative Agent in its Permitted Discretion; provided that, during
such three (3) day period, Credit Extensions hereunder shall be subject to the
Borrowing Base as if such change in eligibility criteria were given effect.

“Environmental Laws” means any and all applicable Laws, rules, judgments,
orders, decrees, permits, licenses, or governmental restrictions, in each case
relating to pollution or the protection of the environment or the release into
the environment of, or exposure to, any pollutant, contaminant or toxic or
hazardous substance or waste, including those related to hazardous substances or
wastes, air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly



28

--------------------------------------------------------------------------------

resulting from or based upon (a) any Environmental Law or Environmental Permit,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any action, suit, investigation or proceeding, or contract,
agreement or other binding consensual arrangement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” has the meaning set forth in Section 4.01(l).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 302 of ERISA or Section
412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any Subsidiary or any of their respective
ERISA Affiliates from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Loan Party or any Subsidiary or any of their respective ERISA
Affiliates from a Multiemployer Plan or notification that a Multiemployer Plan
is in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan or the receipt by any Loan Party or any Subsidiary or any of their
respective ERISA Affiliates of notice relating to the intent to terminate such
plan; (f) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is or is reasonably
expected to be considered an “at-risk plan” or a plan in “endangered status” or
“critical status” within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable; (h) the imposition of any
liability under Title IV of ERISA,



29

--------------------------------------------------------------------------------

other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any Subsidiary or any of their respective ERISA
Affiliates; (i) the conditions for the imposition of a lien under Section 430(k)
of the Code or Section 303(k) of  ERISA shall have been or are reasonably
expected to be met with respect to any Pension Plan; (j) the failure to satisfy
the minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) with respect to a Pension Plan, whether or not waived; (k)
the filing pursuant to Section 431 of the Code or Section 304(d) of ERISA of an
application for the extension of any amortization period; (l) the failure to
timely make a contribution required to be made with respect to any Pension Plan;
(m) the filing pursuant to Section 302(c) of ERISA or Section 412(c) of the Code
of an application for a waiver of the minimum funding standard with respect to
any Pension Plan or (n) the occurrence of a non-exempt “prohibited transaction”
with respect to which a Loan Party or any Subsidiary or any of their respective
ERISA Affiliates is a “disqualified person” (each within the meaning of Section
4975 of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)        for any Interest Period with respect to a Eurodollar Rate Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

Eurodollar Rate  =

Eurodollar Base Rate           



1.00 – Eurodollar Reserve Percentage



where, for purposes of this clause (a),

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the Ice Benchmark Administration Limited LIBOR Rate (or any other Person that
takes over the administration of such rate for Dollars for a period equal in
length to such Interest Period) (“LIBOR”), as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

Eurodollar Rate  =

Eurodollar Base Rate           



1.00 – Eurodollar Reserve Percentage



where, for purposes of this clause (b),

“Eurodollar Base Rate” means the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time, determined two (2) Business Days prior to
such date for Dollar deposits



30

--------------------------------------------------------------------------------

being delivered in the London interbank market for a term of one (1) month
commencing that day; and

(c)        if the Eurodollar Rate, as determined pursuant to clause (a) or (b)
of this definition, shall be less than 1.00%, such rate shall be deemed 1.00%
for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means any Subsidiary (a) that is (i) a Foreign Subsidiary,
(ii) an Unrestricted Subsidiary, (iii) an Immaterial Subsidiary, (iv) prohibited
by applicable Laws, regulation or by any Contractual Obligation existing on the
Fourth Amendment Effective Date as set forth on Schedule E-1 or on the date
after the Fourth Amendment Effective Date such Person becomes a Subsidiary (as
long as such Contractual Obligation was not entered into in contemplation of
such Person becoming a Subsidiary) from granting a Subsidiary Guaranty or that
would require a governmental (including regulatory) or third party consent,
approval, license or authorization in order to grant such Subsidiary Guaranty
(unless such consent, approval, license or authorization has been received or to
the extent that the Borrower has used commercially reasonable efforts (not
involving spending money in excess of de minimis amounts) to obtain such
consent, approval, license or authorization), (v) a direct or indirect
Subsidiary if substantially all of its assets consist of Equity Interests of one
or more direct or indirect Foreign Subsidiaries, (vi) a not-for-profit
Subsidiary, or (vii) not wholly owned directly by the Borrower or one or more of
its wholly owned Restricted Subsidiaries, or (b) to the extent that the burden
or cost (including any material adverse tax consequences) of obtaining a
Subsidiary Guaranty therefrom outweighs the benefit afforded thereby (as
reasonably determined by the Administrative Agent and the Borrower).

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
in respect of a Secured Hedge Agreement if, and to the extent that, all or a
portion of the guaranty of such Guarantor of, or the grant by such Guarantor of
a Lien to secure, such obligation arising under any Secured Hedge Agreement (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (determined after giving



31

--------------------------------------------------------------------------------

effect to Section 10.25 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
obligations in respect of Secured Hedge Agreements by any Borrower or other Loan
Party) at the time the guaranty of such Guarantor or the grant of such Lien
becomes effective with respect to such obligation under any Secured Hedge
Agreement. If any obligation under any Secured Hedge Agreement arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Existing Credit Agreement” has the meaning specified in Section 4.01(c).

“Existing Letters of Credit” means the Letters of Credit described on Schedule
2.03 under the heading “Existing Letters of Credit”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that, if the Federal Funds
Rate as so determined would be less than 1.00%, then the Federal Funds Rate
shall be deemed to be 1.00% for the purposes of this Agreement.

“Fee Letter” means, collectively, the Fee Letter, dated July 12, 2011, among the
Borrower, Bank of America, MLPFS, and the other parties thereto, the “Second
Amendment Fee Letter” referred to in the Second Amendment, the “Third Amendment
Fee Letter” referred to in the Third Amendment, the “Fifth Amendment Fee Letter”
referred to in the Fifth Amendment, the “Seventh Amendment Fee Letter” referred
to in the Seventh Amendment and the “SeventhNinth Amendment Fee Letter” referred
to in the SeventhNinth Amendment.

“Fifth Amendment” means the Fifth Amendment to the Credit Agreement, dated as of
June 15, 2016.

“FILO Agent” has the meaning specified in the introductory paragraph to this
Agreement.

“FILO Borrowing” means a borrowing consisting of the FILO Loans made on the
Eighth Amendment Effective Date by a FILO Lender pursuant to Section
2.01(a)(ii).

“FILO Borrowing Base” means, at any time of calculation, an amount (not less
than zero) equal to:



32

--------------------------------------------------------------------------------

(a)        the face amount of Eligible Credit Card Receivables, multiplied by
10.0%;

plus

(b)        the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by the product of (i) 10.0% multiplied by (ii) the Appraised Value of Eligible
Inventory;

minus

(c)        with duplication of Availability Reserves maintained against the
Revolving Borrowing Base, Availability Reserves with respect to Secured Bank
Products and Secured Hedge Agreements pursuant to the last sentence of Section
9.15(a);

provided that, for every $1,000,000 in aggregate principal amount of the FILO
Loans prepaid or repaid by the Borrower, the advance rate applicable to Eligible
Inventory included in the FILO Borrowing Base, as set forth in clause (b)(i)
above shall be reduced based on a rate of 25 basis points for every $1,000,000
(e.g., if the amount of such repayment or prepayment was $1,000,000, and the
relevant advance rate, prior to such prepayment was 10.0%, such advance rate
will be reduced to 9.75%); provided, further that under no circumstances shall
the advance rate applicable to Eligible Inventory included in the FILO Borrowing
Base be reduced to a rate below 0%.  Such reduction shall be effective on the
next succeeding date following the date of the relevant prepayment on which a
Borrowing Base Certificate is required to be delivered under Section 6.02(c).

The FILO Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent and the
FILO Agent pursuant to Section 6.02(c), as adjusted to give effect to any
Availability Reserve implemented or modified following such delivery as
contemplated by clause (c) above.

“FILO Commitment” means, as to any FILO Lender, the commitment of such FILO
Lender to make FILO Loans pursuant to Section 2.01(a)(ii).  The amount of each
FILO Lender’s FILO Commitment is set forth on Schedule 2.01(a)(ii).  The
aggregate amount of the FILO Lenders’ FILO Commitments on the Eighth Amendment
Effective Date is $35,000,000.

“FILO Default Rate” means an interest rate equal to the interest rate (including
any applicable margin) otherwise applicable to such FILO Loan plus 2.00% per
annum, to the fullest extent permitted by applicable Laws.

“FILO Deficiency Reserve” means, at any time, the amount, if any, by which the
then outstanding FILO Loans exceeds the FILO Borrowing Base.

“FILO Deficiency Reserve Correction Notice” has the meaning set forth in Section
9.15(c).

“FILO Event of Default” means (i) an Event of Default under Section 8.01(a) with
respect to the FILO Loans or any other FILO Obligations, (ii) an Event of
Default under Section 8.01(a) with respect to the Obligations (other than the
FILO Obligations) as a result of failure of the



33

--------------------------------------------------------------------------------

Borrowers to pay all such Obligations then due and owing due on the earlier of
the Maturity Date or the date on which the maturity of such Obligations is
accelerated pursuant to Section 8.02(a)(ii), and (iii) an Event of Default under
Section 8.01(b) or Section 8.01(c), as applicable, but only to the extent such
Event of Default arises from the Loan Parties’ failure to comply with the
provisions of Section 6.02(c) or Section 7.11.  Each determination of whether a
FILO Event of Default has occurred and is continuing shall be made without
giving effect to any waiver or modification of any such provision effected
pursuant to the terms hereof without the consent of the FILO Agent.

“FILO Facility” means the FILO Commitments and the FILO Loans made pursuant
thereto on the Eighth Amendment Effective Date, as provided in this Agreement.

“FILO Fee Letter” means the Fee Letter, dated as of the Eighth Amendment
Effective Date, among the Borrower and the FILO Agent.

“FILO Lenders” means Lenders holding FILO Commitments and/or FILO Loans.

“FILO Loan Maturity Reserve” means, at any time of determination during a FILO
Loan Maturity Reserve Period, an Availability Reserve in an amount equal to the
outstanding principal balance of the FILO Loans at such time.  For the avoidance
of doubt, the amount of the FILO Loan Maturity Reserve shall be reduced from
time to time during any FILO Loan Maturity Reserve Period to give effect to any
payments of the FILO Loans made during such FILO Loan Maturity Reserve Period
(including any payments made with the proceeds of Revolving Credit Loans
hereunder) to the extent such payments are permitted hereunder.

“FILO Loan Maturity Reserve Period” means the period commencing on the 91st day
prior to the stated maturity date of the FILO Loans and ending on the date that
is the earlier to occur of (a) the repayment in full of the FILO Loans and (b)
the date that the stated maturity date of the FILO Loans is extended to a date
that is at least 91 days after the then Latest Maturity Date.

“FILO Loans” has the meaning specified in Section 2.01(a)(ii).

“FILO Note” means a promissory note made by the Borrower, substantially in the
form of Exhibit C-2, in favor of a FILO Lender, evidencing the FILO Loans made
by such FILO Lender to the Borrower.

“FILO Obligations” means all advances to, and debts (including principal,
interest, fees (including, without limitation, the FILO Prepayment Premium, if
applicable), costs, and expenses), liabilities, obligations, covenants and
indemnities of, any Loan Party arising under any Loan Document with respect to
the FILO Loans, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“FILO Prepayment Premium” has the meaning given to such term in the FILO Fee
Letter.



34

--------------------------------------------------------------------------------

“FILO Rate” means, the higher of (a) 1.00% per annum, and (b) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th), determined on the first
day of each calendar month, appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service as determined by the FILO Agent) as the London interbank
offered rate for deposits in Dollars for an interest period of three (3) months
as of such date (but if more than one rate is specified on such page, the rate
will be an arithmetic average of all such rates).

“FILO Seasonal Reserve” means, (a) for the one-month period commencing on
October 1st and ending on October 31st of each year, an amount equal to
$5,000,000, (b) for the one-month period commencing on November 1st and ending
on November 30th of each year, an amount equal to $10,000,000 and (c) for the
period commencing on December 1st of each year and ending on the date, if any,
that the EBITDA Condition is satisfied prior to September 30 of the immediately
following calendar year, an amount equal to $15,000,000.

“FILO Secured Parties” means, collectively, the FILO Agent and the FILO Lenders.

“FILO Standstill Period” means, with respect to a FILO Event of Default, the
period commencing on the date of the Administrative Agent’s and Borrowers’
receipt of written notice from the FILO Agent that a FILO Event of Default has
occurred and is continuing and that the FILO Agent is requesting the
Administrative Agent to accelerate the FILO Obligations or otherwise commence
the enforcement of remedies, and ending on the date that is (i) forty-five (45)
days after receipt of such notice with respect to a FILO Event of Default
arising under Section 8.01(a) and (ii) sixty (60) days after such receipt of
such notice with respect to any other FILO Event of Default.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, treasurer, assistant treasurer or controller of such Loan Party.  Any
document delivered hereunder that is signed by a Financial Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Financial Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“First Amendment” means the First Amendment to the Credit Agreement, dated as of
May 9, 2012.

“First Lien Administrative Agent” means the “Administrative Agent” as defined in
the First Lien Credit Agreement.

“First Lien Collateral Agent” means the “Collateral Agent” as defined in the
First Lien Credit Agreement.

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the Fourth Amendment Effective Date (as amended, supplemented or otherwise
modified from time to time in accordance with its terms and with the terms
hereof and the Intercreditor Agreement), among Holdings, the Borrower, the First
Lien Lenders, the First Lien Administrative Agent and



35

--------------------------------------------------------------------------------

the First Lien Collateral Agent, including any replacement thereof entered into
in connection with one or more Permitted Refinancings thereof.

“First Lien Loan Documents” means, collectively, (i) the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement and (ii) any “Loan Documents” (or alternative definition serving an
equivalent purpose) in respect of any Incremental First Lien Term Loan or
Permitted Other First Lien Indebtedness (as defined in the First Lien Credit
Agreement).

“First Lien Loans” means the “Term Loans” as defined in the First Lien Credit
Agreement and shall, for the avoidance of doubt, include Incremental First Lien
Term Loans (as defined in the First Lien Credit Agreement).

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

“Foreign Vendor” means a Person whose place of business is outside of the United
States that sells In-Transit Inventory to the Borrower or Procurement Company.

“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated as of
June 5, 2015.

“Fourth Amendment Effective Date” has the meaning specified in the Fourth
Amendment.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Pro Rata Share of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Pro Rata Share of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person means Indebtedness of such Person that by its terms
matures more than one (1) year after the date of its creation or matures within
one (1) year from any date of determination but is renewable or extendible, at
the option of such Person, to a date more than one (1) year after such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one (1) year after such
date.



36

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, Holdings and the Subsidiaries of the Borrower
listed on Schedule I and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
toxic mold, polychlorinated biphenyls, radon



37

--------------------------------------------------------------------------------

gas and infectious or medical wastes, and all other substances or wastes of any
nature regulated as “hazardous” or “toxic,” or as a “pollutant” or a
“contaminant,” pursuant to any Environmental Law.

“Hedge Bank” means any Person that (i) at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, or (ii) is, as of the
Closing Date, a Lender or an Affiliate of a Lender and a party to a Secured
Hedge Agreement, in each case, in its capacity as a party to such Secured Hedge
Agreement.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit G-1.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“ICC” has the meaning specified in Section 2.03(g).

“Immaterial Subsidiary” means each Restricted Subsidiary designated as such by
the Borrower to the Administrative Agent in writing that meets all of the
following criteria as of the date of the most recent balance sheet required to
be delivered pursuant to Section 6.01: (a) the assets of such Restricted
Subsidiary and its Restricted Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 5.0% of the consolidated assets of the
Borrower and its Restricted Subsidiaries as of such date; and (b) the revenues
of such Restricted Subsidiary and its Restricted Subsidiaries (on a consolidated
basis) for the fiscal quarter ending on such date do not exceed an amount equal
to 5.0% of the consolidated revenues of the Borrower and its Restricted
Subsidiaries for such period; provided, however, that (x) the aggregate assets
of all Immaterial Subsidiaries and their Restricted Subsidiaries (on a
consolidated basis) as of such date may not exceed an amount equal to 10.0% of
the consolidated assets of the Borrower and its Restricted Subsidiaries as of
such date; and (y) the aggregate revenues of all Immaterial Subsidiaries and
their Restricted Subsidiaries (on a consolidated basis) for the fiscal quarter
ending on such date may not exceed an amount equal to 10.0% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries for such period.

“Impacted Loans” has the meaning set forth in Section 3.03(a).

“Impositions” has the meaning set forth in Section 3.01(a).

“Increased Collateral Monitoring Trigger Event” means (a) so long as any amount
in respect of the FILO Loans remains outstanding, the failure of the Borrower to
maintain Availability, at any time, of at least the greater of (i) $105,000,000
and (ii) 30.0% of the Combined Loan Cap, and (b) when no amount in respect of
the FILO Loans remains outstanding, the failure of the Borrower to maintain
Availability, at any time, of at least 20.0% of the Loan Cap.



38

--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        the maximum amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c)        net obligations of such Person under any Swap Contract;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than (w) any purchase price adjustment pursuant to
the Acquisition Agreement, (x) trade accounts payable in the ordinary course of
business, (y) any earn-out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and (z) expenses
accrued in the ordinary course of business);

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f)        all Attributable Indebtedness;

(g)        all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)        all Guarantees of such Person in respect of any of the foregoing;

provided that, notwithstanding the foregoing, Indebtedness shall be deemed not
to include Attributable Indebtedness, if any, arising out of Sale and Lease-Back
Transactions permitted by Section 7.05(e).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person that is
non-recourse to such Person, for purposes of clause (e), shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.



39

--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.08.

“Insolvency Increase Amount” means, during any proceeding under Debtor Relief
Laws, an amount equal to the result of (x) 5.00% of the sum of the Revolving
Borrowing Base (calculated without giving effect to any FILO Seasonal Reserve),
minus (y) any then outstanding Permitted Overadvances or Protective Advances
made pursuant to clause (b) of the definition of Maximum Revolving Insolvency
Amount (subject to the limitations set forth therein), whether such Permitted
Overadvance or Protective Advance is made prior to or during any proceeding
under Debtor Relief Laws; provided that such result shall not be less than zero.



“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
divisions, revisions, extensions, reissuances, and reexaminations thereof;
industrial design applications and registered industrial designs; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; all rights to sue and recover at law
or in equity for any past, present or future infringement, dilution or
misappropriation, or other violation thereof; and all common law and other
rights throughout the world in and to all of the foregoing.

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, substantially in the form of Exhibit J hereto
together with each intellectual property security agreement supplement executed
and delivered pursuant to Section 6.12.

“Intercreditor Agreement” means the ABL/Termthat certain Intercreditor
Agreement, dated as of the Fourth Amendment Effective Date, betweenAugust 20,
2020, by and among the Administrative Agent and the Senior Notes Trustee, the
First Lien Collateral Agent, the Second Lien Collateral Agent and acknowledged
and agreed to by the Borrower, Holdings and the other Guarantors, as it may be
futher by the Loan Parties, as the same may be amended, supplemented, restated,
renewed, replaced, restructured, supplemented or otherwise modified from time to
time in accordance withtherewith and this Agreement.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first (1st) day
after the end of calendar month and the Maturity Date.



40

--------------------------------------------------------------------------------

“Interest Payment Date for FILO Loans” means with respect to any FILO Loan, the
first day of each calendar month.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Lenders, nine or twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided,
that:

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)        no Interest Period shall extend beyond the Maturity Date.

“In-Transit Inventory” means Inventory of the Borrower or Procurement Company
which is in the possession of a common carrier and is in transit from a Foreign
Vendor of the Borrower or Procurement Company from a location outside of the
continental United States to a location of the Borrower or Procurement Company
that is within the continental United States.

“Inventory” has the meaning given that term in the Uniform Commercial Code, and
shall also include, without limitation, all: (a) goods which (i) are leased by a
Person as lessor, (ii) are held by a Person for sale or lease or to be furnished
under a contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria or in the
determination of Appraised Value, such Reserves as may be established from time
to time by the Administrative Agent in its Permitted Discretion with respect to
the determination of the saleability, at retail, of the Eligible Inventory, or
which reflect such other factors as affect the market value of the Eligible
Inventory or which reflect claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon the
Inventory. Without limiting the generality of the foregoing, Inventory Reserves
may, in the Administrative Agent’s Permitted Discretion, include (but are not
limited to) Reserves based on:

(a)        obsolescence;

(b)        seasonality;



41

--------------------------------------------------------------------------------

(c)        shrink;Shrink;

(d)        imbalance;

(e)        change in Inventory character;

(f)        change in Inventory composition;

(g)        change in Inventory mix;

(h)        mark-downs (both permanent and point of sale);

(i)         retail mark-ons and mark-ups inconsistent with prior period practice
and performance, industry standards, current business plans or advertising
calendar and planned advertising events;

(j)         out-of-date and/or expired Inventory; and

(k)        seller’s reclamation or repossession rights under any Debtor Relief
Laws.

The amount of any Inventory Reserve established by the Administrative Agent
hereunder shall have a reasonable relationship to the event, condition or other
matter which is the basis for such Inventory Reserve.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person, or (d) the Disposition of any property for less than the fair
market value thereof (other than Dispositions under Sections 7.05(d), (g) and
(i)).  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” has the meaning set forth in Section 5.16.

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“IRS” means the United States Internal Revenue Service.



42

--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any applicable Restricted
Subsidiary) or in favor of such L/C Issuer and relating to such Letter of
Credit.

“Joinder Agreement” means a joinder agreement, in substantially in the form of
Exhibit I.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, and (b) any Person in whom
the Borrower or any of its Subsidiaries beneficially owns any Equity Interest
that is not a Subsidiary.

“Junior Financing” has the meaning specified in Section 7.14(a).

“Junior Financing Documentation” means the documentation governing any Junior
Financing.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America and each other Lender reasonably acceptable
to the Borrower and the Administrative Agent that agrees to issue Letters of
Credit pursuant hereto, in each case in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Commitment hereunder at such time.



43

--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit (including, without limitation, Bankers’ Acceptances) or a standby
letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Latest Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative



44

--------------------------------------------------------------------------------

Agent determines is reasonably necessary in connection with the administration
of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Liquidation” means the exercise by the Administrative Agent or the
Administrative Agent of those rights and remedies accorded to the Administrative
Agent under the Loan Documents and applicable Laws as a creditor of the Loan
Parties with respect to the realization on the Collateral, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
the Loan Parties acting with the consent of the Administrative Agent, of any
public, private or “going-out-of-business”, “store closing” or other similar
sale or any other disposition of the Collateral for the purpose of liquidating
the Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrower under Article 2,
including in the form of a Revolving Credit Loan, a Swing Line Loan or a FILO
Loan.

“Loan Cap” means, at any time of determination, the lesser of (i) the Aggregate
Revolving Commitments at such time and (ii) the Revolving Borrowing Base at such
time.

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) the Intercreditor
Agreement, (vii) all Borrowing Base Certificates, (viii) the Credit Card
Notifications, (ix) all Compliance Certificates, and (x) the FILO Fee Letter and
(b) for purposes of the Guaranty and the Collateral Documents, (i) this
Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral Documents,
(v) the Fee Letter, (vi) the Intercreditor Agreement, (vii) all Borrowing Base
Certificates, (viii) the Credit Card Notifications, (ix) all Compliance
Certificates, (x) the FILO Fee Letter, (xi) each Secured Bank Product Agreement,
(xii) each Secured Cash Management Agreement, and (xiii) each Secured Hedge
Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Agreement” means that certain Management Agreement, dated as October
5, 2011, by and among GRD Holding I Corporation, AEA Investors LP, Three Cities
Research, Inc. and Knowles Holdings LLCone or more management services or
consulting services agreements, entered into between the Borrower or any direct
or indirect parent company or any Restricted Subsidiary and the Sponsor and any
other beneficial owner in the equity in the Borrower or any direct or indirect
parent company of the Borrower, as amended, supplemented or otherwise



45

--------------------------------------------------------------------------------

modified from time to time in accordance with the terms thereof, but only to the
extent that such amendment, supplement or modification (i) does not increase the
obligations of Holdings or any of its Subsidiariesthe Borrower or any direct or
indirect parent company or any Restricted Subsidiary to make payments thereunder
from the obligations under that certain Management Agreement, dated as October
5, 2011, by and among GRD Holding I Corporation, AEA Investors LP, Three Cities
Research, Inc. and Knowles Holdings LLC and (ii) is otherwise permitted under
the terms of the Loan Documents.

“Management Investor” means any Person who is a director, officer or otherwise a
member of management of Holdings on the Ninth Amendment Effective Date.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party or (c) a material adverse effect
on the rights and remedies of the Lenders under any Loan Document.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earliestearlier of (i) July 27, 2022,August 28, 2025 and (ii) the date of
termination in whole of the Revolving Commitments pursuant to Section 2.06(a) or
Section 8.02, and (iii) the date that is ninety-one (91) days prior to the
maturity date (as such date may be extended) of the First Lien Loans unless the
First Lien Loans have been defeased, repaid, repurchased, or refinanced pursuant
to a Permitted Refinancing prior to such date (and as a result of such Permitted
Refinancing, the maturity date of the First Lien Loans is at least ninety-one
(91) days after July 27, 2022) and (b) with respect to the FILO Facility, the
earlier of (i) the date provided by the immediately preceding clause (a) as in
effect from time to time and (ii) July 27, 2022.

“Maximum Rate” has the meaning specified in Section 10.10.

“Maximum Revolving Insolvency Amount” means an amount equal to the sum of (a)
the result of (i) the Revolving Borrowing Base (calculated without giving effect
to any FILO Deficiency Reserve), plus (ii) the FILO Borrowing Base, minus (iii)
the sum of (x) the amount of Availability required to be maintained by the
Borrower pursuant to Section 7.11, and (y) the Total FILO Outstandings, plus (b)
without duplication, Permitted Overadvances and/or Protective Advances that
satisfy the requirements contained in clauses (a)(i), (a)(ii) and (b) of each
such definition (subject to the aggregate caps set forth in clause (b) of each
such definition), plus (c) in addition to the Permitted Overadvances and
Protective Advances described in clause (b) above, without duplication,
Permitted Overadvances and/or Protective Advances in an aggregate amount up to
the sum of (x) an amount up to the aggregate amount equal to payroll of the Loan
Parties and their Subsidiaries for a two-week period, (y) an additional amount
not to exceed $1,500,000 solely to the extent used to fund payroll of the Loan
Parties and (z) an amount equal to one months’ rent and charges at all of the
Loan Parties’ leased distribution centers and third party warehouse and bailee
locations, plus (d) all then outstanding Unintentional Overadvances, plus (e)
the Insolvency Increase Amount, plus (f) Revolving Credit Loans (including loans
made pursuant to a DIP



46

--------------------------------------------------------------------------------

Financing that is a Conforming DIP) to fund the Carve Out; provided that the
agent under such DIP Financing shall implement, and maintain, at all times, a
borrowing base reserve in the full amount of the applicable Carve Out (as
calculated from time to time during such proceeding).

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months (or, if only quarterly financial statements
are then required to be delivered, on a rolling four (4) quarter basis) of the
Borrower Parties for which financial statements have been or, if a Default under
Section 6.01 then exists, were required to have been, delivered.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
to which any Loan Party or any Subsidiary or any of their respective ERISA
Affiliates makes or is obligated to make contributions, or during the preceding
five (5) plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including a Loan Party or any Subsidiary or any of their respective
ERISA Affiliates) at least two (2) of whom are not under common control, as such
a plan is described in Sections 4063 and 4064 of ERISA.

“Ninth Amendment” means that certain Ninth Amendment to Credit Agreement, dated
as of August 28, 2020.

“Ninth Amendment Effective Date” means August 28, 2020.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Nonrenewal Notice Date” has the meaning provided in Section 2.03(b)(iii).

“Note” means a Revolving Credit Note or a FILO Note, as applicable.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means, collectively, the Revolving Obligations and the FILO
Obligations.  Notwithstanding anything to the contrary contained in the
foregoing, the Obligations shall exclude any Excluded Swap Obligation.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the



47

--------------------------------------------------------------------------------

applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Equity” has the meaning set forth in Section 4.01(l).

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans ((including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date); (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date; and (c) with respect to the FILO
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments thereof.

“Overadvance” means any extension of credit hereunder (whether in the form of a
Credit Extension, or advance made by the Administrative Agent), to the extent
that, immediately after its having been made (or deemed made), Availability is
less than zero (or, solely, for purposes of determining the existence of a
Protective Advance or Unintentional Overadvance, any such Credit Extension,
advance, or providing of credit support resulting in Availability being less
than the amount required pursuant to Section 7.11).

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning set forth in Section 10.07(h).

“PATRIOT Act” has the meaning specified in Section 10.22.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (including a Multiple Employer Plan or a Multiemployer
Plan) that is maintained,



48

--------------------------------------------------------------------------------

sponsored or contributed to by a Loan Party or any Subsidiary or any ERISA
Affiliate (or to which any such party would be deemed to be a “contributing
sponsor” or “employer” if such plan were terminated) and which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Discretion” means the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions.  In
exercising such judgment, the Administrative Agent may consider any factors
which it reasonably determines: (a) with respect to any Collateral issues, will
or reasonably could be expected to adversely affect in any material respect the
value of the Collateral, the enforceability or priority of the Administrative
Agent’s Liens thereon or the amount which the Administrative Agent, the Lenders
or the L/C Issuer would be likely to receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such
Collateral, (b) is evidence that any collateral report or financial information
delivered to the Administrative Agent by any Person on behalf of the applicable
Borrower is incomplete, inaccurate or misleading in any material respect, or (c)
creates or reasonably could be expected to create a Default or Event of Default.
 In exercising such judgment, the Administrative Agent may also consider,
without duplication, such factors already included in or tested by the
definitions of Eligible Inventory or Eligible Credit Card Receivables, as well
as any of the following: (i) changes after the Closing Date in any material
respect in demand for, pricing of, or product mix of Inventory; (ii) changes
after the Closing Date in any material respect in any concentration of risk with
respect to Accounts or Credit Card Receivables; (iii) any other factors or
circumstances that will or would reasonably be expected to have a Material
Adverse Effect and (iv) any other factors arising after the Closing Date that
change in any material respect the credit risk of lending to the Borrowers on
the security of the Collateral.

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of Holdings, the proceeds of which
are contributed to the common equity of the Borrower.

“Permitted Holders” means (a) the Sponsor, Three Cities and the management of
the Company(b) the Management Investors; provided that in no event shall
management of the CompanyManagement Investors, when taken together, be treated
as Permitted Holders with respect to more than fifteentwenty percent (1520%) of
the outstanding voting Equity Interests of Holdings or with respect to their
ability to designate, or to vote or direct the voting of securities having the
power to elect, more than fifteentwenty percent (1520%) of the board of
directors of Holdings, and (c) subject to the Administrative Agent’s and each
Lender’s completion (and satisfactory review) of all applicable “know your
customer” and anti-money laundering diligence, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation diligence, (i) any
Person (each, a “Successor Holding Company”) that has no material assets other
than the Equity Interests of Holdings and, directly or indirectly, holds or
acquires 100% of the total voting power of the voting Equity Interests of
Holdings or any direct or indirect parent holding company, and of which no other
Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act, as amended, or any successor provision), other than
any Permitted Holder specified in clause (a) above, holds more than 49% of the
total voting



49

--------------------------------------------------------------------------------

power of the voting Equity Interests thereof; provided that any such Successor
Holding Company or each Subsidiary thereof that owns the Equity Interests of
Holdings shall be joined as a Guarantor hereunder and shall also be deemed to be
“Holdings” for all purposes of this Agreement and the other Loan Documents, (ii)
[reserved] and (iii) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act, as amended, or any successor
provision) the members of which include any Permitted Holder specified in
clauses (a)or (b) above and that, directly or indirectly, hold or acquire
beneficial ownership of the voting Equity Interests of Holdings or any Permitted
Holder specified in clause (i) above (a “Permitted Holder Group”), so long as no
Person or other “group” (other than any Permitted Holders specified in clauses
(a) or (b) above (subject in the case of clause (b) above, to the limitations
set forth therein)) beneficially owns more than 49% on a fully diluted basis of
the voting Equity Interests held by the Permitted Holder Group.  Any Person or
group, together with its Affiliates, whose acquisition of beneficial ownership
constitutes a Change of Control in respect of which a Change of Control Offer
(as defined in the Senior Notes Indenture) is made in accordance with the
requirements of the Senior Notes Indenture will thereafter constitute an
additional Permitted Holder, provided that all Secured Obligations shall be paid
in full in cash and all commitments of the Administrative Agent and the Lenders
hereunder shall be terminated substantially contemporaneously in connection with
the occurrence of such Change of Control.

“Permitted InvestorsHolder Group” has the meaning specified in the definition of
“Permitted Holders.”

“Permitted Investor” means the Sponsor and Three Cities.

“Permitted Liens” means those Liens permitted pursuant to Section 7.01.

“Permitted Overadvance” means any Overadvance made (or deemed to exist) by the
Administrative Agent, in its discretion, and which:

(a)        is made to:

(i)         maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

(ii)       enhance the likelihood of, or to maximize the amount of, repayment of
any Obligation; or

(iii)      is made to pay any other amount chargeable to any Loan Party
hereunder; and

(b)        together with all other Permitted Overadvances then outstanding,
shall not (i) exceed 5.00% of the Revolving Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days;

provided that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Revolving Credit Lenders’ obligations
with respect to Letters of Credit or Section



50

--------------------------------------------------------------------------------

2.04 regarding the Revolving Credit Lenders’ obligations with respect to Swing
Line Loans, or (ii) result in any claim or liability against the Administrative
Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances, and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Administrative Agent make an Overadvance, if after giving effect
thereto, the principal amount of the Credit Extensions would exceed the
Aggregate Revolving Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 or 8.02).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to accrued and unpaid interest
and a reasonable premium thereon plus other reasonable amounts paid, and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder; (b) such modification,
refinancing, refunding, renewal, replacement or extension has (i) a final
maturity date equal to or later than the earlier of (x) the final maturity date
of, and has the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (y) 91 days after the Latest Maturity Date, and (ii) a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended; (c) if the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms as
favorable in all material respects to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended; (d) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed, replaced or extended Indebtedness are either (i) customary for similar
debt in light of then-prevailing market conditions  or (ii) not materially less
favorable, taken as a whole, to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended (provided that a certificate of the Chief
Financial Officer of the Borrower delivered to the Administrative Agent in good
faith at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in the foregoing clause (d), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower of its objection
during such five (5) Business Day period); provided that, in all events
(including in the event such Permitted Refinancing pertains to Senior Secured
Debt) the terms and conditions (including, if applicable, as to collateral) of
any such modified, refinanced, refunded, renewed, replaced or extended
Indebtedness, are not more restrictive as to the terms of this Agreement and the
other Loan Documents  and the rights and remedies of the Administrative Agent
and other Secured Parties hereunder and thereunder, or as to the ABL Priority
Collateral, than those set forth in the Term Loan FacilitiesSenior Notes
Documents; (e) such modification, refinancing, refunding, renewal or extension
is incurred by the Person who is the obligor on the Indebtedness being



51

--------------------------------------------------------------------------------

modified, refinanced, refunded, renewed, replaced or extended; and (f) at the
time thereof, no Default shall have occurred and be continuing.

“Permitted Store Closings” means sales or other dispositions of the Inventory
not in the ordinary course of business in connection with Store closures (a)
which Store closures do not exceed (i) in any fiscal year of the Borrower and
its Subsidiaries, ten percent (10%) of the number of the Loan Parties’ Stores as
of the beginning of such fiscal year (net of Store relocations and new Store
openings) and (ii) in the aggregate from and after the Third Amendment Effective
Date, twenty-five percent (25%) of the greater of (x) the number of the Loan
Parties’ Stores in existence as of the Third Amendment Effective Date (net of
Store relocations and new Store openings) and (y) the number of the Loan
Parties’ Stores as of the beginning of any fiscal year beginning after the Third
Amendment Effective Date (net of Store relocations and new Store openings) and
(b) which sales of Inventory in connection with such Store closures shall, to
the extent the Cost of such Inventory being sold (in any one transaction or
series of related transactions) is in excess of $10,000,000, be in accordance
with liquidation agreements and with professional liquidators reasonably
acceptable to the Administrative Agent.

“Permitted Surviving Debt” has the meaning specified in Section 4.01(c).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any Subsidiary or any of their respective ERISA Affiliates or any such plan
sponsored, maintained or contributed to by a Loan Party or any Subsidiary or any
of their respective ERISA Affiliates on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Interests” has the meaning specified in the Security Agreement.

“Procurement Company” means At Home Procurement Inc., a Delaware corporation.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction or incurrence of Indebtedness subject to the
Specified Incurrence Conditions, that such Specified Transaction or incurrence
of Indebtedness subject to the Specified Incurrence Conditions and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person, if any, subject to such Specified
Transaction or incurrence of Indebtedness subject to the Specified Incurrence
Conditions, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a purchase or other
acquisition of all or substantially all



52

--------------------------------------------------------------------------------

of the property and assets or business of any Person, or of assets constituting
a business unit, a line of business or division of such Person, or of all or
substantially all of the Equity Interests in a Person, shall be included, (b)
any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by
the Borrower or any of its Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Pro Forma Excess Availability” shall mean, as of any date of calculation, after
giving Pro Forma Effect to the transaction then to be consummated or payment to
be made, Availability as of the date of such transaction or payment and for each
of the sixty (60) days prior thereto.

“Pro Rata Share” means, (a) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth (9th) decimal place, and subject to
adjustment as provided in Section 2.16), the numerator of which is the amount of
the Revolving Commitments of such Revolving Credit Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided, that if the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, then the Pro
Rata Share of each Revolving Credit Lender shall be determined based on the Pro
Rata Share of such Revolving Credit Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof and (b) in respect of the FILO Facility, with respect to any FILO Lender
(i) on the Eighth Amendment Effective Date immediately prior to the making of
the FILO Loans, a fraction (expressed as a percentage, carried out to the ninth
(9th) decimal place), the numerator of which is the amount of the FILO
Commitments of such FILO Lender at such time and the denominator of which is the
aggregate amount of the FILO Commitments of all FILO Lenders at such time and
(ii) thereafter, a fraction (expressed as a percentage, carried out to the ninth
(9th) decimal place), the numerator of which is the amount of the FILO Loans of
such FILO Lender at such time and the denominator of which is the aggregate
amount of the FILO Commitments of all FILO Lenders at such time.  The initial
Pro Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.  The Pro Rata Share of each Lender shall
be determined by the Administrative Agent and shall be conclusive absent
manifest error.

“Protective Advance” means any extension of credit hereunder (whether in the
form of a Credit Extension, or advance made by the Administrative Agent) that is
made (or deemed to exist) by the Administrative Agent, in its discretion, and
which:

(a)        is made to:

(i)         maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

(ii)       enhance the likelihood of, or to maximize the amount of, repayment of
any Obligation; or



53

--------------------------------------------------------------------------------

(iii)      is made to pay any other amount chargeable to any Loan Party
hereunder; and

(b)        together with all other Protective Advances then outstanding, shall
not (i) exceed, at any time, the result of (A) 5.00% of the Revolving Borrowing
Base (calculated without giving effect to any FILO Seasonal Reserve), minus (B)
the aggregate outstanding principal amount of all Permitted Overadvances at such
time or (ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree;

provided that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Revolving Credit Lenders’ obligations
with respect to Letters of Credit or Section 2.04 regarding the Revolving Credit
Lenders’ obligations with respect to Swing Line Loans, or (ii) result in any
claim or liability against the Administrative Agent (regardless of the amount of
any Overadvance) for Unintentional Overadvances, and such Unintentional
Overadvances shall not reduce the amount of Protective Advances allowed
hereunder.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Option Event” has the meaning specified in Section 10.01-B(a).

“Qualified ECP Guarantor” means in respect of any obligation under any Secured
Hedge Agreement, each Guarantor that has total assets exceeding $10,000,000 at
the time the relevant guaranty, keepwell, or grant of the relevant security
interest becomes effective with respect to such obligation under such Secured
Hedge Agreement or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interest” means, with respect to any Person, Equity Interests
of such Person that are not Disqualified Equity Interests.

“Recovery” has the meaning set forth in Section 8.08.

“Refinancing” has the meaning set forth in Section 4.01(c).

“Register” has the meaning set forth in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.



54

--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived, with respect to a Pension Plan.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required FILO Lenders” means, as of any date of determination FILO Lenders
holding more than 50% of the Outstanding Amount of the FILO Loans; provided,
that the portion of the Total FILO Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required FILO Lenders.

“Required Lenders” means, as of any date of determination, at least two
unaffiliated Lenders (if there is more than one Lender) having more than 50% of
the sum of the (a) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), and (b) unless terminated, the aggregate unused Commitments;
provided, that the unused Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two unaffiliated Revolving Credit Lenders (if there is more than one
Revolving Credit Lender) having more than 50% of the sum of the (a) Total
Revolving Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition), and (b)
unless terminated, the aggregate unused Revolving Commitments; provided, that
the unused Revolving Commitment of, and the portion of the Total Revolving
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.

“Required Supermajority Lenders” means, as of any date of determination, at
least two unaffiliated Lenders (if there is more than one Lender) having more
than 66⅔% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), and (b) unless terminated, the aggregate unused Commitments;
provided, that the unused Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Supermajority Lenders.



55

--------------------------------------------------------------------------------

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, or Financial
Officer of a Loan Party and, solely for the purposes of the delivery of
incumbency certificates from time to time, any secretary or assistant secretary
of a Loan Party, and, solely for purposes of notices given pursuant to Article
2, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
 Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Payment Conditions” means, at the time of determination, with
respect to any Restricted Payment subject to the Restricted Payment Conditions,
the requirements that: (a) no Default or Event of Default then exists or would
arise as a result of the making of such payment, (b) after giving effect to such
payment, (i) Pro Forma Excess Availability shall be equal to or greater than
15.0% of the Combined Loan Cap and (ii) if the Pro Forma Excess Availability is
less than 20.0% of the Combined Loan Cap, the Consolidated Fixed Charge Coverage
Ratio, as determined on a Pro-Forma Basis for the twelve (12) fiscal months (or,
if only quarterly financial statements are then required to be delivered, on a
rolling four (4) quarter basis) preceding such payment, is equal to or greater
than 1.00:1.00.  Prior to undertaking any Restricted Payment which is subject to
the Restricted Payment Conditions, the Loan Parties shall deliver to the
Administrative Agent a certificate from the Chief Financial Officer of the
Borrower evidencing satisfaction of the conditions contained in clause (b)
above, if applicable, on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Administrative Agent in good faith (which approval shall not be unreasonably
withheld or delayed).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Borrowing Base” means, at any time of calculation, an amount equal
to:

(a)        the face amount of Eligible Credit Card Receivables, multiplied by
the Credit Card Advance Rate;



56

--------------------------------------------------------------------------------

plus

(b)        the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by the product of (i) the Appraisal Percentage multiplied by (ii) the Appraised
Value of Eligible Inventory;

plus

(c)        at any time other than during a Cash Dominion Trigger Period, the
lesser of (x) 100% of Borrowing Base Eligible Cash Collateral and (y)
$20,000,000;

minus

(d)        the FILO Deficiency Reserve;

minus

(e)        the FILO Seasonal Reserve in effect at such time;

minus

(f)        without duplication, the then amount of all Availability Reserves.

The Revolving Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent and
the FILO Agent pursuant to Section 6.02(c), as adjusted to give effect to any
Reserves, any FILO Deficiency Reserve or any FILO Seasonal Reserve, in each
case, implemented or modified following such delivery.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Loans to the Borrower pursuant to Section 2.01(a)(i), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01(a)(i)
under the caption “Revolving Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased or decreased from time to time in accordance with this
Agreement.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(a).

“Revolving Credit Facility” means, at any time, the revolving credit facility
provided in this Agreement for the making of Revolving Credit Loans and the
issuance of Letters of Credit in an aggregate amount equal to the Aggregate
Revolving Commitments at such time.

“Revolving Credit Increase Effective Date” has the meaning set forth in Section
2.14(c).

“Revolving Credit Lenders” means Lenders holding Revolving Commitments and/or
Revolving Credit Loans.



57

--------------------------------------------------------------------------------

“Revolving Credit Loan” means any portion of an advance made hereunder by any
Lender pursuant to Section 2.01(a)(i), for the avoidance of doubt, excluding any
FILO Loan.

“Revolving Credit Note” means a promissory note made by the Borrower,
substantially in the form of Exhibit C-1, in favor of a Revolving Credit Lender,
evidencing the Revolving Credit Loans made by such Revolving Credit Lender to
the Borrower.

“Revolving Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party or any Subsidiary arising
under any Loan Document or otherwise with respect to any Revolving Credit Loan,
Letter of Credit, Secured Bank Product Agreement, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees,
expense reimbursement, indemnities and other charges that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees, expense reimbursement, indemnities and other
charges are allowed claims in such proceeding. Without limiting the generality
of the foregoing, the Revolving Obligations of the Loan Parties under the Loan
Documents (and any of their Subsidiaries to the extent they have obligations
under the Loan Documents) include (a) the obligation (including guarantee
obligations) to pay principal, interest, L/C Borrowings, Letter of Credit
commissions, charges, expenses, fees, indemnities and other amounts payable by
any Loan Party or any of its Subsidiary to any Revolving Secured Party under any
Loan Document, including commissions, charges, expenses, fees, indemnities and
other amounts that accrue after the commencement by or against any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such commissions, charges, expenses,
fees, indemnities and other amounts are allowed claims in such proceeding and
(b) the obligation of any Loan Party or any of its Subsidiaries to reimburse any
amount in respect of any of the foregoing that any Revolving Secured Party, in
its sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary in accordance with, and to the extent permitted by, the Loan
Documents.  Notwithstanding anything to the contrary contained in the foregoing,
the Revolving Obligations shall exclude any Excluded Swap Obligation.

“Revolving Purchase Date” has the meaning set forth in Section 10.01-B(a).

“Revolving Purchase Notice” has the meaning set forth in Section 10.01-B(a).

“Revolving Purchasing Creditors” has the meaning set forth in Section
10.01-B(a).

“Revolving Secured Parties” means, collectively, the Administrative Agent, the
Revolving Credit Lenders, the Hedge Banks, the Bank Product Providers, the Cash
Management Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.01(d).

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.



58

--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing.

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person majority-owned or otherwise
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Scheduled Unavailability Date” has the meaning set forth in Section
3.03(c)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means Second Amendment to Credit Agreement, dated as of May
24, 2013.

“Second Lien Administrative Agent” means the “Administrative Agent” as defined
in the Second Lien Credit Agreement.

“Second Lien Collateral Agent” means the “Collateral Agent” as defined in the
Second Lien Credit Agreement.

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the Fourth Amendment Effective Date (as amended, supplemented or otherwise
modified from time to time in accordance with its terms and with the terms
hereof and the Intercreditor Agreement), among Holdings, the Borrower, the
Second Lien Lenders, the Second Lien Administrative Agent and the Second Lien
Collateral Agent, including any replacement thereof entered into in connection
with one or more Permitted Refinancings thereof.  As of the Eighth Amendment
Effective Date, the Loan Parties confirm that the Second Lien Credit Agreement
and the commitments thereunder have been terminated and all Second Lien Loans
and all other obligations thereunder have been repaid in full in cash.



59

--------------------------------------------------------------------------------

“Second Lien Loan Documents” means, collectively, (i) the Second Lien Credit
Agreement and the other “Loan Documents” as defined in the Second Lien Credit
Agreement and (ii) any “Loan Documents” (or alternative definition serving an
equivalent purpose) in respect of any Incremental Second Lien Term Loan or
Permitted Other Second Lien Indebtedness (as defined in the Second Lien Credit
Agreement).  As of the Eighth Amendment Effective Date, all Second Lien Loan
Documents have been terminated and all obligations thereunder have been repaid
in full in cash.

“Second Lien Loans” means the “Term Loans” as defined in the Second Lien Credit
Agreement and shall, for the avoidance of doubt, include Incremental Second Lien
Term Loans (as defined in the Second Lien Credit Agreement).  As of the Eighth
Amendment Effective Date, the Loan Parties confirm that all Second Lien Loans
have been repaid in full in cash.

“Secured Bank Product Agreement” means any Bank Product Agreement that is
entered into by and between any Loan Party (or any Subsidiary of a Loan Party)
and any Bank Product Provider.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party (or any Subsidiary of a Loan Party)
and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party (or any Subsidiary of a Loan
Party) and any Hedge Bank.

“Secured Net Leverage Ratio” has the meaning specified in the First Lien Credit
Agreement as in effect on the Fourth Amendment Effective Date.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Revolving Secured Parties and the
FILO Secured Parties.  Where reference is made to the applicable Secured
Parties, such reference shall mean, as the context requires, the Revolving
Secured Parties or the FILO Secured Parties.

“Security Agreement” means, collectively, the Security Agreement dated the date
hereof executed by the Loan Parties, substantially in the form of Exhibit H,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.12.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Sellers” as defined in the Preliminary Statements to this Agreement.



60

--------------------------------------------------------------------------------

“Senior Facilities” means the Revolving Credit Facility and the Term Loan
Facility2.Notes” means, collectively, any senior notes or senior secured notes
issued by the Senior Notes Issuer, in favor of the holders thereof pursuant to
the Senior Notes Indenture.

“Senior Notes Debt” means the Indebtedness of Holdings or any Restricted
Subsidiary under the Senior Notes Documents; provided that the aggregate
principal amount of such Indebtedness shall not exceed $275,000,000.

“Senior Notes Documents” means, collectively, (a) the Senior Notes Indenture,
(b) the Senior Notes, (c) any offering memorandum relating to the Senior Notes,
(d) the purchase agreement relating to the Senior Notes, (e) each Senior Notes
Security Document, (f) the Guarantees in respect of the Senior Notes Debt and
(g) the other documents, instruments or agreement entered into in connection
with any of the foregoing, in each case, as the same may be amended, modified,
supplemented, refinanced or replaced in accordance therewith and with this
Agreement.

“Senior Notes Indenture” means any indenture by and among the Senior Notes
Issuer, the other Loan Parties party thereto as guarantors and the Senior Notes
Trustee, as the same may be amended, modified, supplemented or replaced in
accordance therewith and with this Agreement, pursuant to which the Senior Notes
shall be issued.

“Senior Notes Issuer” means, collectively, the Borrower, in its capacity as the
issuer of Senior Notes.

“Senior Notes Security Documents” means, collectively, any security agreements,
pledge agreements, collateral assignments, mortgages, deeds of trust, control
agreements, guarantees, notes and any other documents or instruments now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Loan Party to secure any Senior Notes Debt or under which
rights or remedies with respect to such Liens are governed, as the same may be
amended, modified, supplemented or replaced in accordance with the Intercreditor
Agreement.

“Senior Notes Trustee” means the trustee, administrative agent, collateral
agent, security agent and/or similar agent under the Senior Notes Indenture and
the other Senior Notes Documents, together with any of their respective
successors or assigns in such capacities.

“Senior Secured Debt” means Indebtedness that is either unsecured or secured by
Senior Secured Debt Liens; provided that (Aa) (1i) unless such Senior Secured
Debt is incurred in the form of secured term loans on terms customary for
similar debt in light of then-prevailing market conditions, the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to the Latest Maturity Date (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) and (2ii) the
covenants, events of default, guarantees, collateral and other terms of such
Indebtedness are customary for similar senior secured debt in light of
then-prevailing market conditions (it being understood that, unless such Senior
Secured Debt is incurred



--------------------------------------------------------------------------------

2 As defined in this Agreement prior to giving effect to the Fourth Amendment.



61

--------------------------------------------------------------------------------

in the form of secured term loans on terms customary for similar debt in light
of then-prevailing market conditions, such Indebtedness shall not include any
financial maintenance covenants that are more restrictive than the provisions of
this Agreement) and in any event, when taken as a whole (other than interest
rate, fees, other economic terms, prepayment terms and redemption premiums), (x)
are not more restrictive to the Borrower and the Restricted Subsidiaries than
those set forth in the Term Loan FacilitySenior Notes Documents (unless such
Senior Secured Debt is incurred in the form of secured term loans on terms
customary for similar debt in light of then-prevailing market conditions) and
(y) are not more restrictive as to the terms of this Agreement (except, in the
case of Senior Secured Debt that is incurred in the form of secured term loans,
financial maintenance covenants customary for similar debt in light of
then-prevailing market conditions) and the other Loan Documents and the rights
and remedies of the Administrative Agent and other Secured Parties hereunder and
thereunder, or as to the ABL Priority Collateral, than those set forth in the
Term Loan FacilitySenior Notes Documents (provided that a certificate of the
Chief Financial Officer of the Borrower delivered to the Administrative Agent in
good faith at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in the foregoing
clause (2ii), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Borrower of its objection during such five (5) Business Day period); and (Bb)
immediately before and immediately after giving Pro Forma Effect to the
incurrence of such Indebtedness, no Default shall have occurred and be
continuing.

“Senior Secured Debt Documents” means, collectively, (a) the indenture or credit
agreement governing any Senior Secured Debt, (b) the Guarantees in respect of
the Senior Secured Debt and (c) the other documents, instruments or agreement
entered into in connection with any of the foregoing, in each case, as the same
may be amended, modified, supplemented, refinanced or replaced in accordance
therewith and with this Agreement.

“Senior Secured Debt Liens” means Liens on the Collateral securing Indebtedness
that constitutes Senior Secured Debt, which Liens are either junior or pari
passu to the Lien of the First Lien Administrative AgentSenior Noted Trustee on
the Collateral (and which are junior and subordinate to the Lien of the
Administrative Agent with respect to the ABL Priority Collateral),; provided
that such Liens are granted under security documents to a collateral agent for
the benefit of the holders of such indebtedness and subject to the Intercreditor
Agreement or another customary intercreditor agreement that is reasonably
satisfactory to the Administrative Agent and that is entered into between the
Administrative Agent (as collateral agent for the Lenders), such other
collateral agent and the Loan Parties and which provides for lien sharing and
for the junior or pari passu treatment of such Liens with the Liens securing the
Obligations, as applicable.

“Settlement Date” has the meaning provided in Section 2.17(a).

“Seventh Amendment” means the Seventh Amendment to the Credit Agreement, dated
as of July 27, 2017.

“Seventh Amendment Effective Date” has the meaning specified in the Seventh
Amendment.



62

--------------------------------------------------------------------------------

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Incurrence Conditions” means, at the time of determination, with
respect to any incurrence of Indebtedness subject to the Specified Incurrence
Conditions, the requirements that: (a) no Default or Event of Default then
exists or would arise as a result of the incurrence of such Indebtedness, and
(b) after giving effect to the incurrence of such Indebtedness, (i) Pro Forma
Excess Availability shall be equal to or greater than 12.5% of the Combined Loan
Cap and (ii) the Consolidated Fixed Charge Coverage Ratio, as determined on a
Pro-Forma Basis for the twelve (12) fiscal months (or, if only quarterly
financial statements are then required to be delivered, on a rolling four (4)
quarter basis) preceding such transaction or payment, is equal to or greater
than 1.00:1.00.  Prior to undertaking any incurrence of Indebtedness which is
subject to the Specified Incurrence Conditions, the Loan Parties shall deliver
to the Administrative Agent a certificate from the Chief Financial Officer of
the Borrower evidencing satisfaction of the conditions contained in clause (b)
above, if applicable, on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Administrative Agent in good faith (which approval shall not be unreasonably
withheld or delayed).

“Specified Release Paragraph” has the meaning provided in Section 10.01-A.

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment that results in a Person
becoming a Subsidiary, any Permitted Acquisition or any Disposition that results
in a Restricted Subsidiary ceasing to be a Subsidiary of the Borrower, any
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person or any Disposition of a business
unit, line of business or division of the Borrower or a Restricted Subsidiary,
in each case whether by merger, consolidation, amalgamation or otherwise or any
material restructuring of the Borrower



63

--------------------------------------------------------------------------------

or implementation of initiative not in the ordinary course of business and
described in reasonable detail in the officer’s certificate of the Borrower
that, by the terms of this Agreement, requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be tested on a
“Pro Forma Basis” or after giving “Pro Forma Effect”.

“Specified Transaction Conditions” means, at the time of determination, with
respect to any specified transaction or payment that is subject to the Specified
Transaction Conditions, the requirements that: (a) no Default or Event of
Default then exists or would arise as a result of entering into such transaction
or the making of such payment, and (b) after giving effect to such transaction
or payment, (i) Pro Forma Excess Availability shall be equal to or greater than
12.5% of the Combined Loan Cap and (ii) if the Pro Forma Excess Availability is
less than 17.5% of the Combined Loan Cap, the Consolidated Fixed Charge Coverage
Ratio, as determined on a Pro-Forma Basis for the twelve (12) fiscal months (or,
if only quarterly financial statements are then required to be delivered, on a
rolling four (4) quarter basis) preceding such transaction or payment, is equal
to or greater than 1.00:1.00.  Prior to undertaking any transaction or payment
which is subject to the Specified Transaction Conditions, the Loan Parties shall
deliver to the Administrative Agent a certificate from the Chief Financial
Officer of the Borrower evidencing satisfaction of the conditions contained in
clause (b) above, if applicable, on a basis (including, without limitation,
giving due consideration to results for prior periods) reasonably satisfactory
to the Administrative Agent in good faith (which approval shall not be
unreasonably withheld or delayed).

“Sponsor” means, collectively, as of the Closing Date (i) AEA Investors LP, and
its affiliates and associated funds of each such Person listed in this clause
(i), (ii) Starr Investment Fund II, LLC, and affiliates and associated funds of
each such Person listed in this clause (ii), and (iii) SPH GRD Holdings, LLC,
and affiliates and associated funds of each such Person listed in this clause
(iii), other than (x), other than any portfolio company of any of the foregoing
or (y) any Debt Fund Affiliate (as defined in the Term Loan Facilities as in
effect on the date hereof) of any of the foregoing.

“Store” means any retail Store (which may include any real property, fixtures,
equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties,



64

--------------------------------------------------------------------------------

substantially in the form of Exhibit G-2, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Supplemental Administrative Agent” has the meaning provided in Section 9.14(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined in accordance
with such Swap Contracts based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower..

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Revolving Commitments.



65

--------------------------------------------------------------------------------

“Syndication Agent” means Wells Fargo Bank, National Association, as Syndication
Agent under the Loan Documents.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan Agents” means, collectively, the  First Lien Administrative Agent,
the Second Lien Administrative Agent, the First Lien Collateral Agent, and the
Second Lien Collateral Agent, each individually, a “Term Loan Agent”.

“Term Loan Documents” means, collectively, the First Lien Loan Documents and the
Second Lien Loan Documents, or any documents governing the Permitted Refinancing
of a Term Loan Facility, and each of the other agreements, documents and
instruments providing for or evidencing any obligations in connection therewith,
and any other document or instrument executed or delivered at any time in
connection with any such obligations, together with any amendments,
replacements, modifications, extensions, renewals or supplements to, or
restatements of, any of the foregoing in accordance with the terms hereof and
the Intercreditor Agreement.

“Term Loan Facilities” means, collectively, the First Lien Credit Agreement and
the Second Lien Credit Agreement, each individually, a “Term Loan Facility”.

“Term Loans” means, collectively, the First Lien Loans and the Second Lien
Loans, each individually, a “Term Loan”.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Third Amendment” means the Third Amendment to Credit Agreement, dated as of
July 28, 2014.

“Third Amendment Effective Date” has the meaning specified in the Third
Amendment.

“Three Cities” means Three Cities Research, Inc., and its affiliates and
associated funds.

“Threshold Amount” means $20,000,000.

“Total FILO Outstandings” means, at any time of determination, the aggregate
Outstanding Amount of all FILO Loans.

“Total Outstandings” means, at any time of determination, the sum of Total
Revolving Outstandings and Total FILO Outstandings.



66

--------------------------------------------------------------------------------

“Total Revolving Outstandings” means, at any time of determination, the
aggregate Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and
all L/C Obligations.

“Transaction” means, collectively, (i) the Acquisition, (ii) the Equity
Contribution, (iii) the Refinancing and (iv) the payment of all fees, premiums
and expenses incurred in connection with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfinanced Capital Expenditures” means Capital Expenditures other than those
made, as permitted hereunder, through (i) any purchase money financing or other
financing secured by real properties (other than from Credit Extensions
hereunder), (ii) capital lease transactions, (iii) equity contributions, (iv)
the proceeds of any casualty insurance, condemnation or eminent domain, (v) the
proceeds of any sale of assets (in the case of each of (iv) and (v), other than
Inventory, Accounts and Credit Card Receivables), or (vi) the proceeds of any
Sale and Lease-Back Transaction; provided that, in the case of (iv) through
(vi), such proceeds are applied within twelve (12) months after the receipt
thereof.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“Unintentional Overadvance” means an Overadvance, which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Administrative Agent, including, without limitation, (a) a reduction in the
Appraised Value of property or assets included in the Revolving Borrowing Base
or the FILO Borrowing Base, (b) components of the Revolving Borrowing Base or
the FILO Borrowing Base on any date thereafter being deemed ineligible, (c) the
imposition of, or increase in, any Reserve, the FILO Deficiency Reserve or the
FILO Seasonal Reserve or a reduction in advance rates after the funding of any
Loan or advance or the issuance, renewal or amendment of a Letter of Credit, (d)
the return of uncollected checks or other items of payment applied to the
reduction of Loans or other similar involuntary or unintentional actions, or (e)
any misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Closing Date and
so long as (a) no Default has occurred and is continuing or would result
therefrom, (b) immediately after giving effect to such designation, the Borrower
shall be in Pro Forma Compliance with the financial covenant set forth in
Section 7.11, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its



67

--------------------------------------------------------------------------------

Restricted Subsidiaries) through Investments as permitted by, and in compliance
with, Section 7.02, (d) without duplication of clause (c), any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments pursuant to Section 7.02, (e) such Subsidiary
shall have been or will promptly be designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants) under the Term Loan Facilities and
allSenior Notes Documents and the Senior Secured Debt Documents (and including,
in each case, any documentation in respect of any Permitted Refinancing in
respect thereof) and (f) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying compliance with the requirements of preceding clauses (a)
through (e), and containing the calculations and information required by the
preceding clause (b), and (2) any subsidiary of an Unrestricted Subsidiary.  The
Borrower may designate any Unrestricted Subsidiary to be a Restricted Subsidiary
for purposes of this Agreement (each, a “Subsidiary Redesignation”); provided,
that (i) no Default has occurred and is continuing or would result therefrom,
(ii) immediately after giving effect to such Subsidiary Redesignation, the
Borrower shall be in Pro Forma Compliance with the financial covenant set forth
in Section 7.11 and (iii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying compliance with the requirements of preceding
clauses (i) and (ii), and containing the calculations and information required
by the preceding clause (ii); provided, further, that no Unrestricted Subsidiary
that has been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Lender” has the meaning set forth in Section 10.15(b).

“U.S. Tax Law Change” means, as applied in respect of any Lender or Agent, as
the case may be, the occurrence after the date it first became a party to this
Agreement (including, for the avoidance of doubt, by means of assignment) of the
enactment of any applicable United States federal tax law or promulgation of any
United States Treasury regulation or the entry into force, revocation or change
or modification of any income tax convention to which the United States is a
party, or change in the administrative application or administrative or judicial
interpretation of any of the foregoing.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number



68

--------------------------------------------------------------------------------

of years (calculated to the nearest one-twelfth) that will elapse between such
date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02.       Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

(b)          (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

(ii)          Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(iii)         The term “including” is by way of example and not limitation.

(iv)         The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.



69

--------------------------------------------------------------------------------

Section 1.03.        Accounting Terms.

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect for the period to which the Audited Financial Statements relate, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

(b)          If at any time any change in GAAP or the application thereof would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP or the application thereof (subject to the approval of the
Required Lenders); provided, that (A) no such amendment may be requested by the
Required Lenders in connection with the adoption or issuance of any accounting
standards after the Closing Date that may result in the reclassification, in
whole or in part, of leases that were treated as operating leases on the Closing
Date into Capitalized Leases and (B) until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or the
application thereof prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the application thereof.

Section 1.04.        Rounding.  Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one (1)
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05.        References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06.        Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

Section 1.07.        Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.12 or as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.



70

--------------------------------------------------------------------------------

Section 1.08.        Currency Equivalents Generally.  Any amount specified in
this Agreement (other than in Articles 2, 9 and 10) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by Bank of America at the Administrative Agent’s Office
at the close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in Dollars with
such other currency.

Section 1.09.        Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one (1) or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

Section 1.10.       Interest Rates. The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

Section 1.11.        Divisions.  For all purposes under the Loan Documents, in
connection with any Division: (a) if as a result of such Division any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
as a result of such Division any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01.        Credit Facilities; Reserves.

(a)          The Credit Facilities.

(i)           Revolving Credit Facility.  Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make
revolving loans (each such loan, a “Revolving Credit Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed such Revolving Credit Lender’s Revolving
Commitment; provided that each of the applicable Credit Extension Conditions
shall be satisfied after giving effect to any such Revolving Credit Loans.
 Within the limits of each Revolving Credit Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.



71

--------------------------------------------------------------------------------

(ii)          FILO Facility.  Subject to the terms and conditions set forth
herein, each FILO Lender severally agrees to make a term loan to the Borrowers
(such loans, collectively, “FILO Loans”) on the Eighth Amendment Effective Date
in an amount equal to such FILO Lender’s FILO Commitment; provided that, after
giving effect to any such FILO Loans, (A) each of the applicable Credit
Extension Conditions shall be satisfied and (B) the Total FILO Outstandings
shall not exceed the FILO Borrowing Base, except to the extent a FILO Deficiency
Reserve has been established in the amount of such excess.  Upon each applicable
FILO Lender’s making of its portion of the FILO Loan on the Eighth Amendment
Effective Date, the FILO Commitment of such FILO Lender shall be terminated.

(b)          The Administrative Agent shall have the right, at any time and from
time to time after the Closing Date in its Permitted Discretion to establish,
modify or eliminate Reserves upon three (3) days’ prior notice to the Borrower
(during which period the Administrative Agent shall be available to discuss any
such proposed Reserve with the Borrower to afford the Borrower an opportunity to
take such action as may be required so that the event condition or circumstance
that is a basis for such Reserve no longer exists in the manner and to the
extent reasonably satisfactory to the Administrative Agent in its Permitted
Discretion); provided that, during such three (3) day period, Credit Extensions
hereunder shall be subject to the Borrowing Base as if such new or modified
Reserves were given effect.  Notwithstanding the foregoing, (i) no such prior
notice of Reserves shall be required for (A) changes to any Reserves resulting
solely by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent and Customer Credit Liabilities), or (B) any changes to
Reserves during the continuance of any Event of Default or (C) the
implementation of any FILO Loan Maturity Reserve, and (ii) subject to Section
9.15, the Administrative Agent shall implement and maintain the FILO Loan
Maturity Reserve during any FILO Loan Maturity Reserve Period, and (iii) the
Administrative Agent may not implement Reserves with respect to matters which
are already specifically reflected as ineligible Credit Card Receivables or
ineligible Inventory or criteria deducted in computing the Appraised Value of
Eligible Inventory.

Section 2.02.        Borrowings, Conversions and Continuations of Loans.

(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. (Boston, Massachusetts time) (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion of Base Rate Loans
to, or continuation of, Eurodollar Rate Loans, or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, (ii) on the day of any requested
Borrowing of Base Rate Loans; provided that the Borrower shall deliver a notice
to Administrative Agent in respect of the FILO Borrowing one (1) Business Day
prior to the Eighth Amendment Effective Date (or such shorter period as may be
acceptable to the Administrative Agent) ; provided, however, that if the
Borrower wishes to request Loans comprising Eurodollar Rate Loans having an
Interest Period other than one (1), two (2), three (3) or six (6) months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 1:00 p.m.
(Boston,



72

--------------------------------------------------------------------------------

Massachusetts time) four (4) Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them.  Not later
than 11:00 a.m. (Boston, Massachusetts time) three (3) Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Section 2.03(c)
and Section 2.04(c), each Borrowing of, or conversion to, Base Rate Loans shall
be in a principal amount of $50,000 or a whole multiple of $10,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing or,
on the Eighth Amendment Effective Date, the FILO Borrowing, a conversion of
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
 Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the Borrowing, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(a).  In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than (i) with respect to any Base Rate
Loans, 3:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice and (ii) with respect to any Eurodollar Rate Loans, 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, in the
case of the initial Credit Extension on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower;



73

--------------------------------------------------------------------------------

provided, however, that if, on the date the Committed Loan Notice with respect
to any such Revolving Credit Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing
shall be applied, first, to the payment in full of any such L/C Borrowings, and
second, to the Borrower as provided above.

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due under Section 3.05
in connection therewith.  During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Lenders.

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)          After giving effect to all Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than ten (10) Interest
Periods in effect.

(f)           The failure of any Lender to make any Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

(g)          The Administrative Agent, without the request of the Borrower, may
advance any interest, fee, service charge, expenses, or other payment to which
any Secured Party is entitled from the Loan Parties pursuant hereto or any other
Loan Document and may charge the same to the account of the Borrower referenced
in Section 2.11(a), notwithstanding that an Overadvance may result thereby.  The
Administrative Agent shall advise the Borrower of any such advance or charge
promptly after the making thereof.  Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrower’s obligations under Section 2.05(b)(ii).  Any amount
which is added to the principal balance of the account of the Borrower as
provided in this Section 2.02(g) shall bear interest at the interest rate then
and thereafter applicable to Base Rate Loans.

(h)          The Administrative Agent, the Revolving Credit Lenders, the Swing
Line Lender and the L/C Issuer shall have no obligation to make any Loan or to
provide any Letter of Credit if an Overadvance would result.  The Administrative
Agent may, in its discretion, make Permitted Overadvances, including at any time
that any condition precedent set forth in Section 4.02 has not been satisfied or
waived, without the consent of the Borrower, the Revolving Credit Lenders, the
Swing Line Lender and the L/C Issuer and the Borrower and each such Lender and,
if applicable, the L/C Issuer shall be bound thereby.  Any Permitted Overadvance
may constitute a Swing Line Loan. A Permitted Overadvance is for the account of
the Borrowers and shall constitute a Base



74

--------------------------------------------------------------------------------

Rate Loan and an Obligation and shall be repaid by the Borrowers in accordance
with the provisions of Sections 2.05(b)(ii) and (iv).  The making of any such
Permitted Overadvance on any one occasion shall not obligate the Administrative
Agent or any Revolving Credit Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Revolving Credit Lenders’ obligations to purchase participations with respect to
Letter of Credits or of Section 2.04 regarding the Revolving Credit Lenders’
obligations to purchase participations with respect to Swing Line Loans.  The
Administrative Agent shall have no liability for, and no Loan Party or Secured
Party shall have the right to, or shall, bring any claim of any kind whatsoever
against the Administrative Agent with respect to Unintentional Overadvances
regardless of the amount of any such Overadvance(s).  Upon the making of a
Permitted Overadvance by the Administrative Agent (whether before or after the
occurrence of a Default), each Revolving Credit Lender shall be deemed, without
further action by any party hereto, unconditionally and irrevocably to have
purchased from the Administrative Agent without recourse or warranty, an
undivided interest and participation in such Permitted Overadvance in proportion
to its Pro Rata Share of such Permitted Overadvance.  From and after the date,
if any, on which any Revolving Credit Lender is required to fund its
participation in any Permitted Overadvance purchased hereunder, the
Administrative Agent shall promptly distribute to such Revolving Credit Lender,
such Revolving Credit Lender’s Pro Rata Share of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Permitted Overadvance. At any time that the conditions precedent
set forth in Section 4.02 have been satisfied or waived, the Administrative
Agent may request that the Revolving Credit Lenders make a Revolving Credit
Loans to repay a Permitted Overadvance.  At any other time, the Administrative
Agent may require the Revolving Credit Lenders to fund their risk participations
in such Permitted Overadvances.

(i)           The Administrative Agent may, in its discretion, without
duplication of Permitted Overadvances made pursuant to clause (h) above, make
Protective Advances, including at any time that any condition precedent set
forth in Section 4.02 has not been satisfied or waived, without the consent of
the Borrower, the Revolving Credit Lenders, the Swing Line Lender and the L/C
Issuer and the Borrower and each Revolving Credit Lender shall be bound thereby.
 Any Protective Advance may constitute a Swing Line Loan. A Protective Advance
is for the account of the Borrowers and shall constitute a Base Rate Loan and an
Obligation and shall be repaid by the Borrowers in accordance with the
provisions of Sections 2.05(b)(ii) and (iv).  The making of any such Protective
Advance on any one occasion shall not obligate the Administrative Agent or any
Revolving Credit Lender to make or permit any Protective Advance on any other
occasion or to permit such Protective Advances to remain outstanding. The making
by the Administrative Agent of a Protective Advance shall not modify or abrogate
any of the provisions of Section 2.03 regarding the Revolving Credit Lenders’
obligations to purchase participations with respect to Letter of Credits or of
Section 2.04 regarding the Revolving Credit Lenders’ obligations to purchase
participations with respect to Swing Line Loans.  The Administrative Agent shall
have no liability for, and no Loan Party or Secured Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Administrative
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Overadvance(s).  Upon the making of a Protective Advance by the
Administrative Agent (whether before or after the occurrence of a



75

--------------------------------------------------------------------------------

Default), each Revolving Credit Lender shall be deemed, without further action
by any party hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Pro Rata Share of
such Protective Advance.  From and after the date, if any, on which any
Revolving Credit Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Revolving Credit Lender, such Revolving Credit Lender’s Pro Rata Share
of all payments of principal and interest and all proceeds of Collateral
received by the Administrative Agent in respect of such Protective Advance. At
any time that the conditions precedent set forth in Section 4.02 have been
satisfied or waived, the Administrative Agent may request that the Revolving
Credit Lenders make a Revolving Credit Loans to repay a Protective Advance.  At
any other time, the Administrative Agent may require the Revolving Credit
Lenders to fund their risk participations in such Protective Advances.

(j)           Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

Section 2.03.        Letters of Credit.

(a)          The Letter of Credit Commitment.  Subject to the terms and
conditions set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or the other Loan Parties and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or the other Loan Parties and any drawings
thereunder; provided, that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if, as of the date of such L/C
Credit Extension and after giving effect thereto, each of the applicable Credit
Extension Conditions shall not be satisfied.  Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(i)           No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any



76

--------------------------------------------------------------------------------

Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, such L/C Issuer in good faith deems material to it;

(B)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than (x) in the case of commercial letters of
credit, one hundred and eighty (180) days and (y) in the case of standby Letters
of Credit, twelve (12) months, in each case, after the date of issuance or last
renewal, unless the L/C Issuer of such Letter of Credit has approved such expiry
date;

(C)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless at the time of issuance, such
Letter of Credit has been Cash Collateralized in accordance with the terms
hereof;

(D)         the issuance of such Letter of Credit would violate one (1) or more
policies of such L/C Issuer; or

(E)          any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(ii)          No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iii)         Each L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article 9 with respect to
any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article 9 included each L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to each L/C Issuer.

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.



77

--------------------------------------------------------------------------------

(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent at least two (2) Business Days (or such
later date and time as such L/C Issuer and the Administrative Agent may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
 (A) the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the applicable L/C Issuer may
reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the applicable L/C Issuer may reasonably request.

(ii)          Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Upon receipt by such L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the other Loan
Parties or enter into the applicable amendment, as the case may be.  Immediately
upon the issuance of each Letter of Credit, each Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Pro Rata Share times the amount
of such Letter of Credit.

(iii)         If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a standby Letter of Credit that has automatic renewal provisions
(each, an “Auto-Renewal Letter of Credit”); provided, that any such Auto-Renewal
Letter of Credit must permit such L/C Issuer to prevent any such renewal at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such twelve
(12) month period to be agreed upon at the time such Letter of Credit is issued.
 Unless otherwise directed by the applicable L/C Issuer, the Borrower shall not
be required to make a specific request to such L/C Issuer for any such renewal.
 Once an Auto-Renewal



78

--------------------------------------------------------------------------------

Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such renewal if (A) such L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such renewal or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one (1)
or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also (A) deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment, and (B) notify each Revolving Credit Lender of such
issuance or amendment and the amount of such Revolving Credit Lender's Pro Rata
Share therein, and upon a specific request by any Revolving Credit Lender,
furnish to such Lender a copy of such Letter of Credit or amendment.

(c)          Drawings and Reimbursements; Funding of Participations.

(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Within one (1)
Business Day after the L/C Issuer notifies the Borrower of any payment by such
L/C Issuer under a Letter of Credit (each such payment date, an “Honor Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Pro Rata Share thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii)          Each Lender (including each Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the



79

--------------------------------------------------------------------------------

Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
 The Administrative Agent shall remit the funds so received to the applicable
L/C Issuer.

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02  cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv)         Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
such L/C Issuer.

(v)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02  (other than delivery by the Borrower
of a Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by the applicable L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi)         If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate from time to time in effect and a rate reasonably determined by such L/C
Issuer in accordance with



80

--------------------------------------------------------------------------------

banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.  If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be.  A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.

(d)          Repayment of Participations.

(i)           If, at any time after an L/C Issuer has made a payment under any
Letter of Credit issued by it and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the L/C Issuer (or the  Administrative Agent, for the account of
such L/C Issuer) receives any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii)          If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)          Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;



81

--------------------------------------------------------------------------------

(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)         any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v)          any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of the Borrower in
respect of such Letter of Credit; or

(vi)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)           Role of L/C Issuer.  Each Revolving Credit Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the applicable L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the applicable L/C Issuer, any Agent-Related Person nor any
of the respective correspondents, participants or assignees of the applicable
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application.  The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the applicable L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of such L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against such L/C Issuer,



82

--------------------------------------------------------------------------------

and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g)          Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance shall apply to each commercial
Letter of Credit.

(h)          Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a Letter of Credit fee for each Letter of
Credit equal to the Applicable Rate then in effect for Eurodollar Rate Loans
with respect to the Revolving Credit Facility times the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit);
provided, however, that any Letter of Credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  Such letter of credit fees shall
be computed on a quarterly basis in arrears.  Such letter of credit fees shall
be due and payable on the first (1st) day after the end of each March, June,
September and December, commencing with the first (1st) such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.

(i)           Fronting Fee and Documentary and Processing Charges Payable to an
L/C Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee (i) with respect to each commercial Letter of
Credit issued by such L/C Issuer, at a rate to be separately agreed between the
applicable L/C Issuer and the Borrower (but in any event not to exceed 0.125%
per annum), computed on the amount of such Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a commercial Letter
of Credit increasing the stated



83

--------------------------------------------------------------------------------

amount of such Letter of Credit, at a rate to be separately agreed between the
Borrower and the applicable L/C Issuer (but in any event not to exceed 0.125%
per annum), computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii)  with respect to each standby Letter
of Credit, at a rate to be separately agreed between the applicable L/C Issuer
and the Borrower (but in any event not to exceed 0.125% per annum), computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
on the first (1st) day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  In addition, the
Borrower shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable within five (5) Business Days of demand and are
nonrefundable.

(j)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

Section 2.04.        Swing Line Loans.

(a)          The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that, after giving effect to any Swing
Line Loan, each of the applicable Credit Extension Conditions shall be
satisfied; provided, further, that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate.  Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b)          Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed



84

--------------------------------------------------------------------------------

promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one (1) or more of the applicable
conditions specified in Article 4 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c)          Refinancing of Swing Line Loans.

(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding.
 Such request may be made telephonically, so long as promptly followed by
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
 Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.



85

--------------------------------------------------------------------------------

(iii)         If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate from time to time in effect and a rate
reasonably determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
committed Loan included in the relevant committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d)          Repayment of Participations.

(i)           At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.



86

--------------------------------------------------------------------------------

The obligations of the Revolving Credit Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e)          Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

Section 2.05.        Prepayments.

(a)          Optional.

(i)           Revolving Credit Loans.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty (subject
to the last sentence of this Section 2.05(a)(i)); provided that (1) such notice
must be received by the Administrative Agent not later than 2:00 p.m. (Boston,
Massachusetts time) (A) three (3) Business Days prior to any date of prepayment
of Eurodollar Rate Loans and (B) one (1) Business Day prior to the date of
prepayment of Base Rate Loans; and (2) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of 500,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
(or, in each case, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Credit Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
 The Administrative Agent will promptly notify each Revolving Credit Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Pro Rata Share).  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.

(ii)          Swing Line Loans.  The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided, that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. (Boston,
Massachusetts time) on the date of the prepayment, and (B) any such prepayment
shall be in a minimum principal amount of $100,000.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.



87

--------------------------------------------------------------------------------

(iii)         FILO Loans.  Subject to satisfaction of the Specified Transaction
Conditions with respect to any applicable prepayment, the Borrower may, upon
written notice to the Administrative Agent and the FILO Agent, from time to time
voluntarily prepay FILO Loans; provided that (1) such written notice must be
received by the Administrative Agent and the FILO Agent not later than 2:00 p.m.
(Boston, Massachusetts time) three (3) Business Days prior to any date of
prepayment of the FILO Loans and (2) any prepayment of FILO Loans shall be in a
principal amount of at least $1,000,000.  Each such notice shall specify the
date and amount of such prepayment of FILO Loans.  The FILO Agent will promptly
notify each FILO Lender of its receipt of each such notice, and of the amount of
such FILO Lender’s ratable portion of such prepayment (based on such FILO
Lender’s Pro Rata Share).  If such notice is given by the Borrower, the Borrower
shall make such prepayment specified in such notice shall be due and payable on
the date specified therein, subject to compliance with the Specified Transaction
Conditions. Each prepayment of FILO Loans permitted under this clause (iii)
shall (x) be accompanied by the applicable FILO Prepayment Premium, if any,
required by the FILO Fee Letter and all accrued but unpaid interest thereon, and
(y) be applied to reduce the scheduled repayments required pursuant to Section
2.05(b)(iii) in direct order of maturity.

(iv)         Recission of Certain Prepayment Notices.  Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of prepayment under Section 2.05(a)(i), Section 2.05(a)(ii) or Section
2.05(a)(iii) if such prepayment would have resulted from a refinancing of the
Revolving Credit Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(b)          Mandatory.

(i)           If for any reason the Total Revolving Outstandings at any time
exceed the Loan Cap then in effect (other than as a result of a Permitted
Overadvance or a Protective Advance), the Borrower shall immediately prepay
Revolving Credit Loans and Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment in full of the Revolving Credit
Loans the Total Revolving Outstandings exceed the Loan Cap then in effect.  In
addition, prior to the termination of the Aggregate Revolving Commitments and
the repayment in full of all Revolving Credit Loans, if at any time (i) the
aggregate amount of outstanding Revolving Credit Loans, Swing Line Loans and L/C
Obligations is greater than zero and (ii) the Consolidated Cash Balance exceeds
$35,000,000, then the Borrower shall, within three (3) Business Days thereafter,
use the amount of such excess, first, to prepay Revolving Credit Loans and Swing
Line Loans, and, second, upon the request of, and for so long as may be required
by, the Administrative Agent, to Cash Collateralize the outstanding L/C
Obligations.

(ii)          During a Cash Dominion Trigger Period, the Borrower shall prepay
the Revolving Credit Loans and Cash Collateralize the L/C Obligations in
accordance with the provisions of Section 6.15; and thereafter, prepay the
outstanding principal amount of the FILO Loan (which prepayments of principal
shall be applied in direct order of maturity).



88

--------------------------------------------------------------------------------

(iii)         Commencing on September 30, 2020, the principal amount of the FILO
Loans shall be repaid on each of March 31, June 30, September 30 and December 31
(or, if such day is not a Business Day, on the immediately preceding Business
Day), in equal quarterly installments of $875,000.  If not previously repaid or
prepaid, the remaining Outstanding Amount of the FILO Loans shall be repaid in
full on the Maturity Date with respect to the FILO Facility.

(iv)         Permitted Overadvances and Protective Advances shall be payable as
provided in Section 2.05(b)(ii) and upon demand by the Administrative Agent.

(c)          Funding Losses, Etc.  All prepayments under this Section 2.05 shall
be made together with, in the case of any such prepayment of a Eurodollar Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
 Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under Section 2.05(b)(i) and
Section 2.05(b)(ii), other than on the last day of the Interest Period therefor,
the Borrower may, in its sole discretion, deposit the amount of any such
prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with Section 2.05(b)(i) and Section
2.05(b)(ii).  Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with
Section 2.05(b)(i) and Section 2.05(b)(ii).

Section 2.06.        Termination or Reduction of Revolving Commitments.

(a)          Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Revolving Commitments, or from time
to time permanently reduce the unused Revolving Commitments; provided, that (i)
any such notice shall be received by the Administrative Agent five (5) Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $2,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Revolving Credit Facility.

(b)          Mandatory.  If after giving effect to any reduction or termination
of unused Revolving Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments at such time, the Letter of Credit Sublimit or the Swing
Line Sublimit, as the case may be, shall be automatically reduced by the amount
of such excess.

(c)          Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the unused portions of the Revolving Commitments under this Section
2.06.  Upon any reduction of unused Revolving Commitments, the Revolving
Commitment of each Revolving Credit Lender shall be reduced by



89

--------------------------------------------------------------------------------

such Lender’s Pro Rata Share of the amount by which the Revolving Commitments
are reduced (other than the termination of the Revolving Commitment of any
Revolving Credit Lender as provided in Section 3.07).   All commitment fees
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

Section 2.07.   Repayment of Loans.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Loans outstanding on such date.

Section 2.08.        Interest.

(a)          Subject to the provisions of Section 2.08(b) and Section 2.08(c),
(x) with respect to the Revolving Credit Facility, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Eurodollar Rate
for such Interest Period, plus (B) the Applicable Rate for Eurodollar Rate
Loans; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of (A) the Base Rate, plus (B) the Applicable Rate for Base Rate Loans;
and (iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of (A) the Base Rate plus (B) the Applicable Rate for Base Rate Loans,
and (y) each FILO Loan shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
sum of (i) the FILO Rate, plus (ii) 9.00% per annum; provided that, if the FILO
Agent cannot determine the FILO Rate as provided in Section 3.03, then such rate
shall be a rate per annum equal to the sum of (i) the Base Rate, plus (ii) 8.00%
per annum. The FILO Rate for any monthly payment shall be determined on the
first day of the calendar month for which such rate is applicable and will apply
for the month then being paid.

(b)          The Borrower shall pay interest on the principal amount of all
overdue Obligations hereunder (including, for the avoidance of doubt, following
the occurrence of an Event of Default pursuant to Section 8.01(f)) at a
fluctuating interest rate per annum at all times equal to (i) with respect to
the Revolving Obligations, the Default Rate, and (ii) with respect to the FILO
Obligations, the FILO Default Rate, in each case, to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(c)          During the continuance of an Event of Default, the Borrower shall,
(x) effective upon notice from the Administrative Agent (which notice shall be
given only upon instruction by the Required Revolving Credit Lenders), pay
interest on the principal amount of all outstanding Revolving Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws, and (y)
effective upon notice from the Administrative Agent (which notice shall be given
only upon instruction by the Required FILO Lenders), pay interest on the
principal amount of all outstanding FILO Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the FILO Default Rate to the
fullest extent permitted by applicable Laws.



90

--------------------------------------------------------------------------------

(d)          Interest on each Loan other than FILO Loans shall be due and
payable in arrears on each Interest Payment Date applicable thereto and in the
case of FILO Loans, all accrued interest thereon shall be payable in arrears on
each Interest Payment Date for FILO Loans and, in each case, at such other times
as may be specified herein.  All interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

Section 2.09.        Fees.  In addition to certain fees described in Section
2.03(h) and Section 2.03(i):

(a)          Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, the Commitment Fee times the actual daily amount by which the Aggregate
Revolving Commitments exceed the average Total Revolving Outstandings (excluding
the principal amount of Swing Line Loans) for the immediately preceding quarter,
subject to adjustment as provided in Section 2.16.  The Commitment Fee shall
accrue at all times from the date hereof until the Maturity Date, including at
any time during which one (1) or more of the conditions in Article 4 is not met,
and shall be due and payable quarterly in arrears on the on the first (1st) day
after the end of each March, June, September and December, commencing with the
first (1st) such date to occur after the Closing Date, and on the Maturity Date.
 The Commitment Fee shall be calculated quarterly in arrears.

(b)          Fee Letters.  The Borrower shall pay to (i) the Arrangers and the
Administrative Agent, the fees specified in the Fee Letter and (ii) the FILO
Agent, the fees specified in the FILO Fee Letter, in each case as and when
payments of such fees is due as set forth therein and for the account of the
parties specified therein.  Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

Section 2.10.        Computation of Interest and Fees.  All computations of
interest for Base Rate Loans shall be made on the basis of a year of three
hundred and sixty-five (365) or three hundred and sixty-six (366) days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred and sixty-five (365)
day year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided, that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11.        Evidence of Indebtedness.

(a)          The Credit Extensions made by each Lender shall be evidenced by one
(1) or more accounts or records maintained by such Lender and evidenced by one
(1) or more entries in the Register maintained by the Administrative Agent,
acting solely for purposes of Treasury Regulation Section 5f.103 1(c), as agent
for the Borrower, in each case in the ordinary course of business.  The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the



91

--------------------------------------------------------------------------------

Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit the obligation of
the Borrower hereunder to pay any amount owing with respect to the Obligations.
 In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu thereof, upon receipt of an indemnity bond or a
satisfactory indemnity agreement, a replacement Note in favor of such Lender, in
the same principal amount thereof and otherwise of like tenor.

(b)          In addition to the accounts and records referred to in Section
2.11(a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Credit Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
the obligations of the Borrower under this Agreement and the other Loan
Documents.

Section 2.12.        Payments Generally; Administrative Agent’s Clawback.

(a)          General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein, except that all payments of principal,
interest, fees and premiums in respect of the FILO Loans shall be made to the
FILO Agent for application to the FILO Loans in accordance with the terms of
this Agreement and which FILO Obligations shall, notwithstanding anything to the
contrary contained herein, be invoiced by the FILO Agent. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to



92

--------------------------------------------------------------------------------

such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(b)          (i) Funding by Lenders; Presumption by Administrative Agent.
 Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)          Payments by Borrower; Presumptions by Administrative Agent.
 Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable L/C Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer in
immediately



93

--------------------------------------------------------------------------------

available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article 2, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 2 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d)          Obligations of the Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Credit Loans and FILO Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 9.07 are several and not joint.  The failure of any Lender to make any
Loan or to fund any such participation or to make any payment under Section 9.07
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, or to
purchase its participation or to make its payment under Section 9.07.

(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal of Revolving Credit Loans, FILO Loans, L/C Borrowings, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal and L/C Borrowings then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.

(g)          Unallocated Funds.  If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Revolving Credit Lenders in accordance with such Lender’s Pro Rata Share of the
sum of (a) the Outstanding Amount of all Revolving Credit Loans outstanding at
such time and (b) the Outstanding Amount of all L/C Advances outstanding at such
time, in repayment or prepayment of such of the outstanding Revolving Credit
Loans or other Obligations then owing to such Lender.



94

--------------------------------------------------------------------------------

Section 2.13.        Sharing of Payments.  If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall obtain on account of the Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans funded by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans funded by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing  Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon.  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.  For the avoidance of doubt,
the provisions of this Section shall not be construed to apply to the
application of Cash Collateral provided for in Section 2.15 or to the
assignments and participations described in Section 10.07.

Section 2.14.        Increase in Revolving Credit Facility.

(a)          Upon notice to the Administrative Agent, the Borrower may from time
to time, after the Seventhdate after the Ninth Amendment Effective Date and when
no amount in respect of the FILO Loans remain outstanding (unless the Required
FILO Lenders have consented thereto), request an increase in the Commitments by
an amount not exceeding $75,000,000; provided that any such request for an
increase shall be in a minimum amount of the lesser of (x) $5,000,000 and (y)
the entire remaining amount of increases available under this Section 2.14.  At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender or
proposed Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).



95

--------------------------------------------------------------------------------

(b)          Any proposed increase in the Commitments may be requested from the
existing Lenders and new prospective Lenders who are Eligible Assignees (which
additional Eligible Assignees shall be subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, which approvals
shall not be unreasonably withheld and each of whom shall execute a customary
joinder agreement) or a combination thereof, as selected by, and with such
allocations of committed amounts as may be determined by, the Administrative
Agent and the Borrower (regardless of a Pro Rata Share of any individual
Lender); provided that, any such request shall be made concurrently to the
existing Lenders and such new prospective Lenders.  Any Lender approached to
provide all or any portion of the increased Commitments may elect or decline, in
its sole discretion, to provide such an increase. Any Lender not responding
within the time period set forth in Section 2.14(a) shall be deemed to have
declined to increase its Commitment.

(c)          If the Commitments are increased in accordance with this Section
2.14, the Administrative Agent and the Borrower shall determine the effective
date (the “Revolving Credit Increase Effective Date”) and the final allocation
of such increase.  The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such increase and the Revolving
Credit Increase Effective Date.  In connection with any increase in the
Commitments, this Agreement and the other Loan Documents shall be amended in a
writing (executed and delivered by the Loan Parties, the Administrative Agent
and each Lender participating in such increased Commitments) to reflect any
technical changes necessary to give effect to such Commitment increases in
accordance with the terms as set forth herein.

(d)          As conditions precedent to such increase, (i) the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the Revolving Credit Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party, certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and certifying that the conditions precedent set out in the
following subclauses (ii) through (iv) have been satisfied or waived in
accordance with Section 10.01, (ii) no Default shall have occurred and be
continuing or would result from such increase, and (iii) before and after giving
effect to such increase, the representations and warranties contained in Article
5 and the other Loan Documents shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Revolving Credit Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date, and except that for
purposes of this subclause (iii), the representations and warranties contained
in Section 5.05(a) and (b) shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a) and (b), respectively, (iv)
[reserved], and (v) clause (i) of the ABL Cap (as defined in the Term Loan
Facilities) shall have been amended to reflect an amount equal to the amount of
the Aggregate Revolving Commitments (after giving effect to the increase in
Commitments contemplated hereby).  The amendment to this Agreement providing for
the increase if the Commitments shall contain provisions that may be necessary
to keep the outstanding Revolving Credit Loans, L/C Advances or Swing Line Loans
(to the extent participated to Lenders), as the case may be, ratable with any
revised Pro Rata Share of a Lender in respect of the Revolving Credit Facility
arising from any nonratable increase in the



96

--------------------------------------------------------------------------------

Commitments under this Section 2.14, including, without limitation, provisions
providing for the reallocation of the Commitments and Loans among Lenders.

Section 2.15.        Cash Collateral.

(a)          Upon the request of the Administrative Agent or the L/C Issuer (i)
if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations, in any amount
not less than 100% of the then Outstanding Amount of all L/C Obligations unless
an Event of Default exists, in which case the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in any amount
not less than 103% of the then Outstanding Amount of all L/C Obligations.  At
any time that there shall exist a Defaulting Lender, immediately upon the
request of the Administrative Agent, the L/C Issuer or the Swing Line Lender,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b)          All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Revolving Credit Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c)          Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Section
2.04, Section 2.05, Section 2.06, Section 2.16 or Section 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)          Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral



97

--------------------------------------------------------------------------------

furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15(d) may be otherwise applied in accordance with
Section 8.04), and (y) the Person providing Cash Collateral and the L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

Section 2.16.        Defaulting Lenders.

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)           That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 10.01.

(ii)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to  Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans, participations in Swing
Line Loans or L/C Borrowings under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02  were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis



98

--------------------------------------------------------------------------------

prior to being applied to the payment of any Loans of, or L/C Borrowings owed
to, that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)         That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv)         During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Section 2.03 and Section 2.04, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Loans of that Lender.

(v)          All or any part of such Defaulting Lender’s participation in Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Pro Rata Share (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent such reallocation does
not cause the aggregate Revolving Credit Exposure of any non-Defaulting Lender
to exceed such non-Defaulting Lender’s Commitment. Subject to Section 10.24, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(b)          If the Borrower, the Administrative Agent, Swing Line Lender and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that



99

--------------------------------------------------------------------------------

except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.17.        Settlement Amongst Revolving Credit Lenders.

(a)          The amount of each Revolving Credit Lender’s Pro Rata Share of
outstanding Revolving Credit Loans (including outstanding Swing Line Loans)
shall be computed weekly (or more frequently in the Administrative Agent’s
discretion) and shall be adjusted upward or downward based on all Revolving
Credit Loans (including Swing Line Loans) and repayments of Revolving Credit
Loans (including Swing Line Loans) received by the Administrative Agent as of
3:00 p.m. on the first (1st) Business Day (such date, the “Settlement Date”)
following the end of the period specified by the Administrative Agent.

(b)          The Administrative Agent shall deliver to each of the Revolving
Credit Lenders promptly after a Settlement Date a summary statement of the
amount of outstanding Revolving Credit Loans and Swing Line Loans for the period
and the amount of repayments received for the period.  As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Revolving
Credit Lender its Pro Rata Share of repayments of Revolving Credit Loans, and
(ii) each Revolving Credit Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Revolving
Credit Lender, such amounts as are necessary to insure that, after giving effect
to all such transfers, the amount of Revolving Credit Loans made by each
Revolving Credit Lender shall be equal to such Lender’s Pro Rata Share of all
Revolving Credit Loans outstanding as of such Settlement Date.  If the summary
statement requires transfers to be made to the Administrative Agent by the
Revolving Credit Lenders and is received prior to 1:00 p.m. on a Business Day,
such transfers shall be made in immediately available funds no later than 3:00
p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each Revolving Credit Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Revolving Credit
Lender shall not have so made its transfer to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent, equal to the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

ARTICLE 3

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01.        Taxes.

(a)          Except as provided in this Section 3.01, any and all payments by or
on account of any obligation of the Borrower to or for the account of the
Administrative Agent, the FILO Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges imposed by any Governmental Authority, and all
liabilities



100

--------------------------------------------------------------------------------

(including additions to tax, penalties and interest) with respect thereto
(collectively, “Impositions”), excluding, in the case of each Agent and each
Lender, any Impositions (w) imposed on or measured by its overall net income or
overall gross income, branch profits taxes imposed on it, and franchise (and
similar) taxes imposed on it in lieu of net income taxes, in each case, by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
Agent or such Lender, as the case may be, is organized, in which its principal
office is located or in which it maintains its Lending Office, (x) that are
United States Federal withholding taxes and any penalties and interest with
respect thereto (including, without limitation, taxes imposed under Section 881
of the Code subject to withholding pursuant to Section 1442 of the Code, whether
or not in any such case withheld from any payment) other than as to any Lender
or Agent, United States Federal withholding taxes imposed on or with respect to
any payment under this Agreement to such Lender or Agent as a result of a U.S.
Tax Law Change, except as provided in subclause (y), (y) that are withholding
taxes and any penalties and interest with respect thereto and that are imposed
under FATCA, and (z) that are imposed as a result of such Lender’s failure to
comply with the requirements of Section 10.15 (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”); provided,
however, that, if at the date of the Assignment and Assumption pursuant to which
a Lender becomes a party to this Agreement, the Lender assignor was entitled to
payments under this Section 3.01(a) in respect of United States withholding tax
with respect to payments at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, imposed under applicable Laws with respect to the Lender assignee
on such date.  Subject to Section 10.15, if the Borrower or the Administrative
Agent shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent, the FILO
Agent or any Lender, (i) the sum payable by the Borrower shall be increased as
necessary so that after all such required deductions of Taxes are made
(including deductions applicable to additional sums payable under this Section
3.01), each of such Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or
Administrative Agent, as applicable, shall make such deductions, (iii) the
Borrower or Administrative Agent, as applicable, shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) if the Borrower is required to make such
deductions, within thirty (30) days after the date of such payment, the Borrower
shall furnish to such Agent or Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.

(b)          In addition but without duplication, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other
excise, property, intangible, mortgage or mortgage recording taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
perfection of a security interest with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

(c)          The Borrower agrees to indemnify each Agent and each Lender for (i)
the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by



101

--------------------------------------------------------------------------------

any Governmental Authority on amounts payable under this Section 3.01) paid by
such Agent and such Lender, and (ii) any reasonable expenses arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts.  Payment under this Section 3.01(c) shall
be made within thirty (30) days after the date such Lender or such Agent makes a
written demand therefor.

(d)          Notwithstanding anything herein to the contrary, the Borrower shall
not be required pursuant to this Section 3.01 to pay any additional amount to,
or to indemnify, any Lender or Agent, as the case may be, to the extent that
such Lender or such Agent becomes subject to Taxes subsequent to the Closing
Date (or, if later, the date such Lender or Agent becomes a party to this
Agreement) solely as a result of a change in the place of organization of such
Lender or Agent, a change in the Lending Office of such Lender, or a change in
the principal office of such Lender or Agent, except to the extent that any such
change is requested or required by the Borrower or to the extent that such
Lender or Agent was entitled, at the time of the change in place of organization
or the change in Lending Office, to receive additional amounts from the Borrower
pursuant to Section 3.01(a) and (c) (and provided that nothing in this clause
(d) shall be construed as relieving the Borrower from any obligation to make
such payments or indemnification in the event of a change that is a change in
Law).

(e)          If any Lender or Agent determines that it has received a refund in
respect of any Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by the Borrower pursuant to this Section 3.01, it
shall promptly remit such refund (including any interest included in such refund
paid by the relevant taxation authority) to the Borrower, net of all
out-of-pocket expenses of the Lender or Agent, as the case may be; provided,
however, that the Borrower, upon the request of the Lender or Agent, as the case
may be, agrees promptly to return such refund to such party in the event such
party is required to repay such refund to the relevant taxing authority.  Such
Lender or Agent, as the case may be, shall, at the Borrower’s request, provide
the Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided that such Lender or Agent may delete any information therein that such
Lender or Agent deems confidential).  Nothing herein contained shall interfere
with the right of a Lender or Agent to arrange its tax affairs in whatever
manner it thinks fit nor oblige any Lender or Agent to claim any tax refund or
to disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(f)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower and at the Borrower’s cost and expense, use
commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to avoid
or reduce to the greatest extent possible any indemnification or additional
amounts being due under this Section 3.01, including to designate another
Lending Office for any Loan or Letter of Credit affected by such event; provided
that such efforts are made on terms that, in the reasonable judgment of such
Lender, cause such Lender and its Lending Office(s) to suffer no



102

--------------------------------------------------------------------------------

material economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 3.01(f) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) and
(c).

(g)          For purposes of determining withholding Taxes imposed under FATCA,
from and after the Eighth Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement (and the Credit Extensions
hereunder) as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 3.02.        Illegality.  If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
 Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

Section 3.03.        Inability To Determine Rates.

(a)          If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and



103

--------------------------------------------------------------------------------

Interest Period of such Eurodollar Rate Loan, or (B) (x) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan and (y) the circumstances described
in Section 3.03(c)(i) do not apply (in each case with respect to this clause
(i), “Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (or, in the
case of a determination by the Required Lenders described in clause (ii) of
Section 3.03(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.03(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

(c)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, but without limiting Sections 3.01(a) and (b) above, if
the Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:

(i)           adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is



104

--------------------------------------------------------------------------------

not available or published on a current basis and such circumstances are
unlikely to be temporary; or

(ii)          the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)         syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment” and any such proposed rate, a “LIBOR Successor Rate”), and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.  Such LIBOR Successor Rate shall be applied in
a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

(d)          If no LIBOR Successor Rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods)



105

--------------------------------------------------------------------------------

or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.

(e)          Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than 1.00% for purposes of this Agreement.

(f)           In connection with the implementation of a LIBOR Successor Rate,
the Administrative Agent will have the right to make LIBOR Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Rate Conforming Changes to
the Lenders reasonably promptly after such amendment becomes effective.

(g)          If prior to the first day of a calendar month regarding any
reference to the FILO Rate, the FILO Agent reasonably determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the FILO Rate, the FILO Agent
shall give notice thereof to the Borrower by telephone or telecopy as promptly
as practicable thereafter and, until the FILO Agent notifies the Borrower that
the circumstances giving rise to such notice no longer exist the FILO Loans
shall bear interest with reference to the Base Rate and such interest shall be
calculated as provided in Section 2.08(a)(y).

Section 3.04.        Increased Cost and Reduced Return; Capital Adequacy.

(a)          If any Lender determines that as a result of the introduction of or
any change in or in the interpretation of any Law, in each case after the date
hereof, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan (or, as the case may be, issuing or participating in Letters of Credit)
the interest on which is determined by reference to the Eurodollar Rate or (in
the case of a change in or in the interpretation of any Law relating to taxes)
any other Loan or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes, Impositions expressly excluded from Taxes, and Other Taxes (in which
case Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income (including branch profits), and
franchise (and similar) taxes imposed in lieu of net income taxes, by any
jurisdiction or any political subdivision thereof under the Laws of which such
Lender is organized or maintains a Lending Office, and (iii) reserve
requirements reflected in the Eurodollar Rate), then from time to time upon
demand of such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b)          If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate



106

--------------------------------------------------------------------------------

of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

(c)          The Borrower shall not be required to compensate a Lender pursuant
to Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided, that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

(d)          Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law after the date of this Agreement, regardless of the date enacted, adopted or
issued.

Section 3.05.        Funding Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

Section 3.06.        Matters Applicable to all Requests for Compensation.



107

--------------------------------------------------------------------------------

(a)          A certificate of the Administrative Agent, the FILO Agent or any
Lender claiming compensation under this Article 3 and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, the Administrative
Agent, the FILO Agent or such Lender may use any reasonable averaging and
attribution methods.

(b)          With respect to any Lender’s claim for compensation under Section
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim.  If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Rate Loans, or to convert Base Rate Loans
into Eurodollar Rate Loans if such suspension would reduce the compensation by
the Borrower under Section 3.04, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of Section
3.06(c) shall be applicable); provided, that such suspension shall not affect
the right of such Lender to receive the compensation so requested.

(c)          If the obligation of any Lender to make or continue from one
Interest Period to another any Eurodollar Rate Loan, or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b)
hereof, such Lender’s Eurodollar Rate Loans shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion
no longer exist:

(i)           to the extent that such Lender’s Eurodollar Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii)          all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d)          If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurodollar Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Pro Rata Shares.



108

--------------------------------------------------------------------------------

Section 3.07.        Replacement of Lenders under Certain Circumstances.

(a)          If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or Section
3.03, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender becomes a
“Non-Consenting Lender” (as defined below in this Section 3.07), then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, either (i) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided, that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person or (ii) terminate the Commitment of such Lender (if still in
existence) and repay all obligations of the Borrower owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date.

(b)          Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment or outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent.  Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment or  outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment
(regardless of whether such replaced Lender has executed an Assignment and
Assumption or delivered its Notes to the Borrower or the Administrative Agent)
and, if so requested by the assignee Lender, delivery to the assignee Lender of
the appropriate Note or Notes executed by the Borrower, the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c)          Notwithstanding anything to the contrary contained above, (i) any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced hereunder except in accordance with the terms of Section 9.09.

(d)          In the event that (i) the Borrower or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the



109

--------------------------------------------------------------------------------

agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain class of the Loans and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

Section 3.08.        Survival.  All of the Borrower’s obligations under this
Article 3 shall survive termination of the Aggregate Revolving Commitments and
the FILO Commitment and repayment of all other Obligations hereunder, the
assignment of rights by or the replacement of a Lender, and resignation of the
Administrative Agent.

Section 3.09.        Designation of At Home III as Borrower’s Agent; Joint and
Several Liability.

(a)          Each of At Home III and At Home Stores hereby agree that At Home
III is hereby irrevocably designated and appointed to act as agent of the
Borrower to obtain Credit Extensions, the proceeds of which shall be available
to the Borrower for such uses as are permitted under this Agreement.  As the
disclosed principal for its agent, each of At Home III and At Home Stores shall
be obligated to each Secured Party on account of Credit Extensions so made as if
made directly by the applicable Secured Party to At Home III or At Home Stores,
as applicable, notwithstanding the manner by which such Credit Extensions are
recorded on the books and records of the Borrower.  In addition, each Loan Party
(other than At Home III or At Home Stores) hereby irrevocably designates and
appoints At Home III as such Loan Party’s agent to represent such Loan Party in
all respects under this Agreement and the other Loan Documents.

(b)          Each of At Home III and At Home Stores recognizes that credit
available to it hereunder is in excess of and on better terms than it otherwise
could obtain on and for its own account and that one of the reasons therefor is
its joining in the credit facility contemplated herein with all other Borrowers.
 Consequently, each of At Home III and At Home Stores shall have joint and
several liability in respect of all Obligations, without regard to any defense
(other than the defense of payment), setoff or counterclaim which may at any
time be available to or be asserted by any other Loan Party against the Secured
Parties, or by any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower’s liability
hereunder, in bankruptcy or in any other instance, and such Obligations of the
Borrower shall not be conditioned or contingent upon the pursuit by the Lenders
or any other Person at any time of any right or remedy against the Borrower or
against any other Person which may be or become liable in respect of all or any
part of the Obligations or against any Collateral or Guaranty therefor or right
of offset with respect thereto. Each of At Home III and At Home Stores hereby
acknowledge that this Agreement is the independent and several obligation of
each of At Home III and At Home Stores (regardless of which Borrower shall have
delivered a Request for Credit Extension) and may be enforced against each of At
Home III and At Home Stores separately, whether or not enforcement of any right
or remedy hereunder has been sought against any other Borrower. Each of At Home
III and At Home Stores hereby expressly waives, with respect to any of the
Credit Extensions made to any other Borrower hereunder and any of the amounts
owing hereunder by such other Loan Parties in respect of such Credit Extensions,
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent, the L/C Issuer or any Lender
exhaust any right, power or remedy or proceed against such other Loan Parties
under this



110

--------------------------------------------------------------------------------

Agreement or any other agreement or instrument referred to herein or against any
other Person under any other guarantee of, or security for, any of such amounts
owing hereunder.

(c)          At Home III shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf At Home III has requested a Credit
Extension.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation to see to the application of such proceeds therefrom.

(d)          Any and all notices, requests, consents or other communications
given to the Borrower (or, as applicable, from the Borrower) pursuant to this
Agreement and the other Loan Documents shall be effective if given to (or, as
applicable, from) At Home III for itself and on behalf of each other Borrower.

ARTICLE 4

CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSIONS

Section 4.01.        Conditions to Initial Credit Extensions.  The obligation of
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated as of the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i)           executed counterparts of this Agreement and a Guaranty from each
Guarantor, as applicable;

(ii)          a Note executed by the Borrower in favor of each Lender requesting
a Note;

(iii)         the Security Agreement, duly executed by each Loan Party, together
with (subject to the last paragraph of this Section 4.01):

(A)         certificates representing the Pledged Interests referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B)         copies of proper financing statements, filed or duly prepared for
filing under the Uniform Commercial Code in all jurisdictions that the
Administrative Agent may deem reasonably necessary in order to perfect and
protect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement,

(C)         evidence that all other actions, recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may deem



111

--------------------------------------------------------------------------------

reasonably necessary or desirable in order to perfect and protect the Liens
created thereby shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent (including, without
limitation, receipt of duly executed payoff letters and UCC-3 termination
statements);

(iv)         the Intellectual Property Security Agreement, duly executed by each
Loan Party, together with (subject to the last paragraph of this Section 4.01)
evidence that all action that the Administrative Agent in its reasonable
judgment may deem reasonably necessary or desirable in order to perfect and
protect the Liens created under the Intellectual Property Security Agreement has
been taken;

(v)          such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(vi)         such documents and certifications (including, without limitation,
Organization Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each of the Borrower and the Guarantors is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

(vii)        an opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel
to the Loan Parties, addressed to each Agent and each Lender, as to the matters
set forth in Exhibit K-1;

(viii)       opinions of local counsel for the Loan Parties, addressed to each
Agent and each Lender, as to the matters set forth in Exhibit K-2;

(ix)         a customary certificate from the Chief Financial Officer of
Holdings, certifying that Holdings and its Subsidiaries, on a consolidated basis
after giving effect to the Transaction and the other transactions contemplated
hereby, are Solvent;

(x)          (A) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company for each interim
quarterly period subsequent to January 29, 2011 ended at least forty-five (45)
days before the Closing Date, and (B) a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Borrower as of and for
the four (4) quarter period ending on the last day of the most recently
completed four (4) fiscal quarter period ended at least ninety (90) days prior
to the Closing Date (if such period is a fiscal year end) or at least forty-five
(45) days prior to the Closing Date (if such period is a fiscal quarter end),
prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (in the



112

--------------------------------------------------------------------------------

case of such balance sheet) or at the beginning of such period (in the case of
the statement of income);

(xi)         a Committed Loan Notice and/or Letter of Credit Application, as
applicable, relating to the initial Credit Extension; and

(xii)        the Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the month ended on September 30,
2011, and executed by a Responsible Officer of the Borrower.

(b)          Holdings shall have received the Equity Contribution and the Other
Equity in the manner described in the definition of the “Transaction”, and shall
have contributed the proceeds of the Equity Contribution and the Mezzanine
Facility32 to the Borrower.  The Sponsor shall hold, directly or indirectly, a
majority of the economic interests in the Company upon the closing of the
Acquisition.

(c)          On the Closing Date, after giving effect to the Refinancing,
neither Holdings, the Borrower nor any of its Subsidiaries shall have any
outstanding Indebtedness for borrowed money other than the Revolving Credit
Facility, the Term Loan Facility,3 the Mezzanine Facility, certain real estate
financings, capital leases and other Indebtedness set forth in Schedule 7.03
(collectively, the “Permitted Surviving Debt”) (and, not in limitation of the
foregoing, concurrently with the initial funding of the Revolving Credit
Facility, all Indebtedness under the Loan and Security Agreement, dated as of
May 12, 2005, as amended (the “Existing Credit Agreement”), will be refinanced,
terminated or discharged and satisfied (the “Refinancing”) shall have been
repaid, all guarantees thereof shall have been terminated and all Liens in
connection therewith shall have been released).

(d)          The Acquisition shall be consummated pursuant to the Acquisition
Agreement, substantially concurrently with the initial funding of the senior
credit facilities and the issuance of notes under the Mezzanine Facility,
without giving effect to any amendments thereto or waivers thereof that are
materially adverse to the Lenders in their capacity as Lenders, without the
consent of each Lender, such consent not to be unreasonably withheld or delayed
(it being understood and agreed that any change in the definition of “Material
Adverse Effect” shall be deemed to be a modification which is materially adverse
to the Lenders).

(e)          Since January 29, 2011, there shall have not occurred any “Closing
Material Adverse Effect” (defined as any event, change, effect or circumstance
that, individually or in the aggregate, is or would reasonably be likely to be
materially adverse to the business, financial condition or results of operations
of the Company and its Subsidiaries taken as a whole); provided that no event,
change, effect or circumstance resulting from any of the following shall be
deemed to constitute, or be taken into account in determining whether there has
been, a Material Adverse Effect: (i) changes in general economic, financial
market or business conditions, (ii) general



--------------------------------------------------------------------------------

32 As defined in this Agreement prior to giving effect to the Fourth Amendment.

3 As defined in this Agreement prior to giving effect to the Ninth Amendment.



113

--------------------------------------------------------------------------------

changes or developments in any of the industries in which the Company or any of
its Subsidiaries operate, (iii) the announcement of the Acquisition Agreement
and the transactions contemplated hereby, including any termination of,
reduction in or similar negative impact on relationships, contractual or
otherwise, with any customers, suppliers, distributors, partners or employees of
the Company and its Subsidiaries relating to or arising out of the announcement
and performance of the Acquisition Agreement or the identity of Parent or its
Affiliates, (iv) any action or omission taken at the written request of
Purchaser and with the consent of the Lenders (it being understood that no such
consent shall be required in connection with actions taken pursuant to the
express requirements of the Acquisition Agreement), (v) changes in any
applicable Laws or applicable accounting regulations or principles or
interpretations thereof after the date hereof, (vi) global, national or regional
political conditions, including any outbreak or escalation of hostilities or war
(whether or not declared), sabotage, military actions or any act of terrorism or
any earthquakes, floods, natural disasters or other acts of nature, (vii) any
failure by the Company to meet its internal or published projections, budgets,
plans or forecasts of its revenues, earnings or other financial performance or
results of operations, in and of itself (it being understood that the facts or
occurrences giving rise or contributing to such failure that are not otherwise
excluded from the definition of a “Material Adverse Effect” may be taken into
account in determining whether there has been a Material Adverse Effect) or
(viii) any negative change in the credit rating of the Company or any of its
Subsidiaries or Purchaser or any of its Affiliates, in and of itself (it being
understood that the facts or occurrences giving rise or contributing to such
change that are not otherwise excluded from the definition of “Material Adverse
Effect” may be taken into account in determining whether there has been a
Material Adverse Effect), except, in the case of clauses (i), (ii), (v) and (vi)
above, to the extent that any such event, change, effect or circumstance has a
disproportionate and adverse effect on the business of the Company and its
Subsidiaries relative to other businesses in the industry in which the Company
and its Subsidiaries operate.  The capitalized terms used in this definition
(other than Acquisition Agreement) shall have the meanings set forth in the
Acquisition Agreement.

(f)           The Closing Date shall have occurred on or before November 15,
2011.

(g)          The Administrative Agent shall have received, at least five (5)
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(h)          All fees and expenses required to be paid on the Closing Date shall
have been paid in full in cash from the proceeds of the initial funding under
the Revolving Credit Facility.

(i)           All actions necessary to establish that the Administrative Agent
will have a perfected first priority security interest (subject to Permitted
Liens) in the Collateral shall have been taken, in each case, to the extent such
Collateral (including the creation or perfection of any security interest) is
required to be provided on the Closing Date pursuant to the last paragraph of
this Section 4.01.

(j)           The condition in Section 7.01(a)(i) of the Acquisition Agreement
(but only with respect to the representations that are material to the interests
of the Lenders, and only to the extent



114

--------------------------------------------------------------------------------

that Holdings has the right to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representations in the Acquisition
Agreement) shall have been satisfied.

(k)          The accuracy in all material respects of the representations and
warranties made in Section 5.01(a) and (b)(ii), Section 5.02(a), 5.04, 5.13,
5.18, 5.21, and 5.23; provided, that to the extent any of the foregoing are
qualified or subject to “Material Adverse Effect”, the definition thereof for
purposes of this clause (k) shall be “Material Adverse Effect” as defined in the
Merger Agreement.

(l)           Common equity contributions shall have been made in cash directly
or indirectly to Holdings by the Sponsor (the “Equity Contribution”) (and
Holdings will contribute such Equity Contribution to the Borrower) in an
aggregate amount that (i) equals or exceeds $185,000,000 and (ii) when taken
together with all common equity rolled over or directly or indirectly invested
in common equity of Holdings and all common equity of Holdings issued to, or
otherwise directly or indirectly acquired by, any existing shareholders and
management of the Company (collectively, the “Other Equity”), is not less than
50% of the sum of (i) the aggregate amount of the Senior Facilities4 and the
Mezzanine Facility funded on the Closing Date and (ii) the Equity Contribution
and the Other Equity, it being understood and agreed that the Other Equity shall
include at least $10,000,000 of common equity rolled over by the current Chief
Executive Officer of the Company.  The Sponsor will hold, directly or
indirectly, a majority of the economic interests in the Company upon the closing
of the Acquisition.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Notwithstanding anything herein to the contrary, it is understood that, to the
extent any Lien search or Collateral (including the creation or perfection of
any security interest) is not or cannot be provided on the Closing Date (other
than (i) Uniform Commercial Code lien searches, (ii) the pledge and perfection
of Collateral with respect to which a Lien may be perfected solely by the filing
of financing statements under the Uniform Commercial Code, and (iii) the pledge
and perfection of security interests in the capital stockEquity Interests of the
Borrower and its material wholly-owned Domestic Subsidiaries with respect to
which a Lien may be perfected by the delivery of a stock certificate) after the
Borrower’s use of commercially reasonable efforts to do so or without undue
burden or expense, then the provision of any such Lien search and/or Collateral
shall not constitute a condition precedent to the availability of Letters of
Credit under the Revolving Credit Facility on the Closing Date, but may instead
be provided within ninety (90) days after the Closing Date, subject to such
extensions as are reasonably agreed by the Administrative Agent pursuant to
arrangements to be mutually agreed between the Administrative Agent and the
Borrower.





--------------------------------------------------------------------------------

4 As defined in this Agreement prior to giving effect to the Ninth Amendment.



115

--------------------------------------------------------------------------------

Section 4.02.        Conditions to All Credit Extensions.  The obligation of
each Revolving Credit Lender to honor any Request for Credit Extension (other
than on the Closing Date, and other than a Committed Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a)          The representations and warranties of the Borrower and each other
Loan Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, except
that for purposes of this Section 4.02, the representations and warranties
contained in the first sentence of Section 5.05(a) and in Section 5.05(e) shall
be deemed to refer to the most recent statements furnished pursuant to Section
6.01(a), in the case of the first sentence of Section 5.05(a), and Section
6.01(b) or (c), in the case of Section 5.05(e).

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

(c)          The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d)          After giving effect to the proposed Credit Extension and the use of
proceeds thereof, the Credit Extension Conditions shall be satisfied.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (d) have
been satisfied on and as of the date of the applicable Credit Extension.  The
conditions set forth in this Section 4.02 are for the sole benefit of the
Revolving Credit Lenders but until the Required Revolving Credit Lenders
otherwise direct the Administrative Agent to cease making Revolving Credit
Loans, the Revolving Credit Lenders will fund their Pro Rata Share of all
Revolving Credit Loans and L/C Advances and participate in all Swing Line Loans
and Letters of Credit whenever made or issued, which are requested by the
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article 4, agreed to by the Administrative Agent,
provided, however, the making of any such Revolving Credit Loans or the issuance
of any Letters of Credit shall not be deemed a modification or waiver by any
Revolving Credit Lender of the provisions of this Article 4 on any future
occasion or a waiver of any rights or the Administrative Agent or the Revolving
Credit Lenders as a result of any such failure to comply.  Notwithstanding the
immediately preceding sentence, other than in connection with (i) Permitted
Overadvances or Protective Advances and (ii) a Conforming DIP, the
Administrative Agent will not waive any condition in this Section 4.02 if it
knows that the Loan Parties would breach Section 7.11 after giving effect to the
applicable Credit Extension.



116

--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the FILO Agent and the Lenders that:

Section 5.01.        Existence, Qualification and Power; Compliance with Laws.
 Each Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (b)(i) (other than with respect to the
Borrower), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 5.02.        Authorization; No Contravention.  The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment (except for Indebtedness to
be repaid on the Closing Date in connection with the Transaction) to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except with respect to any conflict, breach,
contravention or payment (but not creation of Liens) referred to in clause
(b)(i), to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.

Section 5.03.      Governmental Authorization; other Consents.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.



117

--------------------------------------------------------------------------------

Section 5.04.        Binding Effect. This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is party thereto.
 This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.

Section 5.05.        Financial Statements; No Material Adverse Effect.

(a)          The Audited Financial Statements fairly present in all material
respects the financial condition of the Company and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.  During
the period from January 29, 2011 to and including the Closing Date, there has
been (i) no sale, transfer or other disposition by the Company or any of its
consolidated Subsidiaries of any material part of the business or property of
the Company or any of its consolidated Subsidiaries, taken as a whole and (ii)
no purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of the Company or any of its consolidated
Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Lenders prior to the Closing Date.

(b)          After giving effect to the Refinancing, as of the Closing Date (and
thereafter, except as notified in writing to the Administrative Agent), Holdings
does not have any material Indebtedness or other liabilities, direct or
contingent, other than in connection with the Transaction and Permitted
Surviving Debt; and from January 29, 2011 to the Closing Date, except as set
forth on Schedule 5.05, the Company and its Subsidiaries have not incurred any
material Indebtedness or other liabilities, direct or contingent, that, in
accordance with GAAP, would be required to be disclosed in such financial
statements, other than in connection with the Transaction.

(c)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

(d)          The consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Borrower and its Subsidiaries delivered to
the Lenders pursuant to Section 4.01 or Section 5.05 were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were
reasonable in light of the conditions existing at the time of delivery of such
forecasts; it being understood that actual results may vary from such forecasts
and that such variations may be material.

(e)          The financial statements delivered pursuant to Section 6.01(b) of
this Agreement for the fiscal quarter ended October 26, 2019 fairly present in
all material respects the financial condition of the Company and its
consolidated Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, (i) except as otherwise expressly noted
therein and (ii) subject to changes resulting from, normal year-end adjustments
and the absence of footnotes.



118

--------------------------------------------------------------------------------

Section 5.06.        Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Restricted Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or, as of the Closing Date,
the consummation of the Transaction, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.07.        No Default.  Neither the Borrower nor any Restricted
Subsidiary of the Borrower is in default under or with respect to, or a party
to, any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.08.        Ownership of Property; Liens.

(a)          Each Loan Party and each of its Restricted Subsidiaries has good
record and indefeasible title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
free and clear of all Liens except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Permitted Liens.

(b)          Set forth on Schedule 5.08(b) hereto is a complete and accurate
list of all real property owned by any Loan Party or any of its Restricted
Subsidiaries, as of the Eighth Amendment Effective Date, showing as of the
Eighth Amendment Effective Date the street address (to the extent available),
county or other relevant jurisdiction, state and record owner.

(c)          Set forth on Schedule 5.08(c) hereto is a complete and accurate
list of all leases and subleases of real property under which any Loan Party or
any of its Restricted Subsidiaries is the lessee or sublessee, as applicable, as
of the Eighth Amendment Effective Date, showing as of the Eighth Amendment
Effective Date the street address (to the extent available), county or other
relevant jurisdiction, state, lessor and lessee.

(d)          Except as set forth in Schedule 5.08(b), and 5.08(c) and 5.08(d),
there are no other locations where any tangible personal property of any of the
Loan Parties is or may be located (other than vehicles and assets temporarily in
transit or sent for repair).

Section 5.09.        Environmental Compliance.  Except as disclosed in Schedule
5.09:

(a)          There are no pending or, to the knowledge of the Borrower,
threatened or contemplated claims or notices against the Borrower or any of its
Subsidiaries alleging potential liability under, or responsibility for violation
of, any Environmental Law relating to their respective businesses, operations
and properties that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)          Except as could not reasonably be expected to have a Material
Adverse Effect, to the knowledge of the Borrower, (i) none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and never



119

--------------------------------------------------------------------------------

have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries requiring investigation, remediation, mitigation, removal, or
assessment, or other response, remedial or corrective action, pursuant to
Environmental Law; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries except for such releases,
discharges or disposal that were in compliance with Environmental Laws.

(c)          No property currently owned or operated by any Loan Party or any of
its Subsidiaries contains any Hazardous Materials in amounts or concentrations
which (i) constitute a violation of, (ii) require remedial action under, or
(iii) could give rise to liability under, Environmental Laws, which violations,
remedial actions and liabilities, in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

(d)          Neither the Borrower nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation, remediation, mitigation, removal,
assessment or remedial, response or corrective action relating to any actual or
threatened release, discharge or disposal of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law except for
such investigation or remediation or mitigation or removal or assessment or
remedial, response or corrective action that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(e)          All Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or, to the knowledge of
the Borrower, formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in liability to any Loan Party or any of its Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect.

Section 5.10.        Taxes.  The Borrower and its Subsidiaries have filed all
Federal and state and other tax returns and reports required to be filed, and
have paid all Federal and state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (c) with respect to which the
failure to make such filing or payment could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

Section 5.11.        ERISA Compliance.

(a)          Except as disclosed in Schedule 5.11(d), each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other Federal or state laws.  Each



120

--------------------------------------------------------------------------------

Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the knowledge of the Borrower and Holdings,
nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

(b)          There are no pending or, to the knowledge of the Borrower and
Holdings, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect.  There has been no non-exempt prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c)          (i) No ERISA Event has occurred and neither any Loan Party or any
Subsidiary nor any of their respective ERISA Affiliates is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party and
each Subsidiary and each of their respective ERISA Affiliates has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan; (iii) as of the most recent valuation date for any Pension Plan
(other than a Multiemployer Plan), the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) is 60% or higher; (iv) neither any
Loan Party nor any Subsidiary nor any of their respective ERISA Affiliates knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (v) neither any Loan Party nor any Subsidiary
nor any of their respective ERISA Affiliates has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (vi) neither any Loan Party nor any
Subsidiary nor any of their respective ERISA Affiliates has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA and (vii)
no Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan, except with respect to each of the foregoing
clauses of this Section 5.11(c), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(d)          Neither any Loan Party nor any Subsidiary nor any of their
respective ERISA Affiliates maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan other than on the Eighth Amendment Effective Date, those listed on
Schedule 5.11(d) hereto.

(e)          None of the assets of any of the Loan Parties constitutes “plan
assets” within the meaning of Section 3(42) of ERISA and the regulations
promulgated thereunder, and none of the Loan Parties will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA, or otherwise) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments.



121

--------------------------------------------------------------------------------

(f)           For the avoidance of doubt, until and through the date of the
consummation of the Acquisition, references to Borrower in this Section 5.11
shall also be read to include the Company and any acquired Subsidiaries of the
Company.

Section 5.12.        Subsidiaries; Equity Interests.  As of the Eighth Amendment
Effective Date, each Loan Party has no Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party free and clear of all Liens except
(a) those created under the Collateral Documents and (b) any nonconsensual Lien
that is permitted under Section 7.01.

Section 5.13.        Margin Regulations; Investment Company Act.

(a)          The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Loan or any Letter of Credit will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

(b)          None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.  Neither the making of any Loan, nor the
issuance of any Letter of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
the Investment Company Act or any rule, regulation or order of the SEC
thereunder.

Section 5.14.        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries or any other Loan
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party
(other than projected financial information, pro forma financial information and
information of a general economic or industry nature) to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
materially misleading; provided, that, with respect to projected and pro forma
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.  The information
included in any Beneficial Ownership Certification delivered pursuant hereto, if
applicable, is true and correct in all respects.



122

--------------------------------------------------------------------------------

Section 5.15.        Compliance with Laws.  Each Loan Party and its Subsidiaries
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.16.        Intellectual Property; Licenses, Etc. Each Loan Party and
its Subsidiaries own, or possess the right to use, all rights in Intellectual
Property (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except to the extent such conflicts, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Set forth on Schedule 5.16 is a complete and accurate list of all
registered or applications to register IP Rights owned or exclusively licensed
by each Loan Party and its Subsidiaries as of the Eighth Amendment Effective
Date.  To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights held by any other Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.17.        Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Loan Party, its Subsidiaries and their respective
officers and directors and, to the knowledge of such Loan Party, its employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Loan or the use
of proceeds thereof will violate Anti-Corruption Laws or applicable Sanctions.

Section 5.18.        Solvency.  The Loan Parties, on a consolidated basis, are
Solvent.

Section 5.19.        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

Section 5.20.        Labor Matters.  There are no collective bargaining
agreements or Multiemployer Plans or other labor agreements with any union,
labor organization or employee association to which a Loan Party or any
Subsidiary is a party, other than those listed on Schedule 5.20, covering the
employees of a Loan Party or any Subsidiary as of the Eighth Amendment Effective
Date.  None of the Loan Parties nor any Subsidiary is suffering or has suffered
any disputes, strikes, walkouts, work stoppages, slowdowns, lockouts or other
material labor difficulty within the last five (5) years and there are none
pending, or to the knowledge of the Borrower and Holdings, threatened.  The
consummation of the Acquisition will not give rise to any right of



123

--------------------------------------------------------------------------------

termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any Subsidiary is
bound.

Section 5.21.        Perfection, Etc.  Subject to Section 4.01 and Section 6.14,
all filings and other actions necessary or desirable to perfect and protect the
Lien in the Collateral created under the applicable Collateral Documents have
been duly made or taken or otherwise provided for in a manner reasonably
acceptable to Administrative Agent and are in full force and effect, and the
applicable Collateral Documents create in favor of the Administrative Agent (as
collateral agent) for the benefit of the Secured Parties a valid and, together
with such filings and other actions, perfected first priority Lien in the
Collateral, securing the payment of the Secured Obligations, subject to
Permitted Liens.  The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the Liens created or permitted
under the Loan Documents.

Section 5.22.        Tax Shelter Regulations.  The Borrower does not intend to
treat the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4).  In the event the Borrower determines to take any action inconsistent
with such intention, it will promptly notify the Administrative Agent thereof.
 If the Borrower so notifies the Administrative Agent, the Borrower acknowledges
that one or more of the Lenders may treat its Loans and/or its interest in Swing
Line Loans and/or Letters of Credit as part of a transaction that is subject to
Treasury Regulation Section 301.6112 1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

Section 5.23.        PATRIOT Act.  To the extent applicable, Holdings and each
of its Subsidiaries is in compliance, in all material respects, with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the PATRIOT Act.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to:

Section 6.01.        Financial Statements.  Deliver to the Administrative Agent
for further distribution to each Lender (and, additionally, directly to the FILO
Agent), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:



124

--------------------------------------------------------------------------------

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, consolidated financial
statements of the Borrower and its Subsidiaries (including a balance sheet,
statement of income or operations and statement of cash flows) as at the end of
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP
or any other independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification, exception or explanatory paragraph or any
qualification or exception as to the scope of such audit;

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower, consolidated financial statements of the Borrower and its
Subsidiaries (including a balance sheet, statement of income or operations and
statement of cash flows) as at the end of such fiscal quarter, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP (subject only to normal year-end audit adjustments and the
absence of footnotes);

(c)          (i) so long as any amount in respect of the FILO Loans remains
outstanding, for each fiscal month, and (ii) whether or not any amount in
respect of the FILO Loans remains outstanding, for each fiscal month during
which the Borrower shall have failed to maintain Availability, at all times, of
at least 12.5% of the Combined Loan Cap (or, when no amount in respect of the
FILO Loans remains outstanding, the Loan Cap), as soon as available, but in any
event within thirty (30) days after the end of each such fiscal month of the
Borrower referred to in clause (i) or (ii) above, a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal month, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal month and for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal month of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP
(subject only to normal year-end audit adjustments and the absence of
footnotes);

(d)          as soon as available, but in any event no later than thirty (30)
days after the end of each fiscal year of the Borrower, forecasts prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent and the Required Lenders, of (i) Availability (on a monthly
basis) and (ii) consolidated balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries on a monthly basis, in each
case, for the remaining portion of the fiscal year following such fiscal year
then ended; provided that, at the request of the Administrative Agent and/or
FILO Agent, upon reasonable notice thereof, the Borrower shall hold a telephonic
conference call with all Lenders who choose to attend such conference call, on
which



125

--------------------------------------------------------------------------------

such conference call shall be reviewed the forecasts of the Borrower; it being
understood that only one such call shall be held per fiscal year; and

(e)          as soon as available, but in any event contemporaneously with the
delivery of each Borrowing Base Certificate delivered on a monthly or weekly
basis pursuant to Section 6.02(c), (i) a Cash Flow Forecast, in each case
covering the 13-week period commencing with the week in which such Cash Flow
Forecast is delivered and (ii) a report in form and detail reasonably
satisfactory to the FILO Agent (a “Cash Flow Variance Report”) in a form
consistent with the form of Cash Flow Variance Report previously delivered to
the Administrative Agent and the FILO Agent setting forth a comparison of actual
consolidated cash flow, actual consolidated receipts and disbursements and
actual Availability, in each case, of the Borrower and its Restricted
Subsidiaries’ for the immediately preceding 13 week period, to the projected
consolidated cash flow, projected consolidated receipts and disbursements and
projected Availability set forth in the most recent Cash Flow Forecast
previously delivered with respect to such period; provided that the requirement
to deliver such Cash Flow Forecast and Cash Flow Variance Report set forth in
the preceding clauses (i) and (ii) shall irrevocably cease to apply upon the
earlier to occur of (x) the Borrower’s receipt of net cash proceeds from a sale
and leaseback transaction or other real estate financing permitted by this
Agreement in the amount of at least $30,000,000 or (y) the satisfaction of the
EBITDA Condition for the Borrower’s fiscal year ending January 30, 2021.

(f)           Notwithstanding the foregoing, in the event that the Borrower or a
direct or indirect parent thereof files reports with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, (i) the obligations in
Section 6.01(a) or Section 6.01(b) may be satisfied with respect to financial
information of Borrower and the Subsidiaries by furnishing Borrower’s (or any
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that (x) to the extent such information
relates to a direct or indirect parent of Borrower, such information is
accompanied by a reconciliation that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Borrower and the Subsidiaries on a stand-alone
basis, on the other hand and (y) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of Ernst & Young LLP or any other
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification or
exception as to the scope of such audit, and (ii) references to the Borrower,
for purposes of the reporting requirements under Section 6.01 and 6.02, shall,
at the election of the Borrower, refer to such reporting entity.

Section 6.02.        Certificates; other Information.  Deliver to the
Administrative Agent for further distribution to each Lender (and, additionally,
directly to the FILO Agent), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a)          no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Event of Default under Section 7.11 or, if any such Event of Default shall
exist, stating the nature and status of such event;



126

--------------------------------------------------------------------------------

(b)          no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), and, when applicable Section
6.01(c), (i) a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower (which delivery may, unless the Administrative Agent or
a Lender requests executed originals, be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes), and (ii) a copy of management’s discussion and analysis with
respect to such financial statements and performance as compared to the prior
fiscal period, other than such financial statements that are required to be
delivered in respect of Section 6.01(c)(i);

(c)          within fifteen (15) days after the end of each fiscal month (or, if
such day is not a Business Day, on the next succeeding Business Day), a
Borrowing Base Certificate showing the Revolving Borrowing Base and the FILO
Borrowing Base as of the close of business as of the last day of the immediately
preceding fiscal month, each Borrowing Base Certificate to be certified as
complete and correct by a Responsible Officer of the Borrower; provided that,
during a Borrowing Base Reporting Trigger Period, such Borrowing Base
Certificate shall be delivered on Tuesday of each week (or, if Tuesday is not a
Business Day, on the next succeeding Business Day), as of the close of business
on the immediately preceding Saturday; provided, further that, in addition to
the foregoing,

(i)           the Borrower shall deliver an updated Borrowing Base Certificate
on each of October 1, November 1 and December 1 of each year solely to include
an update to the amount of the FILO Seasonal Reserve in effect as of such
applicable date,

(ii)          the Borrower shall (A) provide notice (which may be by electronic
mail) to the Administrative Agent prior to making any withdrawal from the
Borrowing Base Eligible Cash Collateral Account and (B) deliver an updated
Borrowing Base Certificate within two (2) Business Days of making any withdrawal
from the Borrowing Base Eligible Cash Collateral Account reflecting the
Revolving Borrowing Base immediately after giving effect to such withdrawal;
provided that, notwithstanding any provision herein or in any Loan Document to
the contrary, the Administrative Agent shall have the right without notice to
any Loan Party to immediately impose a Reserve in the amount of such withdrawal
until such updated Borrowing Base Certificate is delivered, and

(iii)         in the event that (A) any Loan Party or any Restricted Subsidiary
shall engage in a transaction or a series of related transactions permitted by
Section 7.02, Section 7.04 or Section 7.05 (or any combination thereof) or (B)
any Loan Party is deemed to be an Excluded Subsidiary, as applicable, and any
such event results in (x) the Disposition (including pursuant to the sale of
Equity Interests in a Restricted Subsidiary, or a merger, liquidation,
amalgamation, division, contribution of assets, Equity Interests or Indebtedness
or otherwise) or other transfer of assets included in the determination of the
Revolving Borrowing Base or the FILO Borrowing Base, or (y) the exclusion and/or
removal of assets which were included in the determination of the Revolving
Borrowing Base or the FILO Borrowing Base (including, as a result of the
application of the eligibility criteria set forth in the definition of Eligible
Credit Card Receivables, Eligible Inventory and Eligible In-Transit Inventory),
in each case, as determined by reference to the Borrowing Base Certificate most
recently delivered to the Administrative Agent pursuant to this Section 6.02(c)
and in an aggregate amount for any single or series of related



127

--------------------------------------------------------------------------------

transactions (or other applicable events) in excess of $5,000,000, then prior to
or concurrently with the consummation of any such transaction or series of
related transactions (or other applicable events), the Borrower shall deliver to
the Administrative Agent for prompt further distribution to each Lender, an
updated Borrowing Base Certificate reflecting such transactions or series of
related transactions (or other applicable events) on a Pro Forma Basis as of the
date of the most recently delivered Borrowing Base Certificate, and
demonstrating that no Event of Default shall result from such transaction or
series of related transactions (or other applicable events);

(d)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file, copies of any report, filing or communication with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, or
with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(e)          promptly after the furnishing thereof, copies of any requests or
notices received by any Loan Party (other than in the ordinary course of
business), statement or report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any Term Loan
FacilitySenior Notes Document, Senior Secured Debt Document or Junior Financing
Documentation in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

(f)           promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non U.S. jurisdiction) concerning
any material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any of its
Subsidiaries;

(g)          promptly after the assertion or occurrence thereof, notice of any
action arising under any Environmental Law against or of any noncompliance or
liability of by any Loan Party or any of its Subsidiaries with or under any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

(h)          together with the delivery of each Compliance Certificate pursuant
to Section 6.02(b), (i) a report supplementing Schedule 5.16 and Schedules
5.08(b), and 5.08(c) and 5.08(d) hereto, including, in the case of supplements
to Schedules 5.08(b), and 5.08(c) and 5.08(d), an identification of all owned
and leased real property disposed of by any Loan Party or any of its
Subsidiaries since the delivery of the last supplements and a list and
description of all real property acquired or leased since the delivery of the
last supplements (including the street address (if available), county or other
relevant jurisdiction, state, and (A) in the case of the owned real property,
the record owner and (B) in the case of leases of property, lessor and lessee),
and (ii) a description of each event, condition or circumstance during the last
fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b);



128

--------------------------------------------------------------------------------

(i)           promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and the Beneficial Ownership Regulation;

(j)           the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

(k)          together with the annual financial statements required to be
delivered pursuant to Section 6.01(a), but only if requested in writing by the
Administrative Agent, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent,  or any
Lender through the Administrative Agent, may reasonably specify in such written
request;

(l)           promptly after the Borrower has notified the Administrative Agent
of any intention by the Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form; and

(m)         promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (f) or
Section 6.02(d) or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender, the Administrative Agent and the FILO Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon request of any Lender, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to such Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive



129

--------------------------------------------------------------------------------

material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuers, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

Section 6.03.        Notices.  Promptly notify the Administrative Agent and each
Lender:

(a)          of the occurrence of any Default;

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws and or in
respect of IP Rights, or (iv) the occurrence of any ERISA Event or occurrence of
conditions that could reasonably be expected to result in an ERISA Event, such
notice to set forth the details of such ERISA Event and the action, if any, that
the Borrower proposes to take with respect thereto;

(c)          of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

(d)          of any failure by any Loan Party to pay rent at (i) any of the Loan
Parties’ distribution centers or warehouses; (ii)  twenty-five percent (25%) or
more of such Loan Party’s Store locations or (iii) any of such Loan Party’s
locations if such failure continues for more than ten (10) days following the
day on which such rent first came due and such failure would be reasonably
likely to result in a Material Adverse Effect; and

(e)          of the filing of any Lien for unpaid Taxes against any Loan Party
in excess of $3,000,000.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what



130

--------------------------------------------------------------------------------

action the Borrower has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

Section 6.04.        Payment of Obligations.  Pay, discharge or otherwise
satisfy as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; (c) all payments and all obligations in
respect of all leases to which any Loan Party is a party; and (d) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Indebtedness
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect.

Section 6.05.        Preservation of Existence, Etc.

(a)          Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05, (b) take all reasonable action to
maintain all rights, privileges (including its good standing), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Section 6.06.       Maintenance of Properties.  (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted, (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice, and
(c) keep all material leases to which any Loan Party is a party in full force
and effect (provided that nothing in the foregoing clause (c) shall prevent any
Loan Party to terminate or not to renew any lease in connection with the
relocation or closure of the leased premises or otherwise in the ordinary course
of business consistent with past practices).

Section 6.07.        Maintenance of Insurance.

(a)          Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and its Subsidiaries) as are
customarily carried under similar circumstances by such other Persons and
providing for not less than thirty (30) days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance.



131

--------------------------------------------------------------------------------

(b)          [Reserved].

(c)          Use commercially reasonable efforts to cause commercial general
liability, property and casualty policies to (i) be endorsed to name the
Administrative Agent or the Term Loan AgentsSenior Notes Trustee (as may be
required by the Intercreditor Agreement) as an additional insured, mortgagee or
loss payee, as its interests may appear, and (ii) include a lenders’ loss
payable clause (regarding personal property).

Section 6.08.        Compliance with Laws.  Comply with the requirements of all
Laws, including, without limitation, ERISA and the Code, and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.09.        Books and Records.  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.

Section 6.10.        Inspection Rights.

(a)          Permit representatives and independent contractors of the
Administrative Agent and each Revolving Credit Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, the
rights under this Section 6.10 may be exercised only by a group of Revolving
Credit Lenders coordinated by the Administrative Agent and not more often than
two (2) times during any calendar year absent the existence of an Event of
Default and only one (1) such time shall be at the Borrower’s expense; and,
provided, further, that when an Event of Default exists the Administrative Agent
or any Revolving Credit Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
 The Administrative Agent and the Revolving Credit Lenders shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s
accountants.

(b)          Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, and lawyers) retained by the Administrative
Agent to conduct commercial finance examinations and other evaluations,
including, without limitation, of (i) the Borrower’s practices in the
computation of the Revolving Borrowing Base and the FILO Borrowing Base, (ii)
the assets included in the Revolving Borrowing Base or the FILO Borrowing Base
and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, and (iii) the Loan Parties’ business
plan, forecasts and cash flows.  Except as otherwise provided below, all such
costs, fees and expenses of such professionals shall be at the expense of the
Loan Parties.  The Loan Parties acknowledge and agree that the Administrative
Agent (x) shall, in connection



132

--------------------------------------------------------------------------------

with the Eighth Amendment, undertake a commercial finance examination and shall
use commercially reasonable efforts to cause such commercial finance examination
to be completed on or before August 15, 2020, and (y) may (and, upon the written
request of the FILO Agent, shall) undertake up to two (2) commercial finance
examinations, on behalf of all Lenders, in each twelve (12) month period
(inclusive of the commercial finance examination undertaken in clause (x) above
for the twelve (12) month period following the Eighth Amendment Effective Date),
in each case at the Loan Parties’ expense; provided that, if any Increased
Collateral Monitoring Trigger Event shall occur, the Administrative Agent may
(and, upon the written request of the FILO Agent, shall) undertake up to three
(3) commercial finance examinations, on behalf of all Lenders, in the twelve
(12) month period after the occurrence of such Increased Collateral Monitoring
Trigger Event, in each case at the Loan Parties’ expense.  Notwithstanding the
foregoing, the Administrative Agent may cause additional commercial finance
examinations to be undertaken (i) as the Administrative Agent, in its
discretion, deems necessary or appropriate, but not more than one (1) additional
time during any twelve (12) month period, and at the Lenders’ own expense, or
(ii) if a Default or Event of Default shall have occurred and be continuing, at
the expense of the Loan Parties.  In the event the FILO Agent requests that the
Administrative Agent conduct or cause to be conducted commercial finance
examinations as and when permitted above, the Administrative Agent agrees that
it shall, with reasonable promptness, cause the commencement of such commercial
finance examination.

(c)          Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including appraisers)
retained by the Administrative Agent to conduct appraisals of the Collateral,
including, without limitation, the assets included in the Revolving Borrowing
Base and the FILO Borrowing Base.  Except as otherwise provided below, all such
costs, fees and expenses of such professionals shall be at the expense of the
Loan Parties.  The Loan Parties acknowledge and agree that the Administrative
Agent (x) shall, in connection with the Eighth Amendment, engage an appraiser to
conduct an Inventory appraisal, and the Administrative Agent shall have received
the results of such inventory appraisal no later than August 15, 2020 (provided
that, in the event such Inventory appraisal is not received on or before such
date, the Administrative Agent shall implement an Availability Reserve equal to
2.5% of Appraised Value of Eligible Inventory until such time as such results
are received, upon which receipt such Availability Reserve shall be released and
the Revolving Borrowing Base and the FILO Borrowing Base shall be updated to
reflect Appraised Value as set forth in such updated Inventory appraisal), and
(y) may (and, upon the written request of the FILO Agent, shall) undertake up to
two (2) Inventory appraisals, on behalf of all Lenders, in each twelve (12)
month period (inclusive of the Inventory appraisal undertaken in clause (x)
above for the twelve (12) month period following the Eighth Amendment Effective
Date), in each case at the Loan Parties’ expense; provided that, if any
Increased Collateral Monitoring Trigger Event shall occur, the Administrative
Agent may (and, upon the written request of the FILO Agent, shall) undertake up
to three (3) Inventory appraisals in the twelve (12) month period after the
occurrence of such Increased Collateral Monitoring Trigger Event, in each case
at the Loan Parties’ expense.  Notwithstanding the foregoing, the Administrative
Agent may cause additional appraisals to be undertaken (i) as the Administrative
Agent, in its discretion, deems necessary or appropriate, but not more than one
(1) additional time during any twelve (12) month period, and at the Lenders’ own
expense, or (ii) if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.  In the event the FILO Agent
requests that the Administrative Agent



133

--------------------------------------------------------------------------------

conduct or cause to be conducted appraisals as and when permitted above, the
Administrative Agent agrees that it shall, with reasonable promptness, cause the
commencement of such appraisals.

Section 6.11.        Use of Proceeds.  Subject to Section 2.01(a), use the
proceeds of (a) the Revolving Credit Loans for general corporate purposes of the
Borrower and its Restricted Subsidiaries and (b) the FILO Loans on the Eighth
Amendment Effective Date to pay costs, expenses and fees associated with the
Eighth Amendment and the transactions contemplated thereby, and to repay
outstanding Revolving Credit Loans, in each case not in contravention of any Law
or of any Loan Document.

Section 6.12.        Covenant to Guarantee Obligations and Give Security.

(a)          Upon the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party (provided that each of (i) any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Restricted
Subsidiary, (ii) any Excluded Subsidiary ceasing to be an Excluded Subsidiary
but remaining a Restricted Subsidiary, and (iii) the formation of any Subsidiary
that is a Division Successor shall be deemed to constitute the acquisition of a
Restricted Subsidiary for all purposes of this Section 6.12), or upon the
acquisition of any personal property (other than “Excluded Property” as defined
in the Security Agreement), which personal property, in the reasonable judgment
of the Administrative Agent, is not already subject to a perfected Lien in favor
of the Administrative Agent for the benefit of the Secured Parties, then the
Borrower shall, in each case at the Borrower’s expense:

(i)           in connection with the formation or acquisition of a Subsidiary,
within forty-five (45) days after such formation or acquisition or such longer
period as the Administrative Agent may agree in its sole discretion, (A) cause
each such Subsidiary that is neither an Excluded Subsidiary nor a Subsidiary
that is owned directly or indirectly by a Foreign Subsidiary, to duly execute
and deliver to the Administrative Agent a Joinder Agreement and a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents, and (B) (if not already so delivered) deliver certificates
representing the Pledged Interests of such Subsidiary accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank and
instruments evidencing the Pledged Debt of such Subsidiary indorsed in blank to
the Administrative Agent, together with, if requested by the Administrative
Agent, supplements to the Security Agreement with respect to the pledge of any
Equity Interests or Indebtedness; provided, that only 65% of voting Equity
Interests of any Foreign Subsidiary (or any direct or indirect Subsidiary if
substantially all of its assets consist of Equity Interests of one or more
direct or indirect Foreign Subsidiaries) shall be required to be pledged as
Collateral and no such restriction shall apply to non-voting Equity Interests of
such Subsidiaries; provided, further, that, (x) notwithstanding anything to the
contrary in this Agreement, no assets of any Foreign Subsidiary (including
Equity Interests owned by such Foreign Subsidiary in a Subsidiary) shall be
required to be pledged as Collateral and (y) no Loan Party will transfer or
permit a transfer of a Domestic Subsidiary to a Foreign Subsidiary,



134

--------------------------------------------------------------------------------

(ii)          within fifteen (15) days after such request, formation or
acquisition, or such longer period, not to exceed an additional thirty (30)
days, as the Administrative Agent may agree, furnish to the Administrative Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries (other than Excluded Subsidiaries) in detail reasonably
satisfactory to the Administrative Agent,

(iii)         within forty-five (45) days after such request, formation or
acquisition, or such longer period as the Administrative Agent may agree in its
sole discretion, duly execute and deliver, and cause each such Subsidiary that
is not an Excluded Subsidiary to duly execute and deliver, to the Administrative
Agent Security Agreement Supplements, IP Security Agreement Supplements and
other security agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreement, and IP Security Agreement delivered on the Closing Date), securing
payment of all the Obligations of the applicable Loan Party or such Subsidiary,
as the case may be, under the Loan Documents and constituting Liens on all such
properties,

(iv)         within forty-five (45) days after such request, formation or
acquisition, or such longer period as the Administrative Agent may agree in its
sole discretion, take, and cause such Subsidiary that is not an Excluded
Subsidiary to take, whatever action (including, without limitation, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents and delivery of stock and membership
interest certificates) may be necessary or advisable in the reasonable opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens, subject only to Permitted Liens, on the properties purported
to be subject to the Security Agreement Supplements, IP Security Agreement
Supplements and security agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,

(v)          within forty-five (45) days after the request of the Administrative
Agent, deliver to the Administrative Agent, a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters as the Administrative Agent may reasonably request,

(vi)         [Reserved],

(vii)        at any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Security Agreement Supplements, IP Security Agreement
Supplements and security agreements; and

(viii)       deliver to the Administrative Agent evidence that all fees, costs
and expenses have been paid in connection with the preparation, execution,
filing, recordation



135

--------------------------------------------------------------------------------

and completion, as applicable, of any instrument, document or action required by
this Section 6.12(a).

(b)          Notwithstanding the foregoing, the Administrative Agent shall not
require a pledge of, nor take a security interest in those assets as to which
the Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining such a Lien (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefit to the Lenders of the
security afforded thereby.  In addition, from and after the Seventh Amendment
Effective Date, the Administrative Agent shall not take a mortgage or security
interest in the real property of any Loan Party.

Section 6.13.        Compliance with Environmental Laws.  Except, in each case,
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect, comply, and make all reasonable efforts to cause all
lessees and other Persons operating or occupying its properties to comply with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal or remedial, corrective or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that none of the
Borrower or any of its Subsidiaries shall be required to undertake any remedial
action required by Environmental Laws to the extent that its obligation to do so
is being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP.

Section 6.14.        Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, (i)
correct any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document or other document or
instrument relating to any Collateral, and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

Section 6.15.        Cash Management.

(a)          On or prior to the Closing Date, deliver to the Administrative
Agent copies of notifications (each, a “Credit Card Notification”) substantially
in the form attached hereto as Exhibit L which have been executed on behalf of
such Loan Party and delivered to such Loan Party’s credit card clearinghouses
and processors listed on Schedule 5.17(b).

(b)          Within ninety (90) days after the Closing Date (or such longer
period as the Administrative Agent may agree in writing), enter into a Blocked
Account Agreement satisfactory in form and substance to the Administrative Agent
with each Blocked Account Bank with respect to each DDA maintained with such
Blocked Account Bank having funds on deposit in excess of $500,000 in any such
DDA, and $2,000,000 (or $4,000,000 during the months of November and December of
each year) in all such DDAs (collectively, the “Blocked Accounts”).



136

--------------------------------------------------------------------------------

(c)          To the extent the balance on deposit in any DDA exceeds $7,500,
cause the ACH or wire transfer no less frequently than the morning of the
Business Day following the Business Day on which the balance in any such DDA
exceeds $7,500 (and whether or not there are then any outstanding Obligations)
to a Blocked Account all amounts on deposit in each such DDA (other than a DDA
which is a Blocked Account) in excess of $500,000 in any such DDA and $2,000,000
in all such DDAs (net of any minimum balance, not to exceed $7,500.00, as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments due from credit card processors and
credit card issuers.

(d)          During a Cash Dominion Trigger Period, cause the ACH or wire
transfer to the concentration account maintained by the Administrative Agent at
Bank of America (the “Concentration Account”), no less frequently than daily or,
in cause of clauses (iv) and (v) below, the morning of the Business Day
following the Business Day on which the balance in any DDA referred to therein
exceeds $7,500 (and whether or not there are then any outstanding Obligations),
all cash receipts and collections received by each Loan Party from all sources,
including, without limitation, the following:

(i)           all available cash receipts from the sale of Inventory (including
without limitation, proceeds of credit card charges) and other assets (whether
or not constituting Collateral);

(ii)          all proceeds of collections of Accounts;

(iii)         all net cash proceeds, and all other cash payments received by a
Loan Party from any Person or from any source or on account of any Disposition
or other transaction or event;

(iv)         the then contents of each DDA (net of any minimum balance, not to
exceed $7,500.00, as the Borrower may be required to be kept in the subject DDA
by the depository institution at which such DDA is maintained); and

(v)          the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $7,500.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank).

(e)          The Concentration Account shall at all times during a Cash Dominion
Trigger Period, be under the sole dominion and control of the Administrative
Agent.  The Loan Parties hereby acknowledge and agree that (i) the Loan Parties
have no right of withdrawal from the Concentration Account, without the consent
of the Administrative Agent, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Obligations,
(iii) the funds on deposit in the Concentration Account shall be applied to the
Obligations as provided in this Agreement and (iv) any funds remaining on
deposit in the Concentration Account after payment in full of the Obligations
that are then due and payable shall be promptly (and in any event not later than
the next Business Day after the receipt thereof) remitted to the Loan Parties to
be used for any purpose not inconsistent with this Agreement.  In the event
that, notwithstanding the provisions of this Section 6.15, any Loan Party
receives or otherwise has dominion and control of any such cash receipts or
collections, such receipts and collections shall be held in trust by such



137

--------------------------------------------------------------------------------

Loan Party for the  Administrative Agent, shall not be commingled with any of
such Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day following the receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Administrative Agent.

(f)           Upon the request of the Administrative Agent, cause bank
statements and/or other reports to be delivered to the Administrative Agent not
less often than monthly, accurately setting forth all amounts deposited in each
Blocked Account to ensure the proper transfer of funds as set forth above.

(g)          Maintain the Borrowing Base Eligible Cash Collateral Account at all
times that Borrowing Base Eligible Cash Collateral is included in the Revolving
Borrowing Base.  Borrower agrees that it shall have no rights of withdrawal from
such account (i) during a Cash Dominion Trigger Period and (ii) unless Borrower
has delivered notice and an updated Borrowing Base Certificate in accordance
with Section 6.02(c) (it being understood and agreed that only the cash position
in the previously delivered Borrowing Base Certificate needs to be updated)
reflecting that no Overadvance shall exist immediately after giving effect to
such withdrawal.

Section 6.16.        Physical Inventories.

(a)          Cause not less than one (1) physical inventories to be undertaken,
at the expense of the Loan Parties, in each fiscal year and periodic cycle
counts, in each case consistent with past practices, conducted by such inventory
takers as are satisfactory to the Administrative Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Administrative
Agent. The Administrative Agent, at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of any Loan Party.   The Borrower, within thirty (30)
days following the completion of such inventory, shall provide the
Administrative Agent with a reconciliation of the results of such inventory (as
well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

(b)          Permit the Administrative Agent, in its discretion, if any Default
or Event of Default exists, to cause additional such inventories to be taken as
the Administrative Agent determines (each, at the expense of the Loan Parties).

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), (A) (except with respect to Section 7.15)
the Borrower shall not, nor shall it permit any of its Restricted Subsidiaries
to, directly or indirectly and (B) (with respect to Section 7.15) Holdings shall
not:



138

--------------------------------------------------------------------------------

Section 7.01.        Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)          Liens pursuant to (i) any Loan Document or (ii) any Term Loan
pursuant to Section 7.03(b)(i)(y)Senior Notes Security Document, securing Senior
Notes Debt and other obligations under the Senior Notes Documents; provided,
that such Liens pursuant to any Term LoanSenior Notes Security Document shall be
subject to the Intercreditor Agreement;

(b)          Liens existing on the Eighth Amendment Effective Date and listed on
Schedule 7.01 and any modifications, replacements, renewals or extensions
thereof; provided, that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;

(c)          Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d)          statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(e)          pledges or deposits in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of  (including obligations in respect of bank
guarantees issued for the account of Foreign Subsidiaries for the benefit of)
insurance carriers providing property, casualty or liability insurance to the
Borrower or any of its Restricted Subsidiaries;

(f)           deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(g)          easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property which, in the aggregate, do not in
any case materially interfere with the ordinary conduct of the business of the
applicable Person;



139

--------------------------------------------------------------------------------

(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i)           Liens securing Indebtedness permitted under Section 7.03(b)(v);
provided, that (i) such Liens attach concurrently with or within three hundred
and sixty (360) days after the acquisition, repair, replacement or improvement
(as applicable) of the property subject to such Liens (it being understood that
until such Liens attach, the underlying property, unless such property is real
property, shall be subject to a Lien in favor of the Administrative Agent), (ii)
such Liens do not at any time encumber any property (except for replacements,
additions and accessions to such property) other than the property financed by
such Indebtedness and the proceeds and the products thereof and (iii) with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any assets other than the assets subject to such Capitalized Leases and the
proceeds and products thereof and customary security deposits; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(j)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business and not interfering in any material respect with
the business of the Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries);

(k)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties not overdue for a period of
more than sixty (60) days in connection with the importation of goods in the
ordinary course of business;

(l)           Liens (i) of a collection bank arising under Section 4 210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(m)         Liens (i) on cash advances in favor of the seller of any property to
be acquired in an Investment permitted pursuant to Sections 7.02(i) or (o) to be
applied against the purchase price for such Investment, or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

(n)          Liens on property of any Restricted Subsidiary that is a Foreign
Subsidiary securing Indebtedness of such Foreign Subsidiary to the extent
permitted under Section 7.03(b)(vi) or Section 7.03(b)(vii);

(o)          Liens in favor of the Borrower or a Restricted Subsidiary of the
Borrower securing Indebtedness permitted under Section 7.03(b)(iv);

(p)          Liens existing on property at the time of its acquisition or
existing on the property of any Person that becomes a Subsidiary after the
Eighth Amendment Effective Date (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided, that (i) such



140

--------------------------------------------------------------------------------

Lien was not created in contemplation of such acquisition or such Person
becoming a Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(b)(v) or (x);

(q)          Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding leases entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(r)           any interest or title of a lessor, sublessor, licensee,
sublicensee, licensor or sublicensor under any lease or license agreement in the
ordinary course of business permitted by this Agreement;

(s)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

(t)           Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(u)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(v)          [Reserved];

(w)         Senior Secured Debt Liens;

(x)          Liens arising or deemed to have arisen in connection with the Sale
and Lease-Back Transactions permitted pursuant to Section 7.05(e);

(y)          Liens that are customary contractual rights of setoff (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(z)          (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries);



141

--------------------------------------------------------------------------------

(aa)         Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(bb)        Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(cc)         other Liens securing Indebtedness or other Obligations outstanding
in an aggregate principal amount not to exceed $20,000,000;

(dd)        Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.03(b)(xviii); and

(ee)         Liens on already owned or hereinafter acquired real property,
related assets, proceeds and products thereof and accessions thereto securing
Indebtedness permitted to be incurred pursuant to Section 7.03(b)(xix).

Section 7.02.        Investments.  Make or hold any Investments, except:

(a)          Investments held by the Borrower or such Restricted Subsidiary in
the form of Cash Equivalents;

(b)          loans or advances to officers, directors and employees of the
Borrower and Restricted Subsidiaries (i) for travel, entertainment, relocation
and analogous ordinary business purposes (including payroll payments in the
ordinary course of business), and (ii) in connection with such Person’s purchase
of Equity Interests of Holdings or any direct or indirect parent thereof in an
aggregate amount for loans and advances described in clauses (i) and (ii) not to
exceed $5,000,000 at any time outstanding;

(c)          Investments (i) by the Borrower or any of its Restricted
Subsidiaries in any Loan Party (excluding Holdings but including any new
Restricted Subsidiary which becomes a Loan Party), and (ii) by any Restricted
Subsidiary of the Borrower that is not a Loan Party in any other such Restricted
Subsidiary that is also not a Loan Party;

(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and
Investments consisting of prepayments to suppliers in the ordinary course of
business and consistent with past practice;

(e)          Investments arising out of transactions permitted under Sections
7.01, 7.03, 7.04, 7.05, 7.06 and 7.14.

(f)           Investments existing on the Eighth Amendment Effective Date and
set forth on Schedule 7.02 and any modification, replacement, renewal or
extension thereof; provided, that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;



142

--------------------------------------------------------------------------------

(g)          Investments in Swap Contracts permitted under Section 7.03;

(h)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i)           the purchase or other acquisition of all or substantially all of
the property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person that, upon the consummation thereof, will be a
Restricted Subsidiary that is wholly owned directly by the Borrower or one or
more of its wholly owned Restricted Subsidiaries (including, without limitation,
as a result of a merger or consolidation); provided, that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Acquisition”):

(i)           each applicable Loan Party and any such newly created or acquired
Restricted Subsidiary shall have complied with the requirements of Section 6.12;

(ii)          if proceeds of any Credit Extension are used to fund any such
purchase or other acquisition, (x) such purchase or other acquisition shall have
been approved by the Board of Directors of the Person (or similar governing body
if such Person is not a corporation) which is the subject of such purchase or
other acquisition and such Person shall not have announced that it will oppose
such purchase or other acquisition or shall not have commenced any action which
alleges that such purchase or other acquisition shall violate applicable Law and
(y) the legal structure of such purchase or other acquisition shall be
acceptable to the Administrative Agent in its discretion;

(iii)         the total cash and noncash consideration (including, without
limitation, the fair market value of all Equity Interests issued or transferred
to the sellers thereof, earnouts and other contingent payment obligations to
such sellers and all assumptions of Indebtedness in connection therewith) paid
by or on behalf of the Borrower and its Restricted Subsidiaries for any such
purchase or other acquisition of an entity that does not become a Guarantor or
of assets that do not become Collateral, when aggregated with the total cash and
noncash consideration paid by or on behalf of the Borrower and its Restricted
Subsidiaries for all other purchases and other acquisitions made by the Borrower
and its Restricted Subsidiaries of entities that do not become Guarantors or of
assets that do not become Collateral, pursuant to this Section 7.02(i) after the
Third Amendment Effective Date, shall not exceed $15,000,000;

(iv)         either (A) the Specified Transaction Conditions have been satisfied
or (B) (1) no Default or Event of Default then exists or would arise as a result
of entering into such purchase or other acquisition and (2) the total cash and
noncash consideration (including, without limitation, the fair market value of
all Equity Interests issued or transferred to the sellers thereof, earnouts and
other contingent payment obligations to such sellers and all assumptions of
Indebtedness in connection therewith) paid by or on behalf of the Borrower and
its Restricted Subsidiaries for any such purchase or other acquisition, when
aggregated with the total cash and noncash consideration paid by or on behalf of
the Borrower and its Restricted Subsidiaries for all other purchases and other
acquisitions



143

--------------------------------------------------------------------------------

made by the Borrower and its Restricted Subsidiaries, shall not exceed
$10,000,000 in any fiscal year; and

(v)          the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, at least one (1) Business Day prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(j)           Investments in Joint Ventures, such Investments not to exceed
$10,000,000 in the aggregate at any one time outstanding; provided that the
Consolidated Fixed Charge Coverage Ratio, as projected on a Pro-Forma Basis for
the twelve (12) fiscal months (or, if only quarterly financial statements are
then required to be delivered, on a rolling four (4) quarter basis) preceding
such Investment is equal to or greater than 1.00:1.00;

(k)          Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

(l)           Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

(m)         the licensing, sublicensing or contribution of IP Rights pursuant to
joint marketing arrangements with Persons other than Holdings and its Restricted
Subsidiaries;

(n)          loans and advances to Holdings in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to Holdings in accordance with Section 7.06;

(o)          so long as immediately after giving effect to any such Investment,
no Event of Default has occurred and is continuing, other Investments after the
Third Amendment Effective Date not exceeding $30,000,000 in the aggregate;
provided, however, that, such amount may be increased by the net cash proceeds
of Permitted Equity Issuances;

(p)          Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests (other than Disqualified Equity
Interests) of Holdings (or any direct or indirect parent of Holdings) to the
seller of such Investments;

(q)          Investments of a Restricted Subsidiary that is acquired after the
Closing Date or of a company merged or amalgamated or consolidated into the
Borrower or merged, amalgamated or consolidated with a Restricted Subsidiary, in
each case in accordance with Section 7.04 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger, amalgamation or consolidation, do not constitute a



144

--------------------------------------------------------------------------------

material portion of the aggregate assets acquired by the Borrower and its
Restricted Subsidiaries in such transaction and were in existence on the date of
such acquisition, merger or consolidation; and

(r)           Investments not otherwise permitted under this Section 7.02;
provided that the Specified Transaction Conditions have been satisfied.

Any Investment consisting of assets included in the determination of the
Revolving Borrowing Base or the FILO Borrowing Base shall be subject to
compliance with Section 6.02(c), to the extent applicable.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, any sale, assignment, pledge, transfer or disposition of Intellectual
Property owned or licensed by a Loan Party or a Restricted Subsidiary (whether
by any Investment or other sale, contribution, pledge, assignment or other
transfer of the Equity Interests of any Subsidiary that owns such Intellectual
Property (including that of any Restricted Subsidiary)) that is reasonably
necessary in connection with any exercise of rights or remedies with respect to
Collateral to a Person that is not a Loan Party, shall be made expressly subject
to the ABL License and any purchaser, assignee or other transferee thereof shall
agree in writing (pursuant to an agreement in form and substance reasonably
satisfactory to Administrative Agent) to be bound by the ABL License.

Section 7.03.        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)          in the case of the Borrower:

(i)           Indebtedness in respect of Swap Contracts designed to hedge
against fluctuations in interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and consistent with
prudent business practice and not for speculative purposes; and

(ii)          [Reserved];

(b)          in the case of the Borrower and its Restricted Subsidiaries:

(i)           (x) Indebtedness of the Loan Parties under the Loan Documents and
(y) Indebtedness of the Loan Parties under the Term Loan Documents in an
unlimited amount; provided that the Specified Incurrence Conditions have been
satisfied; provided further that if the Specified Incurrence Conditions have not
been satisfied, the aggregate principal amount outstanding under the Term Loan
Documents shall at no time exceed $480,000,000Senior Notes Debt and any
Permitted Refinancing thereof;

(ii)          Permitted Surviving Debt and other Indebtedness outstanding or
committed to be incurred on the Eighth Amendment Effective Date and listed on
Schedule 7.03 and any Permitted Refinancing thereof;



145

--------------------------------------------------------------------------------

(iii)         Guarantees of any Loan Party in respect of Indebtedness of the
Borrower or a Restricted Subsidiary otherwise permitted hereunder;

(iv)         Indebtedness of (A) any Loan Party owing to any other Loan Party
(other than Holdings), (B) of any Restricted Subsidiary that is not a Loan Party
owed to (1) any other Restricted Subsidiary that is not a Loan Party or (2)  any
Loan Party (other than Holdings) in respect of an Investment permitted under
Section 7.02(c) or Section 7.02(o), and (C) of any Loan Party to any Restricted
Subsidiary which is not a Loan Party; provided, that all such Indebtedness of
any Loan Party in this clause (iv)(C) must be expressly subordinated to the
Obligations;

(v)          Indebtedness (including Attributable Indebtedness and purchase
money obligations (including obligations in respect of mortgage, industrial
revenue bond, industrial development bond and similar financings)) incurred to
finance or refinance the purchase, repair, replacement, construction or
improvement of fixed or capital assets, including capital lease obligations (or,
subject to the requirements of the third proviso below, real property in
operations (including stores and distribution centers)) within the limitations
set forth in Section 7.01(b)(i) in an unlimited amount; provided that the
Specified Incurrence Conditions have been satisfied; provided, however, that if
the Specified Incurrence Conditions have not been satisfied, the aggregate
amount of all such Indebtedness incurred pursuant to this Section 7.03(b)(v) at
any one time outstanding shall not exceed the greater of (1) $50,000,000 and (2)
45.0022% of Consolidated CashLTM EBITDA (as defined in the Senior Notes
Indenture) on a Pro Forma Basis based on the most recent financial statements
delivered pursuant to Section 6.01(a) or (b), including all Permitted
Refinancing provided further that, (x) if the Secured Net Leverage Ratio is less
than or equal to 3.50:1.00, Indebtedness under this Section 7.03(b)(v) may be
used to finance mortgages on real property in operations (including stores and
distribution centers) in an amount not to exceed 50% of the amount set forth in
sub clause (1) or (2) above and (y) if the Secured Net Leverage Ratio is less
than or equal to 3.00:1.00, Indebtedness under this Section 7.03(b)(v) may be
used to finance mortgages on real property in operations (including stores and
distribution centers) in an amount not to exceed 100% of the amount set forth in
sub clause (1) or (2) above;Refinancings thereof;

(vi)         Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates, foreign exchange rates or commodities pricing
risks incurred in the ordinary course of business and not for speculative
purposes;

(vii)        Indebtedness (other than for borrowed money) secured by Liens
permitted under Section 7.01 (other than Section 7.01(y));

(viii)       Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries;

(ix)         Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings or its direct or indirect parent permitted by
Section 7.06;



146

--------------------------------------------------------------------------------

(x)          Indebtedness incurred by the Borrower or its Restricted
Subsidiaries in a Permitted Acquisition or Disposition under agreements
providing for the adjustment of the purchase price or similar adjustments;

(xi)         Indebtedness consisting of obligations of the Borrower or its
Restricted Subsidiaries under deferred consideration or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
in an aggregate amount not to exceed $5,000,000 at any time outstanding;

(xii)        Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts;

(xiii)       Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

(xiv)       (A) Indebtedness consisting of (1) the financing of insurance
premiums or (2) take-or-pay obligations contained in supply arrangements, in the
case of the foregoing clauses (1) and (2) in the ordinary course of business and
(B) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of bank guarantees issued for the account of Foreign Subsidiaries,
warehouse receipts or similar instruments (other than letters of credit) issued
or created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, or other Indebtedness with
respect to reimbursement type obligations (other than obligations in respect of
letters of credit) regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within thirty (30)
days following the due date thereof;

(xv)        obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
the Borrower or any of its Restricted Subsidiaries;

(xvi)       Indebtedness incurred by a Loan Party constituting Senior Secured
Debt in an unlimited amount; provided that the Specified Incurrence Conditions
have been satisfied; provided further that if the Specified Incurrence
Conditions have not been satisfied, the aggregate principal amount of all Senior
Secured Debt shall at no time exceed $100,000,000;

(xvii)      Indebtedness incurred by the Borrower and its Restricted
Subsidiaries not otherwise permitted under this Section 7.03; provided, that the
Specified Transaction Conditions have been satisfied;

(xviii)     Indebtedness in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding; provided that after giving Pro Forma Effect
to such incurrence,



147

--------------------------------------------------------------------------------

the Fixed Charge Coverage Ratio (as defined in the Senior Notes Indenture4)
would be at least 2.00 to 1.00; and

(xix)       Indebtedness secured by already owned or hereinafter acquired real
property in operations (including stores and distribution centers), related
assets, proceeds and products thereof, and accessions thereto in an unlimited
amount; provided that the Specified Incurrence Conditions have been satisfied;
provided, however, that if the Specified Incurrence Conditions have not been
satisfied, the aggregate amount of all such Indebtedness incurred in reliance of
this Section 7.03(b)(xix) at any one time outstanding shall not exceed the
greater of (1) $75,000,000 and (2) 65.0032.50% of Consolidated CashLTM EBITDA
(as defined in the Senior Notes Indenture) on a Pro Forma Basis based on the
most recent financial statements delivered pursuant to Section 6.01(a) or (b),
as applicable; provided further that, such amount shall be increased to the
greater of: (a) (1) $112,500,000 and (2) 100.005.0.00% of Consolidated CashLTM
EBITDA (as defined in the Senior Notes Indenture) on a Pro Forma Basis based on
the most recent financial statements delivered pursuant to Section 6.01(a) or
(b), as applicable, if the Consolidated Secured Net LeverageDebt Ratio (as
defined in the Senior Notes Indenture) is less than or equal to 3.50:2.25 to
1.00 or (b) (1) $150,000,000 and (2) 130.0065.00% of Consolidated CashLTM EBITDA
(as defined in the Senior Notes Indenture) on a Pro Forma Basis based on the
most recent financial statements delivered pursuant to Section 6.01(a) or (b),
as applicable, if the Consolidated Secured Net LeverageDebt Ratio (as defined in
the Senior Notes Indenture) is less than or equal to 3.002.00 to 1.00.

Section 7.04.        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, other than a Consolidating Merger, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Division), except
that, so long as no Event of Default exists or would result therefrom:

(a)          any Restricted Subsidiary may merge with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction), provided, that the Borrower shall be the continuing or
surviving Person or the surviving Person shall expressly assume the obligations
of the Borrower pursuant to documents reasonably acceptable to the
Administrative Agent, or (ii) any one (1) or more other Restricted Subsidiaries,
provided, that when any Guarantor is merging with another Restricted Subsidiary,
(A) the Guarantor shall be the continuing or surviving Person or (B) to the
extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03;

(b)          (i) any Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve, or the Borrower or any Subsidiary
may (if the perfection and priority of the Liens securing the Obligations is not
adversely affected thereby) change its legal form if the Borrower determines in
good faith that such action is in the best interest of the Borrower and its
Subsidiaries



--------------------------------------------------------------------------------

4 As defined in this Agreement prior to giving effect to the Fourth Amendment.



148

--------------------------------------------------------------------------------

and is not materially disadvantageous to the Lenders (it being understood that
in the case of any dissolution of a Subsidiary that is a Guarantor, such
Subsidiary shall at or before the time of such dissolution transfer its assets
to another Subsidiary that is a Guarantor; and in the case of any change in
legal form, a Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder);

(c)          any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided, that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d)          any Restricted Subsidiary may merge with any other Person in order
to effect an Investment permitted pursuant to Section 7.02; provided, that (i)
the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of its Subsidiaries, shall have complied with the
requirements of Section 6.12 or (ii)  to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 7.02;
and

(e)          a merger, dissolution, liquidation, consolidation or Disposition,
the purpose of which is to effect a Disposition permitted pursuant to Section
7.05 (other than Section 7.05(d)(i)).

Any transaction permitted by any of Sections 7.04(a) through 7.04(e) shall be
subject to compliance with Section 6.02(c), to the extent applicable.

Section 7.05.        Dispositions.  Make any Disposition, except:

(a)          Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries (including allowing any registrations
or any applications for registration of any immaterial intellectual property to
lapse or go abandoned);

(b)          Dispositions of inventory and goods held for sale in the ordinary
course of business;

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(d)          (i) Dispositions permitted by Section 7.04, (ii) Investments
permitted by Section 7.02, and (iii) Restricted Payments permitted by Section
7.06;

(e)          any financing transaction with respect to property (other than
assets included in the Revolving Borrowing Base or the FILO Borrowing Base)
built or acquired by the Borrower or any Restricted Subsidiary, including Sale
and Lease-Back Transactions and asset securitizations permitted or not
prohibited by this Agreement;



149

--------------------------------------------------------------------------------

(f)           Dispositions of Cash Equivalents;

(g)          Dispositions of accounts receivable in connection with the
collection or compromise thereof;

(h)          licensing or sublicensing of IP Rights in the ordinary course of
business on customary terms;

(i)           sales of property (i) between Loan Parties (other than Holdings),
(ii) between Restricted Subsidiaries (other than Loan Parties), or (iii) by
Restricted Subsidiaries that are not Loan Parties to the Loan Parties (other
than Holdings), in each case in the ordinary course of business;

(j)           leases, subleases, licenses or sublicenses of property in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries;

(k)          transfers of property subject to Casualty Events upon receipt of
the net cash proceeds of such Casualty Event;

(l)           Permitted Store Closings; and

(m)         Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 7.05; provided, that the Specified
Transaction Conditions have been satisfied;

provided, however, that (i) any Disposition of any property pursuant to this
Section 7.05 (except pursuant to Sections 7.05(d), (g) and (i)), shall be for no
less than the fair market value of such property at the time of such Disposition
and (ii) any Disposition of assets included in the determination of the
Revolving Borrowing Base or the FILO Borrowing Base shall be subject to
compliance with Section 6.02(c), to the extent applicable. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, and whether or not constituting a Disposition for purposes hereof, any
sale, assignment, pledge, transfer or disposition of Intellectual Property owned
or licensed by a Loan Party or a Restricted Subsidiary (whether by any
Investment or other sale, contribution, pledge, assignment or other transfer of
the Equity Interests of any Subsidiary that owns such Intellectual Property
(including that of any Restricted Subsidiary)) that is reasonably necessary in
connection with any exercise of rights or remedies with respect to Collateral to
a Person that is not a Loan Party, shall be made expressly subject to the ABL
License and any purchaser, assignee or other transferee thereof shall agree in
writing (pursuant to an agreement in form and substance reasonably satisfactory
to Administrative Agent) to be bound by the ABL License.



150

--------------------------------------------------------------------------------

Section 7.06.        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:

(a)          each Restricted Subsidiary may make Restricted Payments to the
Borrower and to Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests);

(b)          the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests) of such Person;

(c)          the Borrower may make Restricted Payments with the cash proceeds
contributed to its common equity from the net cash proceeds of any Permitted
Equity Issuance, so long as, with respect to any such Restricted Payments, no
Event of Default shall have occurred and be continuing or would result
therefrom;

(d)          to the extent constituting Restricted Payments, the Borrower and
its Restricted Subsidiaries may enter into transactions expressly permitted by
Section 7.02, 7.04, 7.08 or 7.14;

(e)          the Borrower or any Restricted Subsidiary may make Restricted
Payments to Holdings, so long as, with respect to any such Restricted Payments,
no Event of Default under Section 8.01(a), (f) or (g) shall have occurred and be
continuing or would result therefrom:

(i)           the proceeds of which will be used to pay the tax liability in
respect of consolidated, combined, unitary or affiliated returns for the
relevant jurisdiction of Holdings and/or any direct or indirect parent entity of
Holdings attributable to the Borrower and its Subsidiaries determined as if the
Borrower and its Subsidiaries filed separately;

(ii)          the proceeds of which shall be used by Holdings to pay (or to make
a Restricted Payment to its direct or indirect parent to enable it to pay) (A)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including, without limitation,
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $2,000,000 in any fiscal year
plus any reasonable and customary indemnification claims made by directors or
officers of Holdings attributable to the ownership or operations of the Borrower
and its Restricted Subsidiaries or (B) the fees and other amounts described in
Section 7.08(d) to the extent that the Borrower would be then permitted under
such Section 7.08(d) to pay such fees and other amounts directly;

(iii)         the proceeds of which shall be used by Holdings to pay its (and to
make a Restricted Payment to its direct or indirect parent to enable it to pay)
franchise and similar taxes and other expenses necessary to maintain its
corporate existence;

(iv)         the proceeds of which will be used (but only if required to be so
used pursuant to a binding agreement, unless no Default shall have occurred and
be continuing



151

--------------------------------------------------------------------------------

or would result therefrom) to repurchase the Equity Interests of Holdings (or to
make a Restricted Payment to its direct or indirect parent to enable it to
repurchase its Equity Interest) from directors, employees or members of
management of Holdings or any Restricted Subsidiary (or their estate, family
members, spouse and/or former spouse), in an aggregate amount not in excess of
(A) $15,000,000 in any calendar year; provided, that the Borrower may carry-over
and make in any subsequent calendar year or years, in addition to the amount for
such calendar year, the amount not utilized in the prior calendar year or years
up to a maximum of $5,000,000; provided, further, that the amounts set forth in
this clause (e)(iv) may be further increased by (A) the proceeds of any key-man
life insurance maintained by Holdings (or its direct or indirect parent), the
Borrower or a Restricted Subsidiary, plus (B) to the extent contributed in cash
to the common equity of the Borrower, the net proceeds from the sale of Equity
Interests of any of the Borrower’s direct or indirect parent companies, in each
case to members of management, managers, directors or consultants of Holdings,
the Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Closing Date;

(v)          the proceeds of which are applied to the purchase or other
acquisition by Holdings of all or substantially all of the property and assets
or business of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or of all of the Equity Interests in a
Person that, provided that if such purchase or other acquisition had been made
by the Borrower, it would have constituted a “Permitted Acquisition” permitted
to be made pursuant to Section 7.02; provided, that (A) such Restricted Payment
shall be made concurrently with the closing of such purchase or other
acquisition and (B) Holdings shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be
contributed to the Borrower or its Restricted Subsidiaries or (2) the merger (to
the extent permitted in Section 7.04) of the Person formed or acquired into the
Borrower or its Restricted Subsidiaries in order to consummate such purchaser or
other acquisition;

(vi)         repurchases of Equity Interests of Holdings deemed to occur upon
the non-cash exercise of stock options and warrants; and

(vii)        the proceeds of which shall be used by Holdings to pay, or to make
Restricted Payments to allow any direct or indirect parent thereof to pay, other
than to Affiliates of Holdings (other than Affiliates that are bona fide
investment banks), a portion of any customary fees and expenses related to any
unsuccessful equity offering by Holdings (or any direct or indirect parent
thereof), or any unsuccessful debt offering by any direct or indirect parent of
Holdings, in each case directly attributable to the operations of the Borrower
and its Restricted Subsidiaries;

(f)           in addition to the foregoing Restricted Payments, the Borrower may
make additional Restricted Payments to Holdings in an unlimited amount, provided
that (in the case of this Section 7.06(f)) the Restricted Payment Conditions
have been satisfied;

(g)          Restricted Payments made (i) on the Closing Date to consummate the
Transaction, (ii) out of the cash proceeds received by the Borrower in respect
of working capital adjustments or purchase price adjustments pursuant to the
Acquisition Agreement (provided that the condition set



152

--------------------------------------------------------------------------------

out in Section 4.01(b) would have been satisfied on the Closing Date if the
actual amount of the Equity Contribution on the Closing Date had been reduced
 by the amount of any Restricted Payment made in reliance on this clause (ii))
and (iii) in order to satisfy indemnity and other similar obligations under the
Acquisition Agreement;

(h)          repurchases of Equity Interests to fund the payment of withholding
or similar Taxes that are payable by any future, present or former employee,
director, manager or consultant (or any spouse, former spouse, successor,
executor, administrator, heir, legatee or distributee of any of the foregoing)
in connection with the exercise of stock options; and

(i)           Restricted Payments on the Equity Interests of the Borrower (or
Restricted Payments to Holdings or any other direct or indirect parent company
of the Borrower to fund a Restricted Payment on such company’s Equity Interests)
following consummation of a public offering of the Borrower’s Equity Interests
or the Equity Interests of Holdings or any other direct or indirect parent
company of the Borrower, of up to 6% per annum of the net cash proceeds received
by or contributed to the Borrower in or from any such public offering; provided
that immediately before and immediately after giving effect to any such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing.

Section 7.07.        Change in Nature of Business.  Engage in any material line
of business substantially different from those lines of business conducted by
the Company and its Subsidiaries on the Third Amendment Effective Date or any
business reasonably related or ancillary thereto.

Section 7.08.        Transactions with Affiliates.  Enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than (a) transactions among Loan Parties (other than
Holdings) and their Restricted Subsidiaries, (b) on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate, (c)
the Transaction, including the payment of, the amount of any purchase price
adjustment pursuant to the Acquisition Agreement, and fees and expenses in
connection with the consummation of the Transaction, (d) so long as no Event of
Default under Section 8.01(a), (f) or (g) shall have occurred and be continuing,
the payment of fees (including termination payments) to the Sponsor pursuant to
the Management Agreement and related indemnities and reasonable expenses, (e)
customary fees and indemnities may be paid to any directors of Holdings, the
Borrower and its Restricted Subsidiaries (and, to the extent directly
attributable to the operations of the Borrower and its Restricted Subsidiaries,
to any direct or indirect parent of Holdings) and reasonable out of pocket costs
of such Persons may be reimbursed, (f) the Borrower and its Restricted
Subsidiaries may enter into employment and severance arrangements with officers
and employees in the ordinary course of business and transactions pursuant to
stock option plans and employee benefit plans and arrangements in the ordinary
course of business, (g) the Borrower and its Restricted Subsidiaries may make
payments pursuant to the tax sharing agreements among the Borrower and its
Restricted Subsidiaries, (h) Restricted Payments permitted under Section 7.06,
(i) Investments in the Borrower’s Subsidiaries and Joint Ventures (to the extent
any such Subsidiary that is not a Restricted Subsidiary or any such Joint
Venture is only an Affiliate as a result of Investments by Holdings and its
Restricted Subsidiaries in such Subsidiary or Joint Venture) to the extent
otherwise permitted under Section 7.02, (j) any payments required to be made
pursuant to the Acquisition Agreement, and (k) so long



153

--------------------------------------------------------------------------------

as no Default shall have occurred and be continuing, transactions pursuant to
agreements in existence on the Eighth Amendment Effective Date and set forth on
Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect.

Section 7.09.        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document or
Term Loan Documentthe Senior Notes Documents) that limits the ability (a) of any
Restricted Subsidiary of the Borrower to make Restricted Payments to the
Borrower or any Guarantor which is a Restricted Subsidiary of the Borrower or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for (i) any agreement in effect on the Third Amendment Effective Date,
(ii) any agreement in effect at the time any Restricted Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(iii) customary restrictions contained in the Senior Secured Debt (provided that
such restrictions do not restrict the Liens securing the Obligations or the
first priority status thereof); (iv) any agreement in connection with a
Disposition permitted by Section 7.05, (v) customary provisions in joint venture
agreements or other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business or (vi) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, or
(b) of the Borrower or any Loan Party (other than Holdings) to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Revolving Credit Facility and the Obligations or
under the Loan Documents except for (i) negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03(b)(v)
but solely to the extent any negative pledge relates to the property financed by
or the subject of such Indebtedness, (ii) customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (iii) customary
restrictions contained in the Specified Refinancing Debt (provided that such
restrictions do not restrict the Liens securing the Obligations or the first
priority status thereof), (iv) restrictions arising in connection with cash or
other deposits permitted under Sections 7.01 or 7.02 and limited to such cash or
deposit, or (v) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business.

Section 7.10.        Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose.  The Borrower will not request any Credit
Extension, and the Borrower shall not use, and the Borrower shall procure that
its Subsidiaries and its and their respective directors, officers, employees and
agents shall not use, the proceeds of any Credit Extension (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent that such activities, businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Union, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.



154

--------------------------------------------------------------------------------

Section 7.11.        Minimum Availability Covenant.  Permit Availability, at any
time, to be less than the greater of (i) $35,000,000, and (ii) 10.0% of the
Combined Loan Cap.

Section 7.12.        Amendments of Organization Documents.  Amend any of its
Organization Documents in a manner materially adverse to the Administrative
Agent or the Lenders.

Section 7.13.        Accounting Changes.  Make any change in (a) accounting
policies or reporting practices, except as required or permitted by GAAP, or (b)
fiscal year.

Section 7.14.        Prepayments, Etc. of Indebtedness.

(a)          Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any unsecured Indebtedness permitted to
be incurred under Section 7.03(b)(xvii) (collectively, together with any
Permitted Refinancing of the foregoing, “Junior Financing”), except (i) a
prepayment of Junior Financing; provided that the Specified Transaction
Conditions have been satisfied, (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests), or (iii) the
prepayment of any Junior Financing or Permitted Refinancing thereof, in an
aggregate amount not to exceed the amount, if any, that is then available for
Restricted Payments pursuant to Section 7.06(f) (as such amount may be reduced
from time to time in accordance with the terms of such Section 7.06(f)); (b)
make any payment in violation of any subordination terms of any Junior Financing
Documentation or (c) amend, modify or change in any manner materially adverse to
the interests of the Administrative Agent or the Lenders any term or condition
of any Junior Financing Documentation. For the avoidance of doubt, the FILO
Loans shall not constitute a Junior Financing.

(b)          Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal and interest and mandatory prepayments of
principal and interest shall be permitted) any FILO Loans, except to the extent
the Specified Transaction Conditions are satisfied after giving effect to any
such prepayment, redemption, purchase, defeasance or other satisfaction of the
FILO Loans.

Section 7.15.        Holding Company.  In the case of Holdings, (i) conduct,
transact or otherwise engage in any business or operations other than those
incidental to its ownership of the Equity Interests of the Borrower and the
performance of the Loan Documents, (ii) incur any Indebtedness (other than
pursuant to any Loan Document or Term Loan Documents and other than Guarantees
of in respect of obligations under Senior Notes Documents and the Senior Secured
Debt Documents and in respect of Junior Financings), (iii) create, incur, assume
or suffer to exist any Lien on any Equity Interests of the Borrower (other than
Liens pursuant to any Loan Document or Term Loan Documentother than Liens
permitted by Section 7.01(a) or (w) or non-consensual Liens arising solely by
operation of law); or (iv) permit the Borrower to be a Subsidiary that is not
wholly owned by Holdings.  Nothing in this Section 7.15 shall prevent Holdings
from (i) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (ii) the performance of
its obligations with respect to the Loan Documents and, the Term LoanSenior
Notes Documents, the Senior Secured Debt Document or the Junior Financing
Documentation, (iii) any public offering of its common stock or any other
issuance or sale of its Equity Interests (other than Disqualified Equity
Interests), (iv) payment of dividends, making contributions to the capital of
the Borrower, (v) participating in tax, accounting and other



155

--------------------------------------------------------------------------------

administrative matters as a member of the consolidated group of Holdings and the
Borrower, (vi) holding any cash (but not operating any property), (vii)
providing indemnification to officers, managers and directors, (viii) any
activities incidental to compliance with the provisions of the Securities Act of
1933, as amended and the Securities Exchange Act of 1934, as amended, any rules
and regulations promulgated thereunder, and the rules of national securities
exchanges, in each case, as applicable to companies with listed equity or debt
securities, as well as activities incidental to investor relations, shareholder
meetings and reports to shareholders or debtholders and (ix) any activities
incidental to the foregoing; provided that, notwithstanding the foregoing,
nothing herein shall prohibit or prevent Holdings from participating in a
Consolidating Merger.

Section 7.16.        Deposit Accounts; Credit Card Processors.  Open new DDAs
unless the Loan Parties shall have delivered to the Administrative Agent
appropriate Blocked Account Agreements consistent with the provisions of Section
6.15 and otherwise satisfactory to the Administrative Agent within ninety (90)
days (or such longer period as the Administrative Agent may agree in writing) of
opening such new DDA, provided that no such Blocked Account Agreements shall be
required for DDAs with balances of less than $500,000 in any account or less
than $2,000,000 (or $4,000,000 during the months of November and December of
each year) in the aggregate for all accounts.  No Loan Party shall maintain any
bank accounts or enter into any agreements with credit card processors or credit
card issuers other than the ones expressly permitted hereby or contemplated in
Section 6.15.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01.        Events of Default.  Any of the events referred to in the
below clauses of this Section 8.01 shall constitute an “Event of Default”:

(a)          Non-Payment.  The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, any L/C Obligation or (ii) within five (5) Business Days
after the same becomes due, any interest on any Loan or any fee due hereunder,
or any other amount payable hereunder or with respect to any other Loan
Document; or

(b)          Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.02(c) (within five (5)
days (if required to be delivered monthly) and three (3) days (if required to be
delivered weekly)), Section 6.03(a), Section 6.05 (solely with respect to the
Borrower), Section 6.15 or Article 7, or Holdings fails to perform or observe
any term, covenant or agreement contained in Section 7.15; or

(c)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after the earlier of (i) a Responsible
Officer obtaining knowledge thereof or (ii) notice thereof by the Administrative
Agent to the Borrower; or

(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party



156

--------------------------------------------------------------------------------

herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e)          Cross-Default.  Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid when
required under the documents providing for such Indebtedness; provided, further,
that such failure is unremedied and is not validly waived by the holders of such
Indebtedness in accordance with the terms of the documents governing such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Section 8.02; or (ii) there occurs under any Swap Contract an
early termination date with respect to all transactions outstanding thereunder
resulting from (A) any default or event of default under such Swap Contract as
to which the Borrower or any Restricted Subsidiary is the defaulting party or
(B) any Termination Event under and as defined in such Swap Contract as to which
the Borrower or any Restricted Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g)          Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary thereof becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or



157

--------------------------------------------------------------------------------

(h)          Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of forty-five (45) consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
which has resulted or could reasonably be expected to result in liability of any
Loan Party or any Subsidiary or any of their respective ERISA Affiliates under
Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount which
either alone or with other ERISA Events that have occurred could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
Subsidiary or any of their respective ERISA Affiliates fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect; or

(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Revolving Commitments and
the FILO Commitment), or purports to revoke or rescind any Loan Document; or

(k)          Change of Control.  There occurs any Change of Control; or

(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected first priority
lien on and security interest in the Collateral covered thereby, subject to
Liens permitted under Section 7.01, except to the extent that any such
perfection or priority is not required pursuant to Section 4.01, Section 6.12 or
Section 6.14 or results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary shall be deemed to exclude any Immaterial
Subsidiary (provided however that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

Section 8.02.        Remedies upon Event of Default.



158

--------------------------------------------------------------------------------

(a)          Remedies Generally.  If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(i)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document (including, without limitation, the
FILO Prepayment Premium, if applicable) to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

(iii)         require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to 103% of the then Outstanding Amount thereof);

(iv)         exercise on behalf of itself, the L/C Issuers and the Lenders all
rights and remedies available to it, the L/C Issuers and the Lenders under the
Loan Documents, under any document evidencing Indebtedness in respect of which
the Revolving Credit Facility has been designated as “Designated Senior Debt,”
and/or under applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

(b)          FILO Standstill, Etc.  If at any time while any FILO Loan is
outstanding any FILO Event of Default occurs and is continuing (unless the FILO
Agent has waived such FILO Event of Default) and the FILO Standstill Period has
expired, the Administrative Agent, at the written request of the FILO Agent
(which written request shall only be given at the direction of the Required FILO
Lenders), shall, within a reasonable time after receipt of such request (but in
any event within two (2) Business Days with respect to clause (i) below, only)
take any or all of the following actions:

(i)           declare the FILO Loans (with accrued interest thereon) and all
other FILO Obligations owing under this Agreement and the other Loan Documents
to be due and payable forthwith, whereupon the same shall immediately become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Loan Parties; or



159

--------------------------------------------------------------------------------

(ii)         whether or not the maturity of the FILO Loans shall have been
accelerated pursuant hereto, proceed to exercise any and all other remedies
available under the Loan Documents at law or in equity on behalf of the FILO
Lenders, including commencing and prosecuting any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction and collecting the
Collateral or any portion thereof and enforcing any other right in respect of
any Collateral, all in such manner as the Administrative Agent may determine in
its reasonable discretion; provided, however, that none of the FILO Lenders or
the FILO Agent will request or direct the Administrative Agent to commence or
continue the exercise of any secured creditor remedies or direct or request the
Administrative Agent to seek or continue any rights and remedies under this
Agreement, any of the other Loan Documents or applicable Law on behalf of the
FILO Agent and the FILO Lenders so long as the Administrative Agent is
diligently pursuing in good faith the exercise of its rights and remedies
against all or a material portion of the Collateral, including through actions
taken by the Loan Parties with the consent of the Administrative Agent. For the
avoidance of doubt, the Administrative Agent shall have no liability for a
failure to follow any such request or direction.

Section 8.03.        [Reserved].

Section 8.04.        Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees,
disbursements and other charges of counsel payable under Section 10.05) arising
under the Loan Documents and amounts payable under Article 3, ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;



160

--------------------------------------------------------------------------------

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, to payment to the Swing Line Lender of that portion of
the Obligations constituting unpaid principal of the Swing Line Loans;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Sixth payable to them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the L/C Borrowings, Obligations then owing under Secured
Hedge Agreements (but only with respect to any Lender or an Affiliate of a
Lender (other than Bank of America or its Affiliates)), up to the maximum amount
specified by such provider in writing to the Administrative Agent in accordance
with Section 9.12,  which amount may be established or increased (by further
written notice to the Administrative Agent from time to time in accordance with
Section 9.12)), and Obligations then owing under Secured Cash Management
Agreements (but only with respect to any Lender or an Affiliate of a Lender
(other than Bank of America or its Affiliates)), up to the maximum amount
specified by such provider in writing to the Administrative Agent in accordance
with Section 9.12, which amount may be established or increased (by further
written notice to the Administrative Agent from time to time in accordance with
Section 9.12)), ratably among the Lenders, the L/C Issuers, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Seventh held by them;

Eighth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Section 2.04 and 2.15;

Ninth, to the payment of all other Obligations (excluding any Obligations owing
pursuant to any Secured Bank Product Agreements) of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date;

Tenth, to payment of that portion of the Obligations owing pursuant to any
Secured Bank Product Agreements and, to the extent not paid in clause Seventh,
above, Obligations owing pursuant to any Secured Hedge Agreements and Secured
Cash Management Agreements, ratably among the Bank Product Providers, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Tenth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or its order or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
 If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.



161

--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Bank Product
Agreements, Secured Cash Management Agreements and Secured Hedge Agreements
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Bank Product Provider, Cash Management Bank or Hedge Bank, as the
case may be.  Each Bank Product Provider, Cash Management Bank or Hedge Bank not
a party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article 9 hereof for itself and its Affiliates as if a “Lender” party hereto.

Section 8.05.        Turnover by the FILO Secured Parties.

(a)          So long as any Revolving Obligation and FILO Obligation is
outstanding, and notwithstanding anything to the contrary contained in Section
8.04, each FILO Secured Party hereby agrees that, after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the FILO Obligations (i) by the
Administrative Agent for the account of any FILO Secured Party, or (ii) directly
by any FILO Secured Party, shall in each case, subject to the provisions of
Sections 2.15 and 2.16, be (A) segregated by (x) the Administrative Agent, or
(y) if applicable, such FILO Secured Party and promptly paid over to the
Administrative Agent in the same form as received with any necessary
endorsements, and (B) thereafter applied by the Administrative Agent (together
with, for the avoidance of any doubt, all other amounts received on account of
any Obligations) to effect an application of such proceeds to Obligations in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
3) payable to the Administrative Agent in its capacity as such, including any
such fees, indemnities, expenses and other amounts expenses, indemnities and
other amounts accrued after the commencement of any proceeding under any Debtor
Relief Laws, whether or not allowed in such proceeding under any Debtor Relief
Laws;

Second, to payment of that portion of the Revolving Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Revolving Credit Lenders and the L/C Issuers
(including fees, disbursements and other charges of counsel payable under
Section 10.05) arising under the Loan Documents and amounts payable under
Article 3, including any such fees, indemnities, and other amounts accrued after
the commencement of any proceeding under any Debtor Relief Laws, whether or not
allowed in such proceeding under any Debtor Relief Laws, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances and Protective
Advances;



162

--------------------------------------------------------------------------------

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, payment to the Swing Line Lender of that portion of the
Revolving Obligations constituting accrued and unpaid interest on the Swing Line
Loans, including default interest and any interest accrued after the
commencement of any proceeding under any Debtor Relief Laws, whether or not
allowed in such proceeding under any Debtor Relief Laws;

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, to payment to the Swing Line Lender of that portion of
the Revolving Obligations constituting unpaid principal of the Swing Line Loans;

Sixth, to payment of that portion of the Revolving Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Revolving Credit
Loans and L/C Borrowings, including default interest and Letter of Credit Fees
and any interest accrued after the commencement of any proceeding under any
Debtor Relief Laws, whether or not allowed in such proceeding under any Debtor
Relief Laws, ratably among the Revolving Credit Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Sixth payable to
them;

Seventh, to payment of that portion of the Revolving Obligations constituting
unpaid principal of the Revolving Credit Loans, the L/C Borrowings, Revolving
Obligations then owing under Secured Hedge Agreements (but only with respect to
any Revolving Credit Lender or an Affiliate of a Revolving Credit Lender (other
than Bank of America or its Affiliates)), up to the maximum amount specified by
such provider in writing to the Administrative Agent in accordance with Section
9.12, which amount may be established or increased (by further written notice to
the Administrative Agent from time to time in accordance with Section 9.12)),
and Obligations then owing under Secured Cash Management Agreements (but only
with respect to any Revolving Credit Lender or an Affiliate of a Revolving
Credit Lender (other than Bank of America or its Affiliates)), up to the maximum
amount specified by such provider in writing to the Administrative Agent in
accordance with Section 9.12, which amount may be established or increased (by
further written notice to the Administrative Agent from time to time in
accordance with Section 9.12)), ratably among the Revolving Credit Lenders, the
L/C Issuers, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Seventh held by them;

Eighth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Section 2.04 and 2.15;

Ninth, to the payment of all other Revolving Obligations (excluding any
Revolving Obligations owing pursuant to any Secured Bank Product Agreements) of
the Loan Parties owing under or in respect of the Loan Documents that are due
and payable to the Administrative Agent and the other Revolving Secured Parties
on such date, ratably based upon the respective aggregate amounts of all such
Revolving Obligations owing to the Administrative Agent and the other Revolving
Secured Parties on such date;

Tenth, to the payment of that portion of the Revolving Obligations owing
pursuant to any Secured Bank Product Agreements and, to the extent not paid in
clause Seventh, above,



163

--------------------------------------------------------------------------------

Obligations owing pursuant to any Secured Hedge Agreements and Secured Cash
Management Agreements, ratably among the Bank Product Providers, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Tenth held by them;

Eleventh, to the payment of that portion of the FILO Obligations constituting
fees, indemnities, expenses and other amounts (including fees, disbursements and
other charges of counsel payable under Section 10.04 and amounts payable under
Article 3) payable to the FILO Agent in its capacity as such, including any such
fees, indemnities, expenses and other amounts expenses, indemnities and other
amounts accrued after the commencement of any proceeding under any Debtor Relief
Laws, whether or not allowed in such proceeding under any Debtor Relief Laws;

Twelfth, to the payment of that portion of the FILO Obligations constituting
fees (including any FILO Prepayment Premium), indemnities and other amounts
(other than principal and interest) payable to the FILO Lenders (including fees,
disbursements and other charges of counsel payable under Section 10.05) arising
under the Loan Documents and amounts payable under Article 3, including any such
fees, indemnities, and other amounts accrued after the commencement of any
proceeding under any Debtor Relief Laws, whether or not allowed in such
proceeding under any Debtor Relief Laws, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Thirteenth, to the payment of that portion of the FILO Obligations constituting
unpaid interest on the FILO Loans, ratably among the FILO Lenders, in proportion
to the respective amounts described in this clause Thirteenth held by them;

Fourteenth, to the payment of that portion of the FILO Obligations constituting
unpaid principal of the FILO Loans, ratably among the FILO Lenders, in
proportion to the respective amounts described in this clause Fourteenth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or its order or as otherwise required by Law.

The application of proceeds as provided in this Section 8.05(a) may not be
modified or altered without the consent of the Administrative Agent and each
Lender directly and adversely affected thereby.

(b)          Each FILO Secured Party hereby appoints the Administrative Agent
its attorney-in-fact, with full authority in the place and stead of such FILO
Secured Party and in the name of such FILO Secured Party, or otherwise, from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument consistent with the terms of the Agreement and the other
Loan Documents which the Administrative Agent may deem necessary to accomplish
the purposes of this Section 8.05 (solely for purposes of effecting the
application of proceeds as provided in this Section 8.05).  The foregoing grant
of authority is a power of attorney coupled with an interest and such
appointment shall be irrevocable until the indefeasible payment of all Revolving
Obligations.  Each FILO Secured Party hereby ratifies all that such attorney
shall lawfully do or cause to be done by virtue hereof (for the limited purposes
hereof).



164

--------------------------------------------------------------------------------

(c)          Subject to Sections 2.03(c) and 2.15, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

(d)          Notwithstanding the foregoing, Obligations arising under Secured
Bank Product Agreements, Secured Cash Management Agreements and Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Bank Product Provider, Cash Management Bank or Hedge Bank,
as the case may be.  Each Bank Product Provider, Cash Management Bank or Hedge
Bank not a party to the Credit Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article 9 hereof for itself and its Affiliates as if a “Lender” party hereto.

Section 8.06.        DIP Financings; Proceedings under Debtor Relief Laws.
 Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, if any Loan Party shall be subject to any proceeding with
respect to any Debtor Relief Laws:

(a)          If the Administrative Agent or any Revolving Secured Party shall
seek to provide any Loan Party with, or consent to a third party providing, any
DIP Financing, with such DIP Financing to be secured by all or any portion of
the Collateral (including assets that, but for the application of Section 552 of
the Bankruptcy Code or other applicable Law would be Collateral), the FILO Agent
and each FILO Lender agrees and confirms that it shall be deemed to have
consented to such DIP Financing and to the Liens securing the same (or securing
any claim for diminution in value in connection therewith) and that it shall not
object to any such DIP Financing or to the Liens securing the same (or securing
any claim for diminution in value in connection therewith) (nor support any
other Person objecting to such DIP Financing or to the Liens securing the same
(or securing any claim for diminution in value in connection therewith) or
request the Administrative Agent make any such objection), on any grounds
whatsoever so long as (i) the Administrative Agent retains its Lien on the
Collateral to secure the FILO Obligations, subordinate to the Liens securing
such DIP Financing which satisfies the terms and conditions of this Section 8.06
(and any Lien securing any claim for diminution in value in connection
therewith), but otherwise with the same relative priority as existed immediately
prior to the commencement of such proceeding with respect to Debtor Relief Laws
(provided that, if in connection with any DIP Financing provided, or consented
to, by the Administrative Agent or the Revolving Secured Parties, any Liens on
the Collateral held by the Administrative Agent, for the benefit of the
Revolving Secured Parties, or any Liens securing such DIP Financing, are subject
to a surcharge or are subordinated to an administrative priority claim or are
subject to a Carve Out, court ordered charge, fee or other similar interest or
right, and so long as the amount of such surcharge, claim, Carve Out, court
ordered charge, fee or other similar interest or right is reasonable under the
circumstances, then the Liens of the Administrative Agent on the Collateral
securing the FILO Obligations, shall also be subordinated to such surcharge,
claim, Carve Out, court ordered charge, fee or other similar interest or right
to the same extent as the Revolving Obligations and/or DIP



165

--------------------------------------------------------------------------------

Financing, as applicable, and (ii) the aggregate principal amount of loans and
letter of credit accommodations outstanding under any such DIP Financing,
together with the Total Revolving Outstandings (giving effect to any
repayments), does not exceed the Maximum Revolving Insolvency Amount, (iii) such
agreement contains a minimum Availability covenant, in each case, no less
restrictive than contained in Section 7.11(a) of this Agreement, (iv) the agent
under such DIP Financing shall implement, and maintain, at all times, a reserve
against all borrowing bases under such DIP Financing in the amount of the Carve
Out, and (v) to the extent any term or condition contained in such DIP Financing
(x) corresponds to a term or condition contained in this Agreement the
modification or waiver of which would, pursuant to Section 10.01 or Section
10.01-A, require the consent of the FILO Agent, the FILO Lenders or the Required
FILO Lenders and (y) would be less restrictive to the Loan Parties than the
corresponding term or condition contained in this Agreement, such term or
condition shall be approved by the FILO Agent, the FILO Lenders or the Required
FILO Lenders in its or their, as applicable, reasonable discretion; provided
that this clause (v) shall not apply amendments, modifications or changes
required to implement the Insolvency Increase Amount (a DIP Financing complying
with the provisions of this paragraph referred to herein as a “Conforming DIP”).

(b)          The FILO Agent and the FILO Lenders hereby agree that they shall
not, and shall not permit any Affiliate controlled by any of them to, (a)
provide or offer to provide any DIP Financing to the Loan Parties or (b) or
endorse (except as provided in clause (i) above) the provision of any DIP
Financing to the Loan Parties in any proceeding with respect to Debtor Relief
Laws pursuant to which Liens that are senior or pari passu in priority to the
Liens securing the Obligations are granted on the Collateral.

(c)          All adequate protection granted to the Administrative Agent in any
proceeding with respect to Debtor Relief Laws, including all Liens granted to
the Administrative Agent in any proceeding with respect to Debtor Relief Laws as
adequate protection, are intended to be for the benefit of all Secured Parties
and shall be subject to Section 8.04 and Section 8.05, subject to any court
order affecting the rights and interests of the parties hereto not in conflict
with the terms hereof.  Without limiting the foregoing, the FILO Agent, on
behalf of the FILO Lenders, shall have the right to seek adequate protection for
the FILO Loans solely in the form of payment of interest at the then applicable
rate on the FILO Loans and reimbursement of reasonable expenses of the FILO
Agent (including fees, disbursements and other charges of counsel to the FILO
Agent payable under Section 10.04); provided, however, that the Administrative
Agent, on behalf of itself and the Revolving Secured Parties, may contest (or
support any other Person contesting) any request by the FILO Agent or any FILO
Lender for such adequate protection from proceeds of Collateral unless each of
the following conditions is satisfied: (w) such payments are approved by a final
order of the United States Bankruptcy Court approving a DIP Financing consented
to by the Administrative Agent or any Revolving Secured Party, (x) the
Administrative Agent and the Revolving Secured Parties are also receiving
adequate protection payments covering their interest, fees and expenses, (y) the
amount of all such payments is added to the Maximum Revolving Insolvency Amount,
and (z) the FILO Agent and FILO Lenders agree to pay over an amount not to
exceed the payments so received if the Revolving Obligations and all obligations
under such DIP Financing are not paid in full in such proceeding with respect to
Debtor Relief Laws.



166

--------------------------------------------------------------------------------

(d)          The FILO Agent and each FILO Lender agrees not to (A) seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any proceeding with respect to Debtor Relief Laws in respect of any Loan
Party, without the prior written consent of the Administrative Agent, or (B)
oppose any request by the Administrative Agent, any Revolving Secured Party, or,
in the case of any DIP Financing consented to by the Administrative Agent or any
Revolving Secured Party, any Person providing such DIP Financing for relief from
the automatic stay or any other stay in any proceeding with respect to Debtor
Relief Laws in respect of any Loan Party.

(e)          In the event that any FILO Secured Party becomes a judgment lien
creditor in respect of any Collateral securing the Obligations, such judgment
lien shall be subordinated to any Lien on such Collateral securing the Revolving
Obligations on the same basis and to the same extent as the Liens on the
Collateral of the Administrative Agent securing the FILO Obligations are
subordinated (including with respect to the proceeds thereof being subject to
Section 8.05) to those Liens securing the Revolving Obligations hereunder.

Section 8.07.       Separate Classification.  Whether or not it is held that the
Revolving Obligations and the FILO Obligations together constitute only one
secured claim (rather than separate classes of secured claims), the FILO Secured
Parties hereby agree that in any proceeding under any Debtor Relief Laws of any
Loan Party, all payments and distributions shall applied as if the Revolving
Obligations and the FILO Obligations were separate classes of secured claims
against the Loan Parties in respect of the Collateral with the effect that the
holders of the Revolving Obligations and the holders of the FILO Obligations
shall be entitled to receive payment of all amounts owing to them as set forth
pursuant to the priorities in Section 8.05 hereof (whether or not allowed in
such proceeding under any Debtor Relief Laws, and including in respect of
post-petition interest and expenses) that would be owing to them as if the
holders of the Revolving Obligations and the holders of the FILO Obligations
were so classified as a separate claim and secured by a separate Lien, with the
holders of each of the FILO Obligations and the Revolving Obligations hereby
acknowledging and agreeing to turn over to the holders of the Revolving
Obligations or the FILO Obligations, as applicable, payments or proceeds of
Collateral otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence.

Section 8.08.        Avoidance and Reinstatement.  If a Revolving Secured Party
or a FILO Secured Party receives payment or property on account of a Revolving
Obligation or a FILO Obligations and the payment is subsequently invalidated,
avoided, declared to be fraudulent or preferential, set aside or otherwise
required to be transferred to a trustee, receiver or the estate of any Loan
Party (in each instance, to the extent required by applicable law, a
“Recovery”), then, to the extent of the Recovery, the Revolving Obligations or
the FILO Obligations intended to have been satisfied by the payment will be
reinstated as Revolving Obligations or FILO Obligations, as applicable, as of
the date of such payment, and no payment with respect to, or discharge of the
Revolving Obligations or the FILO Obligations, as applicable, will be deemed to
have occurred for all purposes hereunder. If this Agreement is terminated prior
to a Recovery, this Agreement will be reinstated in full force and effect, and
such prior termination will not diminish, release, discharge, impair, or
otherwise affect the obligations of the Loan Parties from the date of
reinstatement. Upon such reinstatement of the Obligations, each Revolving
Secured Party and FILO Secured Party will disgorge and deliver to the
Administrative Agent any Collateral or



167

--------------------------------------------------------------------------------

proceeds thereof received in payment of, or to discharge, the Obligations to
effect the reinstatement required pursuant to the terms hereof. No Revolving
Secured Party or FILO Secured Party may benefit from a Recovery, and any
distribution made to a Revolving Secured Party or FILO Secured Party as a result
of a Recovery will be paid over to the Administrative Agent for application to
the Obligations in accordance with Section 8.05 (after application to any DIP
Financing that is a Conforming DIP or is otherwise consented to by the FILO
Agent).

Section 8.09.        Payments Over.  In the event that, notwithstanding the
provisions of this Article 8, payments or proceeds of Collateral shall be
received by any Revolving Secured Party or any FILO Secured Party in violation
of the priorities set forth herein, such payments or proceeds of Collateral
shall be held in trust for the benefit of and shall be paid over to or delivered
to the Administrative Agent upon the Administrative Agent’s or the Required
Lenders’ written demand.

Section 8.10.        Subrogation.  Until the Revolving Obligations are paid in
full in cash, the FILO Secured Parties shall have no right of subrogation to the
rights of the Revolving Secured Parties to receive payments or distributions of
cash or property applicable to the Revolving Obligations. For purposes of such
subrogation, no payments or distributions to the Revolving Secured Parties of
any cash or property to which the FILO Secured Parties would be entitled except
for the provisions of this Agreement, and no payment over to the Revolving
Secured Parties pursuant to this Agreement by the FILO Secured Parties, as
between any Loan Party, its creditors (other than the Revolving Secured
Parties), and the FILO Secured Parties shall be deemed to be a payment by the
Loan Parties to or on account of the FILO Obligations.

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01.        Appointment and Authorization of Agents.

(a)          Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b)          Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of



168

--------------------------------------------------------------------------------

the benefits and immunities (i) provided to the Administrative Agent in this
Article 9 with respect to any acts taken or omissions suffered by such Swing
Line Lender in connection with Swing Line Loans made by it or proposed to be
made by it as fully as if the term “Administrative Agent” as used in this
Article 9 and in the definition of “Agent-Related Person” included the Swing
Line Lender with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to the Swing Line Lender.

(c)          The Swing Line Lender shall act on behalf of the Lenders with
respect to any Swing Line Loans made by it, and the Swing Line Lender shall have
all of the benefits and immunities (i) provided to the Administrative Agent in
this Article 9 with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Person” included such L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to such L/C Issuer.

(d)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each L/C Issuer and each of the Lenders (including
in its capacities as a potential Bank Product Provider, Cash Management Bank and
a potential Hedge Bank and on behalf of its Affiliates acting in such
capacities) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender, L/C Issuer, Bank Product Provider, Cash
Management Bank and Hedge Bank for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 (including, without limitation,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

Section 9.02.        Delegation of Duties.  The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

Section 9.03.        Exculpatory Provisions.  Neither the Administrative Agent
nor any other Agent or Agent-Related Person shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Agents (including the Administrative Agent) or
each Agent-Related Person, as applicable:



169

--------------------------------------------------------------------------------

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent or
Agent-Related Person is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that no
Agent or Agent-Related Person shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent or
Agent-Related Person to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law;

(c)          shall not have any duty or responsibility to disclose, and shall
not be liable for the failure to disclose, to any Lender or any L/C Issuer, any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their Affiliates, that is communicated to, obtained or in the
possession of, such Agent or such Agent-Related Person in any capacity, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent herein;

(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment.  No Agent (including the
Administrative Agent) shall be deemed to have knowledge of any Default unless
and until notice describing such Default is given to such Agent by the Borrower,
the FILO Agent, a Lender or an L/C Issuer; and

(e)          shall not be responsible for or have any duty to (i) ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (E) the value
or the sufficiency of any Collateral, or (F) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent (including the
Administrative Agent) or (ii) inspect the properties, books or records of any
Loan Party or any Affiliate thereof.



170

--------------------------------------------------------------------------------

Section 9.04.        Reliance by Agents.

(a)          Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent.  Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of Lenders of Lenders as
may be expressly required hereby in any instance) as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders (or such other number of percentage of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

(b)          For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 9.05.        [Reserved].

Section 9.06.        Credit Decision; Disclosure of Information by Agents.  Each
Lender and each L/C Issuer expressly acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any
Agent-Related Person hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
 Each Lender and each L/C Issuer represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own credit
analysis, appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
and the other Loan Parties hereunder.  Each Lender and each L/C Issuer also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition



171

--------------------------------------------------------------------------------

and creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.  Each Lender and each L/C Issuer represents and warrants
that (i) the Loan Documents set forth the terms of a commercial lending facility
and (ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender or L/C Issuer
for the purpose of making, acquiring or holding commercial loans and providing
other facilities set forth herein as may be applicable to such Lender or L/C
Issuer, and not for the purpose of purchasing, acquiring or holding any other
type of financial instrument, and each Lender and each L/C Issuer agrees not to
assert a claim in contravention of the foregoing. Each Lender and each L/C
Issuer represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender or such L/C
Issuer, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.

Section 9.07.        Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final, non-appealable judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.07.  In the case of any investigation, litigation or proceeding giving rise to
any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower; provided that such reimbursement by the Lenders
shall not affect the Borrower’s continuing reimbursement obligations with
respect thereto, provided further that the failure of any Lender to indemnify or
reimburse the Administrative Agent shall not relieve any other Lender of its
obligation in respect of its Pro Rata Share thereof.  The undertaking in this
Section 9.07 shall



172

--------------------------------------------------------------------------------

survive termination of the Commitments, the payment of all other Obligations and
the resignation of the Administrative Agent, the Swing Line Lender or any L/C
Issuer.

Section 9.08.        Agents in their Individual Capacities.  Any Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though it were not an Agent
or an L/C Issuer hereunder and without notice to or consent of the Lenders.  The
Lenders acknowledge that, pursuant to such activities, an Agent or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that such Agent
shall be under no obligation to provide such information to them.  With respect
to its Loans, such Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include such Agent in its individual capacity.

Section 9.09.        Successor Agent.

(a)          The Administrative Agent may resign as the Administrative Agent
upon thirty (30) days’ notice to the Lenders.  If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Section 8.01(f) (which consent of the Borrower shall not
be unreasonably withheld or delayed).  If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent,” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.  If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Upon the acceptance of any appointment
as the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan



173

--------------------------------------------------------------------------------

Documents.  After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 9 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

(b)          Any resignation by Bank of America as Administrative Agent pursuant
to this Section 9.09 shall also constitute its resignation as an L/C Issuer and
as Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

Section 9.10.        Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or



174

--------------------------------------------------------------------------------

to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any other Debtor Relief Laws or similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law; provided
that the consent of the Required FILO Lenders shall be required to credit bid
all or any portion of the FILO Obligations.  In connection with any such credit
bid and purchase, the Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that would vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the equity interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
 In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 10.01), (iii) the Administrative Agent shall be authorized
to assign the relevant Obligations to any such acquisition vehicle pro rata by
the Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any equity interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
equity interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Notwithstanding anything to the contrary set forth in the foregoing paragraph,
each of the Secured Parties hereby agrees that the Administrative Agent, on
behalf of itself and the other Revolving Secured Parties, may credit bid the
Revolving Obligations in accordance with Section 363(k) of the Bankruptcy Code
(or any similar provision of other applicable law, including the Uniform
Commercial Code) and each FILO Secured Party agrees not to object to such credit
bid,



175

--------------------------------------------------------------------------------

so long as such credit bid does not exceed the amount of the Revolving
Obligations. Each of the Secured Parties hereby agrees that the Required FILO
Lenders may direct the Administrative Agent to, on behalf of the FILO Secured
Parties, credit bid the FILO Obligations in accordance with Section 363(k) of
the Bankruptcy Code (or any similar provision of other applicable Law, including
the Uniform Commercial Code), and the Administrative Agent agrees to take such
direction from the Required FILO Lenders and to not object thereto, in each
case, so long as such credit bid does not exceed the amount of the FILO
Obligations and all Revolving Obligations shall be paid in full in cash upon the
effectiveness of any such sale under Section 363 of the Bankruptcy Code (or any
similar provision of other Debtor Relief Law) (and any such credit bid of the
FILO Obligations shall provide for the same). The Secured Parties hereby agree
that, in the event the Administrative Agent takes any action to credit bid the
FILO Obligations upon the direction of the Required FILO Lenders on behalf of
the FILO Secured Parties, the Administrative Agent shall be entitled to all of
the benefits of Sections 9.07 and 10.04 hereof in connection with such action.

Section 9.11.        Collateral and Guaranty Matters.  Each of the Lenders
(including in their capacities as potential Hedge Banks, Bank Product Providers
and potential Cash Management Banks) and each L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments  and payment in full of all Obligations (other
than (A) contingent indemnification obligations not yet accrued and payable and
(B) obligations and liabilities under Secured Bank Product Agreements, Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Bank Product Provider, Cash Management Bank or
Hedge Bank shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b)          to release (and, if requested by the Borrower, the Administrative
Agent shall so release) any Lien on any property granted to or held by the
Administrative Agent under any Loan Document on such property that is permitted
by Section 7.01(i);

(c)          to enter into the Intercreditor Agreement;

(d)          in the event both Holdings and At Home III participate in a
Consolidating Merger, to release (and, if requested by the Borrower, the
Administrative Agent shall so release) any Lien on the Equity Interests of At
Home III, granted by Holdings to Administrative Agent under any Loan Document
and to return any stock certificates evidencing such Equity Interests held by
the Administrative Agent to the Borrower; and

(e)          to release (x) (and, if requested by the Borrower, the
Administrative Agent shall so release) Holdings from its obligations under the
Holdings Guaranty if both Holdings and At Home III participate in a
Consolidating Merger and (y) any Guarantor from its obligations under the



176

--------------------------------------------------------------------------------

Guaranty if such Person is an Excluded Subsidiary or ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.  In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11.

Section 9.12.        Secured Bank Product Agreements, Secured Cash Management
Agreements and Secured Hedge Agreements.  No Bank Product Provider, Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04 or
Section 8.05, as applicable, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Bank Product Agreements,
Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations describing
the nature and stating the maximum amount of such Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider, Cash Management Bank or Hedge Bank (in the
case of any Bank Product Provider, Cash Management Bank or Hedge Bank other than
Bank of America and its Affiliates), as the case may be.  Without limiting the
foregoing, the Administrative Agent shall have no obligation to calculate the
amount to be distributed pursuant to Section 8.04 or Section 8.05, as
applicable, with respect to any Obligations arising under Secured Bank Product
Agreements, Secured Cash Management Agreements and Secured Hedge Agreements, and
may request a reasonably detailed calculation of such amount from the applicable
Secured Party.  Any such calculation provided by a Secured Party shall be deemed
the maximum amount to be distributed to such Secured Party pursuant to Section
8.04 or Section 8.05.  If a Secured Party fails to deliver such calculation
within five (5) days following such request by the Administrative Agent, the
Administrative Agent shall assume the amount to be distributed is zero.

Section 9.13.        Other Agents; Arranger and Managers.  None of the Lenders
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “joint lead arranger,” or “bookrunner” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has



177

--------------------------------------------------------------------------------

not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

Section 9.14.        Appointment of Supplemental Administrative Agents.

(a)        It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

(b)        In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Section
9.07(obligating the Borrower to pay the Administrative Agent’s expenses and to
indemnify the Administrative Agent) that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c)        Should any instrument in writing from the Borrower, Holdings or any
other Loan Party be required by any Supplemental Administrative Agent so
appointed by the Administrative Agent for more fully and certainly vesting in
and confirming to him or it such rights, powers, privileges and duties, the
Borrower or Holdings, as applicable, shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent.  In case any Supplemental Administrative
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

Section 9.15.        Reserves; FILO Deficiency Reserve and FILO Seasonal
Reserve.



178

--------------------------------------------------------------------------------

(a)          At any time that a FILO Event of Default has occurred and is
continuing or Availability is less than 25.0% of the Combined Loan Cap, upon the
written request of the FILO Agent, the Administrative Agent shall establish an
Availability Reserve to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties or any Subsidiary thereof with respect to any
Secured Bank Product Agreement or Secured Hedge Agreement then provided or
outstanding and for which any Revolving Credit Lender or its Affiliates is the
Bank Product Provider or Hedge Bank, as applicable. The amount of the applicable
Availability Reserve shall be determined by the Administrative Agent in good
faith consistent with past practices for similarly situated borrowers and shall
be reviewed and adjusted by the Administrative Agent periodically (but no less
frequently than with the delivery of a Borrowing Base Certificate) to reflect
any material changes in the credit exposure with respect to such Secured Bank
Product Agreements and Secured Hedge Agreements for such Availability Reserves
have been established.  Any Availability Reserve established pursuant to this
Section 9.15(a) shall automatically be released and no longer required from and
including the date of which such FILO Event of Default is no longer continuing
or, if such Availability Reserve has been imposed pursuant to clause (ii) above,
the date of which the Borrower have delivered a Borrowing Base Certificate
evidencing Availability equal to or in excess of the level indicated in this
Section 9.15(a).  The foregoing provisions are intended solely to establish
circumstances in which the Administrative Agent must establish, at the direction
of the FILO Agent, an Availability Reserve with respect to any Secured Bank
Product Agreement or Secured Hedge Agreement.  The provisions of this Section
9.15(a) shall not limit the right of the Administrative Agent to establish
additional Availability Reserves at such time and in such amounts as the
Administrative Agent determines in its Permitted Discretion.  The Administrative
Agent hereby agrees, at any time a FILO Event of Default has occurred and is
continuing or Availability is less than 25.0% of the Combined Loan Cap to
promptly upon the reasonable written request of the FILO Agent (and, in any
event, within six (6) Business Days thereafter), provide the FILO Agent the
aggregate amount of the Obligations in respect of the Secured Bank Product
Agreements or Secured Hedge Agreements  outstanding at such time; provided, that
no right or benefit of the Administrative Agent hereunder shall at any time in
any way be prejudiced or impaired by any failure of the Administrative Agent to
provide such information.  If at any time at any time a FILO Event of Default
has occurred and is continuing or Availability is less than 25.0% of the
Combined Loan Cap, the Administrative Agent shall fail to maintain Availability
Reserves in respect of any Secured Bank Product Agreement or Secured Hedge
Agreement as and to the extent required by this Section 9.15, the FILO Agent may
include such Reserve against the FILO Borrowing Base.

(b)          Notwithstanding anything to the contrary contained in this
Agreement, as long as any FILO Loans remain outstanding, the Administrative
Agent shall (a) maintain Reserves (without limiting the right of the
Administrative Agent to include additional Reserves) of the type existing on the
Eighth Amendment Effective Date, which Reserves shall be calculated by the same
methodology as used prior to the Eighth Amendment Effective Date and (B) use
substantially the same methodology to determine eligibility criteria with
respect to the Revolving Borrowing Base as used prior to the Eighth Amendment
Effective Date; provided that, subject to Section 2.01(b), (x) the
Administrative Agent may eliminate any Reserve concurrent with, or after
elimination of, the risk, event or circumstance that gave rise to the
establishment of such Reserve, (y) the Administrative Agent may change the
methodology used to calculate any Reserve if the effect of such change is to
increase the amount of such Reserve and (z) the Administrative Agent may



179

--------------------------------------------------------------------------------

reduce, eliminate or modify any Reserves to the extent imposed or established
after the Eighth Amendment Effective Date; provided further that, in connection
with a DIP Financing consented to by Administrative Agent or any Revolving
Secured Party, the Person providing such DIP Financing may release or eliminate
any Availability Reserves that relate to claims or rights that are not senior in
priority to such DIP Financing.  For clarity, the foregoing shall not limit the
right of the Administrative Agent, (i) to modify the amount of any of the
Reserves based upon mathematical calculations (e.g. based on an increase or
reduction in deposits at the time of calculation) or (ii) without regard to
clause (i) hereof, to increase any Reserve from the level in effect at the time
of the Eighth Amendment Effective Date and thereafter to reduce the amount of
such Reserve to an amount not less than the amount thereof in effect on the
Eighth Amendment Effective Date, in the case of each of clauses (i) and (ii), in
a manner otherwise permitted by this Agreement.

(c)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, as long as any portion FILO Loan is outstanding, the
Administrative Agent shall implement and maintain the FILO Deficiency Reserve
and the FILO Seasonal Reserve, if applicable.  For the purposes of determining
the FILO Deficiency Reserve, each of the FILO Secured Parties and the Loan
Parties agrees that the Administrative Agent shall be entitled to rely solely on
the calculation thereof made by the Borrower as reflected in the most recent
Borrowing Base Certificate delivered by the Borrower to the Administrative
Agent, unless the Administrative Agent is notified in writing by the FILO Agent
that such calculation is inaccurate and providing the Administrative Agent with
the correct calculation of the FILO Deficiency Reserve (a “FILO Deficiency
Reserve Correction Notice”), and, in such event, the Administrative Agent shall
be entitled to rely solely on the calculation of the FILO Deficiency Reserve
made by the FILO Agent as reflected in the FILO Deficiency Reserve Correction
Notice.  Upon receipt by the Administrative Agent of a Borrowing Base
Certificate or a FILO Deficiency Reserve Correction Notice, as applicable, the
Administrative Agent shall have a three (3) Business Day period of time to
implement any FILO Deficiency Reserve or any adjustments to the FILO Deficiency
Reserve then in effect as set forth in such Borrowing Base Certificate or such
FILO Deficiency Reserve Correction Notice, as the case may be, and shall
thereafter maintain such FILO Deficiency Reserve until further adjustment, if
any, pursuant to receipt of a subsequent Borrowing Base Certificate or FILO
Deficiency Reserve Correction Notice.  Each of the FILO, on behalf of the FILO
Secured Parties, and the Loan Parties agrees that no Revolving Secured Party
shall have any liability for relying on the calculation of the FILO Deficiency
Reserve as set forth in a Borrowing Base Certificate delivered by the Borrower
or in any FILO Deficiency Reserve Correction Notice delivered by the FILO Agent,
as the case may be.  Each of the FILO Agent, on behalf of the FILO Secured
Parties, and the Loan Parties agrees that in the event of any discrepancy or
dispute between the FILO Secured Parties and the Loan Parties as to the amount
of the FILO Deficiency Reserve, the Revolving Secured Parties shall rely (and
shall be entitled to rely) solely on the calculation of the FILO Deficiency
Reserve as determined by the FILO Secured Parties and shall have no liability to
any Person for doing so.  In all cases, the Revolving Borrowing Base and the
FILO Borrowing Base shall be calculated based upon the most recent Borrowing
Base Certificate received by the Administrative Agent pursuant to this Agreement
or FILO Deficiency Reserve Correction Notice received by the Administrative
Agent from the FILO Agent prior to the making of any Credit Extension or other
advance (it being understood and agreed that the use of cash collateral in a
proceeding under Debtor Relief Laws as to which the Revolving Secured Parties
have not given



180

--------------------------------------------------------------------------------

their consent (and as to which the Revolving Secured Parties have contested in
good faith) shall not constitute a funding of a Credit Extension or other
advance).

Section 9.16.   Appointment and Resignation of FILO Agent.

(a)          Each FILO Secured Party hereby irrevocably designates TCG Senior
Funding L.L.C. as FILO Agent under this Agreement and the other Loan Documents.
Each FILO Secured Party hereby irrevocably authorizes the FILO Agent (x) to
enter into the Loan Documents to which it is a party, and (y) at its discretion,
to take or refrain from taking such actions as agent on its behalf and to
exercise or refrain from exercising such powers under the Loan Documents as are
delegated by the terms hereof or thereof, as appropriate, together with all
powers reasonably incidental thereto.  The FILO Agent shall act on behalf of the
FILO Secured Parties with respect to the FILO Loans and the FILO Obligations
associated therewith, and, as among the FILO Secured Parties, the FILO Agent
shall have all of the benefits and immunities provided to the Administrative
Agent in this Article 9 with respect to any acts taken by or omissions of the
FILO Agent in connection with the FILO Obligations as fully as if the term
“Administrative Agent” as used in this Article 9 included the FILO Agent with
respect to such acts or omissions.

(b)          The FILO Agent may resign at any time by giving thirty (30)
Business Days’ written notice thereof to the other FILO Lenders, the
Administrative Agent and the Borrower.  Upon any such resignation of the FILO
Agent, the Required FILO Lenders shall have the right to appoint a successor
FILO Agent, which, shall be reasonably satisfactory to the Administrative Agent
and, so long as there is no Event of Default continuing, shall be reasonably
satisfactory to the Borrower.  If no successor FILO Agent shall have been so
appointed by the Required FILO Lenders, and/or none shall have accepted such
appointment within thirty (30) days after the retiring FILO Agent’s giving of
notice of resignation, the retiring FILO Agent may, on behalf of the other FILO
Secured Parties, appoint a successor FILO Agent which shall either be a
commercial bank (or an affiliate thereof) or a commercial finance company
specializing in providing financings comparable to the FILO Loans, in either
such case, organized under the laws of the United States of America or of any
State thereof which, shall be reasonably satisfactory to the Administrative
Agent and, so long as there is no Event of Default continuing, shall be
reasonably satisfactory to the Borrower. Upon the acceptance of any appointment
as FILO Agent by a successor FILO Agent, such successor FILO Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring FILO Agent and the retiring FILO Agent shall be
discharged from its duties and obligations under this Agreement.  After any
retiring FILO Agent’s resignation hereunder as FILO Agent, the provisions of
this Article 9, to the extent made applicable to the FILO Agent pursuant to
Section 9.16(a),  shall inure to its benefit as to any actions taken or omitted
to be taken by the retiring FILO Agent (i) while it was FILO Agent under this
Agreement and (ii) after such resignation for so long as it continues to act in
any capacity hereunder or under the other Loan Documents.



181

--------------------------------------------------------------------------------

Section 9.17.        Certain ERISA Matters.

(b)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(c)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and



182

--------------------------------------------------------------------------------

not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

ARTICLE 10

MISCELLANEOUS

Section 10.01.      Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that (I) the
Administrative Agent and the Borrower may, with the consent of the other, amend,
modify or supplement this Agreement and any other Loan Document to cure any
ambiguity, omission, typographical error, mistake, defect or inconsistency, to
comply with local law or the advice of local counsel, or to cause one or more
Loan Documents to be consistent with other Loan Documents and (II) that no such
amendment, waiver or consent shall:

(a)          extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Event of Default shall
not constitute an extension or increase of any Commitment of any Lender);

(b)          postpone any date scheduled for any payment of principal of, or
interest on, any Loan or L/C Borrowing, or any fees or other amounts payable
hereunder, without the written consent of each Lender directly affected thereby;

(c)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(d)          change any provision of this Section 10.01, Section 8.04, Section
2.06(c) or the definition of “Required Lenders”, “Required Supermajority
Lenders”,  or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in this Section 10.01(d)), without the written consent of
each Lender;

(e)          other than in a transaction permitted under Section 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;



183

--------------------------------------------------------------------------------

(f)           other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the value of
the Guaranty, without the written consent of each Lender;

(g)          modify the definition of “Permitted Overadvance” so as to increase
the amount thereof or, except as otherwise provided in such definition, the time
period for which a Permitted Overadvance may remain outstanding without the
written consent of each Lender;

(h)          increase any advance rate percentage set forth in the definition of
“Revolving Borrowing Base” without the written consent of each Lender or
otherwise change the definition of the term “Revolving Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the written consent of the
Required Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves;

and provided, further that (i)  no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; and (v) a Lender may agree to extend the maturity
date of its Loans and the termination date of its Commitment upon the request of
the Borrower and with the consent of the Administrative Agent, at rates and for
fees as may be agreed by such Lenders, and without the consent of any other
Lender, provided that (x) the offer to extend such maturity and termination date
is extended to all Lenders on a pro rata basis and (y) the Borrower shall pay
all Obligations owing to any non-extending Lenders on the original scheduled
maturity date.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended, the maturity of any of its Loans may not be extended and the principal
amount of any of its Loans may not be forgiven, in each case without the consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

This Section 10.01 shall be subject to any contrary provision of Section 2.12 or
2.14.

Section 10.01-A.  Certain FILO Consent Rights, Etc.  Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, in addition to any
required consent under Section 10.01, (i) no amendment, waiver or consent shall,
unless in writing and signed by the FILO Agent in addition to the Lenders
required herein, affect the rights or duties of, or any fees or other



184

--------------------------------------------------------------------------------

amounts payable to, the FILO Agent under this Agreement or any other Loan
Document, and (ii) unless the Required FILO Lenders have consented thereto, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall:

(a)        except in connection with, and solely with respect to, a Conforming
DIP, (i) except as provided in Section 2.14, increase the aggregate Revolving
Commitments, (ii) subordinate the Obligations hereunder or the Liens granted
hereunder or under the other Loan Documents, to any other Indebtedness or Lien,
as the case may be, or (iii) add new tranches of Indebtedness under this
Agreement that are senior to or pari passu in right of repayment with the Credit
Extensions;

(b)        (i) other than in connection with the provision of a Conforming DIP
to implement the Insolvency Increase Amount, change the definitions of
“Revolving Borrowing Base” or any component definition thereof, or increase the
advance rates applied to eligible assets in the Revolving Borrowing Base, or (i)
change the definitions of “Availability”, “Combined Loan Cap”, “FILO Borrowing
Base” or any component definition of the foregoing, or increase the advance
rates applied to eligible assets in the FILO Borrowing Base, if in each case, as
a result thereof, the amounts available to be borrowed by the Borrower would be
increased; provided that the foregoing shall not limit the discretion of the
Administrative Agent (subject to Section 9.15) to change, establish or eliminate
any Reserves without the consent of any Lenders;

(c)        change the definitions of “Permitted Overadvance”, “Protective
Advance” or “Unintentional Overavance” if in each case, as result thereof, the
Insolvency Increase Amount or the Maximum Revolving Insolvency Amount would be
increased;

(d)        change the definitions of “Carve Out”, “Conforming DIP”, “DIP
Financing”, “Insolvency Increase Amount” or “Maximum Revolving Insolvency
Amount”;

(e)        change the definitions of “Bank Product Agreement”, “Borrowing Base
Certificate”, “Cash Management Agreement”, “Eligible Assignee” (in a manner
which would directly make assignments of the FILO Loan more restrictive or would
permit the Loan Parties or their Affiliates to be Eligible Assignees), “FILO
Event of Default”, “FILO Obligations” or “FILO Standstill Period”;

(f)        (i) change the definitions “FILO Deficiency Reserve” (or any
component definition of such term) or “FILO Seasonal Reserve”, (ii) cease to
deduct from the Revolving Borrowing Base (or fail to establish or maintain) the
FILO Deficiency Reserve or (iii) cease to deduct from the Revolving Borrowing
Base (or fail to establish or maintain) the FILO Seasonal Reserve;

(g)        change the definitions of “Borrowing Base Reporting Trigger Period”,
“Cash Dominion Trigger Period” or “Increased Collateral Monitoring Triggering
Event” (or any component definition of such terms) in a way that would be more
favorable to the Loan Parties;

(h)        amend, modify or waive the provisions of Section 7.11 in a manner
that would reduce the amount set forth in clause (i) thereof or that would
reduce the percentage (or the calculation of what such percentage is being
applied to) set forth in clause (ii) thereof;



185

--------------------------------------------------------------------------------

(i)         change the definitions of “Consolidated EBITDA”, “Consolidated Fixed
Charge Coverage Ratio” (or any component definition thereof), “Restricted
Payment Condition”, “Specified Transaction Conditions”, “Pro Forma Excess
Availability”, “Senior Secured Debt”, “Senior Secured Debt Liens” or “Specified
Incurrence Conditions”, in each case, in a way that would be more favorable to
the Loan Parties;

(j)         (i) change the definitions of “Cash Flow Forecast”, “Cash Flow
Variance Report”, “EBITDA Condition” or  “Required FILO Lenders” or (ii) change
the definition of “Pro Rata Share” in manner adverse to the FILO Lenders;

(k)        change the definition of “FILO Default Rate” or, if implemented,
waive any application of the FILO Default Rate;

(l)         increase the interest rates applicable to the Revolving Obligations
as of the Eighth Amendment Effective Date (other than any increase occurring
because of fluctuations in underlying rate indices or imposition of the Default
Rate), or of the Default Rate applicable to Revolving Obligations, unless such
increase is accompanied by an equivalent increase in the interest rates
applicable to the FILO Obligations, or the FILO Default Rate; provided, however,
that, for the avoidance of doubt, the foregoing shall not apply to any interest
or fees payable to the Administrative Agent or any lender in connection with any
DIP Financing that is a Conforming DIP; or

(m)       change, modify or waive any of the provisions of (i) Section
2.05(b)(iii), (ii) Section 2.08 in a manner that relates to the FILO
Obligations, (iii) Section 2.09(b)(ii), (iv) Section 2.13 in a manner adverse to
the FILO Lenders, (v) Section 6.01(c), (vi) Section 6.01(e), (vii) Section
6.02(c) in a manner that reduces the frequency of the delivery of Borrowing Base
Certificates or eliminates any requirement to deliver Borrowing Base
Certificates as set forth in Section 6.02(c) as of the Eighth Amendment
Effective Date, (viii) Section 6.10(b) and (c) in a manner that reduces the
frequency of appraisals or field examinations or is otherwise adverse to the
FILO Lenders, (ix) Section 6.16, (x) the last sentence of Section 4.02, (xi)
Section 7.157.14(b) in a way that would further restrict prepayment of the FILO
Obligations, (xii) Section 8.01 in any manner which would also constitute a
waiver of any FILO Event of Default, (xiii) Section 8.02(b), (xiv) Section 8.04
or Section 8.05, (xv) Section 8.06, (xvi) Section 9.12 in a manner adverse to
the FILO Lenders, (xvi) Section 9.15, (xvii) this Section 10.01-A or (xviii)
Section 10.01-B;

The FILO Fee Letter may be amended, or rights or privileges thereunder waived,
in each case, at any time after the Eighth Amendment Effective Date, in a
writing executed only by the parties thereto, and with the consent of the
Administrative Agent.

For the avoidance of any doubt and notwithstanding Sections 10.01, 10.01-A or
anything else to the contrary in this Agreement or any other Loan Document, the
FILO Agent and each FILO Secured Party, agrees that, other than with respect to
amounts payable pursuant to Section 8.06(c), the payment of principal, interest
and fees on account of FILO Obligations may be limited in connection with the
provision of a DIP Financing that is a Conforming DIP or is otherwise consented
to by the FILO Agent.



186

--------------------------------------------------------------------------------

Notwithstanding Sections 10.01, 10.01-A or anything else to the contrary in this
Agreement or any other Loan Document, the FILO Agent and each FILO Secured
Party, agrees that neither it nor they will raise any objection to, or oppose,
and shall be deemed to have consented to the release of any Loan Party from its
obligations under any Loan Document or to any private or public sale or other
disposition of all or any portion of the Collateral (and any post-petition or
post-filing assets subject to adequate protection Liens or comparable Liens
under any Debtor Relief Law in favor of the Administrative Agent) free and clear
of any Liens and other claims (a) at any time after the occurrence and during
the continuance of an Event of Default under this Agreement if the
Administrative Agent has consented to such release or sale; provided, however,
that after the occurrence and during the continuance of an Event of Default
under this Agreement and prior to the commencement of any proceeding under
Debtor Relief Laws involving any Loan Party, any such sale by the Administrative
Agent shall be made in accordance with applicable Law and the Administrative
Agent shall provide not less than five (5) Business Days’ prior written notice
to the FILO Agent of any proposed sale, or (b) under Section 363 of the
Bankruptcy Code (or other similar provision of any Debtor Relief Law) in each
case under the foregoing clauses (a) and (b), if the Administrative Agent has
consented to such release or sale, and in connection with each of the foregoing
clauses (a) and (b), each FILO Secured Party shall be deemed to have consented
to such release and hereby irrevocably authorizes the Administrative Agent to
release any Lien on any of the Collateral; provided that any Lien of the
Administrative Agent on such Collateral attaches to the net proceeds of such
sale or other disposition of the Collateral received by the Administrative Agent
and that all proceeds of the Collateral received by the Administrative Agent
from such sale or other disposition are, after application to any DIP Financing,
applied in accordance with Section 8.05 hereof.  This paragraph shall be
referred to herein as the “Specified Release Paragraph”.

Section 10.01-B.  FILO Purchase Option for Revolving Obligations.

(a)        If Administrative Agent shall notify the FILO Agent of its intention
to (by itself or at the direction of the Required Lenders) sell, lease or
otherwise dispose of all or substantially all of the Collateral whether by
private or public sale in accordance with the Specified Release Paragraph (the
foregoing event is referred to herein as a, “Purchase Option Event”), the FILO
Lenders shall have the opportunity to purchase all (but not less than all) of
the Revolving Obligations; provided that such option shall expire if the
applicable FILO Lenders fail to deliver a written notice (a “Revolving Purchase
Notice”) to the Administrative Agent within five (5) Business Days following the
first date the FILO Agent obtains knowledge of the occurrence of a Purchase
Option Event, which Revolving Purchase Notice shall (i) be signed by the
applicable FILO Lenders committing to such purchase (the “Revolving Purchasing
Creditors”) and indicate the percentage of the Revolving Obligations to be
purchased by each Revolving Purchasing Creditor (which aggregate commitments
must add up to one hundred percent (100%) of the Revolving Obligations) and (ii)
confirm that the offer contained therein is irrevocable.  Upon receipt of such
Revolving Purchase Notice by the Administrative Agent, the Revolving Purchasing
Creditors shall have from the date of delivery thereof to and including the date
that is five (5) Business Days after the Revolving Purchase Notice was received
by the Administrative Agent to purchase all (but not less than all) of the
Revolving Obligations (the date of such purchase, the “Revolving Purchase
Date”).



187

--------------------------------------------------------------------------------

(b)        On the Revolving Purchase Date, the Administrative Agent and the
other Revolving Secured Parties shall, subject to any required approval of any
Governmental Authority, if any, sell to the Revolving Purchasing Creditors all
(but not less than all) of the Revolving Obligations.  On such Revolving
Purchase Date, the Revolving Purchasing Creditors shall (i) pay to the
Administrative Agent, for the benefit of the Revolving Secured Parties, as
directed by the Administrative Agent, in immediately available funds the full
amount (at par) of all Revolving Obligations together with all accrued and
unpaid interest and fees thereon, all in the amounts specified by the
Administrative Agent and determined in good faith in accordance with the Loan
Documents or other applicable documents, (ii) furnish such amount of cash
collateral in immediately available funds as the Administrative Agent determines
is reasonably necessary to secure the Revolving Secured Parties on terms
reasonably satisfactory to the Administrative Agent in connection with any (x)
asserted indemnification claims, and (y) all Revolving Obligations in respect of
or relating to Letters of Credit but not in any event in an amount greater than
103% thereof, and (iii) agree to reimburse the Revolving Secured Parties for any
loss, cost, damage or expense resulting from the granting of provisional credit
for any checks, wire or ACH transfers that are reversed or not final or other
payments provisionally credited to the Revolving Obligations and as to which the
Administrative Agent and the other Revolving Secured Parties have not yet
received final payment as of the Revolving Purchase Date.  Such purchase price
shall be remitted by wire transfer in immediately available funds to such bank
account of the Administrative Agent (for the benefit of the applicable Revolving
Secured Parties) as the Administrative Agent shall have specified in writing to
the FILO Agent.  Interest and fees shall be calculated to but excluding the
Revolving Purchase Date if the amounts so paid by the applicable Revolving
Purchasing Creditors to the bank account designated by the Administrative Agent
are received in such bank account prior to 11:00 a.m. (Boston, Massachusetts
time), and interest shall be calculated to and including such Revolving Purchase
Date if the amounts so paid by the Revolving Purchasing Creditors to the bank
account designated by the Administrative Agent are received in such bank account
after 11:00 a.m. (Boston, Massachusetts time).  Notwithstanding anything to the
contrary contained in the Loan Documents, the Loan Parties hereby consent to and
approve the assignment of the Revolving Obligations contemplated by this
Section.

(c)        Any purchase pursuant to the purchase option described in this
Section shall, except as provided below, be expressly made without
representation or warranty of any kind by the Administrative Agent  or the other
Revolving Secured Parties as to the Revolving Obligations, the Collateral or
otherwise, and without recourse to the Administrative Agent and the other
Revolving Secured Parties as to the Revolving Obligations, the Collateral or
otherwise, except that the Administrative Agent and each of the other Revolving
Secured Parties, as to itself only, shall represent and warrant only as to (i)
the principal amount of the Revolving Obligations being sold by it, (ii) that
such Person has not created any Lien on, or sold any participation in, any
Revolving Obligations being sold by it, and (iii) that such Person has the right
to assign the Revolving Obligations being assigned by it.

(d)        In connection with any purchase of Revolving Obligations pursuant to
this Section, each Revolving Secured Party agrees to enter into and deliver to
the Revolving Purchasing Creditors on the Revolving Purchase Date, as a
condition to closing, an assignment agreement substantially in the form of
Exhibit E to this Agreement or any other form approved by the Administrative
Agent and, at the expense of the Loan Parties, each of the Revolving Secured



188

--------------------------------------------------------------------------------

Parties shall deliver all possessory Collateral (if any), together with any
necessary endorsements and other documents (including any applicable stock
powers or note powers), then in such Revolving Secured Party’s possession or in
the possession of its agent or bailee, or turn over control as to any pledged
Collateral, deposit accounts or securities accounts of which such Revolving
Secured Party or its agent or bailee then has control, as the case may be, to
the FILO Agent to act as the successor Administrative Agent and otherwise take
such actions as may be reasonably appropriate to effect an orderly transition to
the FILO Agent to act as the successor Administrative Agent.  Upon the
consummation of the purchase of the Revolving Obligations pursuant to this
Section, the Administrative Agent shall be deemed to have resigned as an “agent”
or “administrative agent” or “collateral agent” (or any similar role) for the
Secured Parties or the Revolving Secured Parties, as applicable, under the Loan
Documents; provided the Administrative Agent (and all other agents under this
Agreement) shall be entitled to all of the rights and benefits of a former
“agent” or “administrative agent” or “collateral agent” under this Agreement.

Notwithstanding the foregoing purchase of the Revolving Obligations by the
Revolving Purchasing Creditors, the Revolving Secured Parties shall retain those
contingent indemnification obligations and other obligations under the Loan
Documents which by their terms would survive any repayment of the Revolving
Obligations.

Section 10.02.      Notices; Effectiveness; Electronic Communications.

(a)          General.  Unless otherwise expressly provide herein, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)           if to the Borrower, the Administrative Agent, the FILO Agent an
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)          if to any Lender (including any FILO Lender), to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)          Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer



189

--------------------------------------------------------------------------------

pursuant to Article 2 if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving, or is
unwilling to receive, notices under such Article 2 by electronic communication.
 The Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
 THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall any Agent-Related Person
(collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person; provided, however, that in no event shall any Agent-Related Person have
any liability to Holdings, the Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d)          Change of Address, Etc.  Each of Holdings, the Borrower, the
Administrative Agent, each L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, each L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address,



190

--------------------------------------------------------------------------------

contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one (1) individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03.      Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is



191

--------------------------------------------------------------------------------

no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders

Section 10.04.      Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the FILO Agent for all reasonable costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel (limited to the reasonable fees, disbursements and
other charges of (x) one counsel to the Administrative Agent and, if necessary,
of one (1) local counsel in each relevant jurisdiction and of special counsel
and (y) one counsel to the FILO Agent and, if necessary, of one (1) local
counsel in each relevant jurisdiction and of special counsel, and (b) to pay or
reimburse each Agent, the FILO Agent and each Lender for all out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law or in connection with any workout or
restructuring), including the fees, disbursements and other charges of counsel
(limited to the fees, disbursements and other charges of (i) one (1) counsel to
Administrative Agent and the Revolving Credit Lenders taken as a whole, and, if
necessary, of one (1) local counsel in each relevant jurisdiction and of special
counsel and, in the event of any actual or potential conflict of interest, one
(1) additional counsel for each Revolving Credit Lender subject to such conflict
and (ii) one (1) counsel to the FILO Agent and the FILO Lenders taken as a whole
and, if necessary, of one (1) local counsel in each relevant jurisdiction and of
special counsel and, in the event of any actual or potential conflict of
interest, one (1) additional counsel for each FILO Lender subject to such
conflict), in each case without duplication for any amounts paid (or
indemnified) under Section 3.01.  The foregoing costs and expenses shall include
all search, filing, recording, title insurance and appraisal charges and fees
and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent.  All amounts due under this Section 10.04 shall be paid
within twenty (20) Business Days after invoiced or demand therefor.  The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations.  If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent, the FILO Agent or any Lender, in its
sole discretion.

Section 10.05.     Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Arranger, each Agent-Related Person, the FILO Agent each
Lender, each L/C Issuer and their respective Affiliates, partners, directors,
officers, employees, counsel, agents and, in the case of any funds, trustees and
advisors and attorneys-in-fact (collectively the “Indemnitees”) from and against
(and will reimburse each Indemnitee as the same are incurred for) any and all
liabilities,



192

--------------------------------------------------------------------------------

obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs), expenses and disbursements (including
the fees, disbursements and other charges of (i) one (1) counsel to the
Indemnitees taken as a whole, (ii) in the case of any conflict of interest,
additional counsel to the affected Lender or group of Lenders, limited to one
(1) such additional counsel so long as representation of each such party by a
single counsel is consistent with and permitted by professional responsibility
rules, and (iii) if necessary, one (1) local counsel in each relevant
jurisdiction and special counsel) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted or awarded against any such
Indemnitee in any way relating to or arising out of or in connection with or by
reason of (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned, leased or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding in any way relating
to, arising out of, in connection with or by reason of any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or
material breach of its express obligations under the Loan Documents by such
Indemnitee.  No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other information transmission systems (including electronic telecommunications)
in connection with this Agreement, nor shall any Indemnitee or any Loan Party
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  Should any investigation, litigation
or proceeding be settled with the consent of the Borrower, or if there is a
judgment against an Indemnitee in any such investigation, litigation or
proceeding, the Borrower shall indemnify and hold harmless each Indemnitee in
the manner set forth above.  All amounts due under this Section 10.05 shall be
payable within twenty (20) Business Days after demand therefor.  The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender,



193

--------------------------------------------------------------------------------

the termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.  For the avoidance of
doubt, any indemnification relating to Impositions, other than Impositions
arising from a non-Imposition claim, shall be covered by Section 3.01 and shall
not be covered by this Section 10.05.

Section 10.06.      Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Secured Party, or any Secured Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

Section 10.07.      Successors And Assigns.

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(d) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment or the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, no minimum
amount shall need be assigned, and (B) in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment or, if the
applicable Commitment is not then in effect, the outstanding principal balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative



194

--------------------------------------------------------------------------------

Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 (or, in the case of the FILO
Loans, $1,000,000), unless each of the Administrative Agent (and, in the case of
the FILO Loans, the FILO Agent) and, so long as no Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans or (y) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate facilities on a non-pro
rata basis; (iii) no consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; (B) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required; and (C) the consent of each L/C Issuer (each such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility; (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 (except,
(x) in the case of contemporaneous assignments by any Lender to one (1) or more
Approved Funds, only a single processing and recording fee shall be payable for
such assignments and (y) the Administrative Agent, in its sole discretion, may
elect to waive such processing and recording fee in the case of any assignment);
(v) no such assignment shall be made to (A) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A) or (B) a
natural person; (vi) no Commitments, Revolving Credit Loans or FILO Loans may be
assigned to any Permitted Holder; (vii) the assigning Lender shall deliver any
Notes evidencing such Loans to the Borrower or the Administrative Agent; and
(viii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share; provided
that notwithstanding the foregoing, in the event that



195

--------------------------------------------------------------------------------

any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.  Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 10.07(c), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be subject to the obligations under Section 3.01 and 10.15(d) and entitled to
the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment).
 Upon request, and the surrender by the assigning Lender of its Note, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(d).

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest amounts) of the Loans, L/C Obligations (specifying the
Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03, owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
 The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as Defaulting Lender.  The Register shall be available for inspection by
the Borrower, the Administrative Agent and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  This Section 10.07(c) shall
be construed so that the Loans and Commitments are at all times maintained in
“registered form” within the meaning of Sections 163(f), 165(j), 871(h)(2),
881(c)(2) and 4701 of the Code and Section 5f103-1(c) of the United States
Treasury Regulations.

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or a Defaulting Lender) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue



196

--------------------------------------------------------------------------------

to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the applicable Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 that directly
affects such Participant.  Subject to Section 10.07(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided, such Participant agrees to be subject to Section 2.13
as though it were a Lender.

(e)          A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a change in or in the interpretation of any Law that occurs after such
Participant acquired the applicable participation.  A Participant shall not be
entitled to the benefits of Section 3.01 and Section 3.04 unless such
Participant agrees, for the benefit of the Borrower, to comply with obligations,
restrictions and limitations under such Sections, Section 3.07 and Section 10.15
as though it were a Lender (it being understood that the documentation required
under Section 10.15 shall be delivered to the participating Lender).  Each
Lender that sells a participation agrees, at the Borrower's request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 3.07 with respect to any Participant.

(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided, that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g)          Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided, that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents, and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(h)          The applicable Lender, acting solely for this purpose as an agent
of the Borrower, shall maintain a register on which it enters the name and
address of each Participant, and the amount of each Participant’s interest in
such Lender's rights and/or obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or



197

--------------------------------------------------------------------------------

any information relating to a Participant’s interest in any Commitment, Loan,
Letter of Credit or any of its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of the applicable rights and/or obligations of
such Lender under this Agreement.

Section 10.08.      Confidentiality.  Each of the Administrative Agent, the FILO
Agent and the Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its directors, officers,
employees and agents, including accountants, legal counsel and other advisors,
and other Affiliates (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information); (b) to the extent requested by any regulatory authority having
jurisdiction over such Agent,  Lender or its respective Affiliates or in
connection with any pledge or assignment permitted under Section 10.07(f); (c)
in any legal, judicial, administrative proceeding or other compulsory process or
otherwise as required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any Eligible Assignee of or Participant in, or any prospective Eligible Assignee
of or Participant in, any of its rights or obligations under this Agreement; (g)
with the consent of the Borrower; (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08; (i)
to any of its respective Affiliates (provided that the Administrative Agent or
the applicable Lender, as applicable, shall be responsible for its Affiliates’
compliance with this Section 10.08) solely in connection with the Transaction,
(j) to the extent that such Information is received by the Administrative Agent,
the FILO Agent, or such Lender, as applicable, from a third party that is not,
to the knowledge of the Administrative Agent, the FILO Agent, or such Lender, as
applicable, subject to confidentiality obligations to the Borrower, (k) to the
extent that such Information is independently developed by the Administrative
Agent, the FILO Agent, or such Lender, as applicable, (l) to any state, Federal
or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (m) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender).  In addition, the Administrative Agent, the
FILO Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agent, the FILO Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions.  For the purposes of this  Section 10.08, “Information” means
all information received from any Loan Party or any Subsidiary thereof relating
to any Loan Party or any Subsidiary thereof relating to any Loan Party or its
business, other than any such information that is publicly available to the
Administrative Agent, the FILO Agent or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this



198

--------------------------------------------------------------------------------

Section 10.08; provided that, in the case of information received from a Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this  Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the FILO Agent, the Lenders and each L/C
Issuer acknowledges that (i) the Information may include material non-public
information concerning the Borrower, Holdings or a Subsidiary of either, as the
case may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.

Section 10.09.      Setoff.  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not such Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) that the Administrative Agent and such Lender may have.  Notwithstanding
anything herein or in any other Loan Document to the contrary, in no event shall
the assets of any Foreign Subsidiary constitute security, or shall the proceeds
of such assets be available for, payment of the Obligations of the Borrower or
any Domestic Subsidiary, it being understood that (a) the Equity Interests of
any Foreign Subsidiary that is directly owned by a Domestic Subsidiary does not
constitute such an asset (and may be pledged to the extent set forth in Section
6.12) and (b) the provisions hereof shall not limit, reduce or otherwise
diminish in any respect the Borrower’s obligations to make any mandatory
prepayment pursuant to Section 2.05(b).



199

--------------------------------------------------------------------------------

Section 10.10.      Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
 In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.11.     Counterparts.  This Agreement and each other Loan Document
may be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

Section 10.12.      Integration; Effectiveness.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided,
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.

Section 10.13.      Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by the Administrative
Agent or any Lender or on their behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid



200

--------------------------------------------------------------------------------

or unsatisfied or any Letter of Credit (unless such Letter of Credit is Cash
Collateralized in accordance with the terms hereof) shall remain outstanding.

Section 10.14.      Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 Without limiting the foregoing provisions of this Section 10.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15.      Tax Forms.

(a)          (i) Each Lender and Agent that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”)
shall deliver to the Borrower and the Administrative Agent, prior to receipt of
any payment subject to withholding under the Code (or upon accepting an
assignment of an interest herein), (w) the forms described in Section
10.15(a)(ii), (x) two (2) duly signed, properly completed, original copies of
either IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender
and entitling it to an exemption from, or reduction of, United States
withholding tax on payments to be made to such Foreign Lender by the Borrower or
any other Loan Party pursuant to this Agreement or any other Loan Document) or
IRS Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or (y) two (2) duly signed, properly
completed, original copies of IRS Form W-8BEN or any successor thereto and a
certificate that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (ii) a 10-percent shareholder within the meaning of
Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign corporation
related to the Borrower with the meaning of Section 864(d) of the Code.
 Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Borrower and the Administrative Agent such additional duly
completed and signed original copies of one or more of such forms and/or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities or such other
evidence as is satisfactory to the Borrower and the Administrative Agent (in
either case, in its sole discretion)) as may then be available under then
current United States laws and regulations to avoid or reduce, United States
withholding taxes in respect of payments to be made to such Foreign Lender by
the Borrower or other Loan Party pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or other evidence previously delivered by it to the Borrower and the
Administrative Agent (including, for the avoidance of doubt, due to a
designation of a new Lending Office) and (3) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent, and (B)
promptly notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.



201

--------------------------------------------------------------------------------

(ii)          Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Foreign Lender under any of the Loan Documents (for example, in the case
of a typical participation by such Foreign Lender), shall deliver to the
Borrower and the Administrative Agent on the date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as prescribed by the last sentence of
Section 10.15(a)(i) or as may be necessary in the determination of the Borrower
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two (2) duly signed, properly completed, original copies of the
forms or statements required to be provided by such Foreign Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Foreign Lender acts for its own account that is not subject to United
States withholding tax, and (B) two (2) duly signed, properly completed,
original copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Foreign Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender.

(iii)         The Borrower shall not be required to pay any additional amount or
any indemnity payment under Section 3.01 to (A) any Foreign Lender with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a), to the extent such Taxes
were imposed pursuant to a Law in effect on the later of (i) the date on which
such Foreign Lender became a party to this Agreement and (ii) the date on which
the relevant beneficial owner became a beneficial owner, (B) any Foreign Lender
if such Foreign Lender shall have failed to satisfy the foregoing provisions of
this Section 10.15(a), or (C) any U.S. Lender if such U.S. Lender shall have
failed to satisfy the provisions of Section 10.15(b); provided, that if such
Lender shall have satisfied the requirement of this Section 10.15(a) or Section
10.15(b), as applicable, on the date such Lender became a Lender (including, for
the avoidance of doubt, as a result of an assignment) or ceased to act for its
own account with respect to any payment under any of the Loan Documents, nothing
in this Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, or certificates at a subsequent date establishing the fact that such
Lender or other Person for the account of which such Lender receives any sums
payable under any of the Loan Documents is not subject to withholding or is
subject to withholding at a reduced rate (but not including (1) any change to
the extent that such change does not result in additional withholding being
imposed but results in withholding being performed by a different withholding
agent and (2) in the case of any Foreign Lender providing an IRS Form W8-IMY,
any change that would result in no additional withholding if the Person or
Persons with respect to which such Foreign Lender acted as an intermediary in
providing the Form W-8IMY provided directly to the Borrower or the
Administrative Agent IRS Forms W-8BEN, W-8IMY or W-8ECI (or successor



202

--------------------------------------------------------------------------------

forms), together with any other applicable documentation that such Person or
Persons were legally entitled to provide).

(iv)         The Administrative Agent may deduct and withhold any taxes required
by any Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b)          Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver
to the Administrative Agent and the Borrower two (2) duly signed, properly
completed, original copies of IRS Form W-9, or any successor thereto, on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement, including, for the avoidance of doubt, by means of an assignment),
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding.  If such U.S. Lender fails to deliver such forms, then the
Administrative Agent and/or the Borrower may withhold from any payment to such
U.S. Lender an amount equivalent to the applicable backup withholding imposed by
the Code.

(c)          In addition, each Lender and Agent shall deliver to the
Administrative Agent and the Borrower such other tax forms or other documents as
shall be prescribed by applicable Laws or reasonably requested by the
Administrative Agent or the Borrower to demonstrate, where applicable, whether
or not payments under this Agreement and the other Loan Documents to such Lender
or Agent are exempt from application of the United States federal withholding
taxes imposed pursuant to FATCA.

(d)          If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Foreign Lender or U.S. Lender (other than, in the case of an assertion against
the Borrower, Impositions for which the Borrower is responsible under Section
3.01), such Foreign Lender or U.S. Lender shall indemnify the Borrower and the
Administrative Agent therefor.  The obligation of the Foreign Lenders or U.S.
Lenders, severally, under this Section 10.15 shall survive the termination of
the Aggregate Revolving Commitments, the repayment of all other Obligations
hereunder, the assignment of rights by or the replacement of a Lender, and the
resignation of the Administrative Agent.

(e)          Without limiting the obligations of Lenders and Agents pursuant to
Section 10.15(a) through (c), any Lender or Agent that is entitled to an
exemption from or reduction of any other withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without such withholding or at a reduced rate of
withholding; provided, however, that the completion, execution and submission of
such documentation shall not be required if in the Lender’s or Agent’s
reasonable judgment such completion, execution or submission would subject such
Lender or Agent to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or Agent.



203

--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 10.15, a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.

Section 10.16.      Governing Law; Jurisdiction; Etc.

(a)          GOVERNING LAW.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)          SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)          WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.



204

--------------------------------------------------------------------------------

Section 10.17.      WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

Section 10.18.      Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent shall
have been notified by each Lender, Swing Line Lender and L/C Issuer that each
such Lender, Swing Line Lender and L/C Issuer has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.

Section 10.19.     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges and agrees that it has informed its other Affiliates, that: (a) (i)
no fiduciary, advisory or agency relationship between any of the Borrower,
Holdings and their respective Subsidiaries and any Agent or any Arranger is
intended to be or has been created in respect of any of the transactions
contemplated hereby and by the other Loan Documents, irrespective of whether any
Agent or any Arranger has advised or is advising any of the Borrower, Holdings
and their respective Subsidiaries on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Subsidiaries, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (iii) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iv) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and the Arrangers each is
and has been acting solely as a principal and, except as may otherwise be
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings
or any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor any Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from



205

--------------------------------------------------------------------------------

those of the Borrower, Holdings and their respective Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests and transactions to the Borrower, Holdings or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
Holdings hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.20.      Affiliate Activities.  Each of the Borrower and Holdings
acknowledge that each Agent and each Arranger (and their respective Affiliates)
is a full service securities firm engaged, either directly or through
affiliates, in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals.  In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments.  Such investment and other activities may involve
securities and instruments of the Borrower, Holdings and their respective
affiliates, as well as of other entities and persons and their Affiliates which
may (a) be involved in transactions arising from or relating to the engagement
contemplated hereby and by the other Loan Documents (b) be customers or
competitors of the Borrower, Holdings and their respective Affiliates, or (c)
have other relationships with the Borrower, Holdings and their respective
Affiliates.  In addition, it may provide investment banking, underwriting and
financial advisory services to such other entities and persons.  It may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Borrower, Holdings and their respective Affiliates or such
other entities.  The transactions contemplated hereby and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.

Section 10.21.      Electronic Execution of Assignments and Certain other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 10.22.      USA PATRIOT ACT.  Each Lender that is subject to the PATRIOT
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the



206

--------------------------------------------------------------------------------

Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

Section 10.23.      Press Releases.

(a)          Each Secured Party executing this Agreement agrees that neither it
nor its Affiliates will in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or its Affiliates or
referring to this Agreement or the other Loan Documents without at least two (2)
Business Days’ prior notice to the Administrative Agent and without the prior
written consent of the Administrative Agent unless (and only to the extent that)
such Secured Party or Affiliate is required to do so under Law and then, in any
event, such Secured Party or Affiliate will consult with the Administrative
Agent before issuing such press release or other public disclosure.

(b)          Each Loan Party consents to (i) the publication by the
Administrative Agent, the FILO Agent or any Lender of advertising material
consisting of “tombstone” advertisements relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark, and (ii) the submission to industry trade organizations of
information necessary and customary for inclusion in league table measurements,
provided that in each case, such materials do not contain any of the Loan
Parties financial or other confidential information.  The Administrative Agent,
the FILO Agent or such Lender, as applicable, shall provide a draft reasonably
in advance of any advertising material to the Borrower for review and comment
prior to the publication thereof.

Section 10.24.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)           a reduction in full or in part or cancellation of any such
liability;

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares



207

--------------------------------------------------------------------------------

or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under this Agreement or any other Loan
Document; or

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.

Section 10.25.     Keepwell.  Each Qualified ECP Guarantor (if any) hereby
jointly and severally, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor to guaranty and otherwise honor all Obligations in respect of Secured
Hedge Agreements (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.25 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.25, or otherwise under the other Loan Documents, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 10.25 shall remain in full force and effect until payment in full of the
Obligations.  Each Qualified ECP Guarantor intends that this Section 10.25
constitute, and this Section 10.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 10.26.     Intercreditor Agreement.  Each Lender, each L/C Issuer and
each other Secured Party hereby (a) authorizes the Administrative Agent to enter
into the Intercreditor Agreement, (b) consents to the subordination of the Liens
on the Collateral other than the ABL Priority Collateral securing the
Obligations on the terms set forth in the Intercreditor Agreement, and (c)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement.

Section 10.27.      Acknowledgment Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the



208

--------------------------------------------------------------------------------

event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject
to a proceeding under a U.S. Special Resolution Regime, Default Rights under the
Loan Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(b)          As used in this Section 10.27, the following terms have the
following meanings:

(i)           “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii)          “Covered Entity” means any of the following:  (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b).

(iii)         “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)         “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

Section 10.28.      Electronic Communication.  This Agreement and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”), including Communications required to be in writing, may be in
the form of an Electronic Record and may be executed using Electronic
Signatures.  Each of the Loan Parties agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on each of the Loan
Parties to the same extent as a manual, original signature, and that any
Communication entered into by Electronic Signature, will constitute the legal,
valid and binding obligation of each of the Loan Parties enforceable against
such in accordance with the terms thereof to the same extent as if a manually
executed original signature was delivered.  Any Communication may be executed in
as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Communication.  For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent and each of the Secured Parties of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into .pdf format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Administrative
Agent and each of Secured Parties may, at its option, create one or more copies
of any Communication in the form of an imaged Electronic Record (“Electronic
Copy”), which shall be deemed created in the ordinary course of the such
Person’s business, and destroy the original paper document.  All Communications
in the form of an



209

--------------------------------------------------------------------------------

Electronic Record, including an Electronic Copy, shall be considered an original
for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record.  Notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (a) to the extent the Administrative
Agent has agreed to accept such Electronic Signature, the Administrative Agent
and each of the Secured Parties shall be entitled to rely on any such Electronic
Signature purportedly given by or on behalf of any Loan Party without further
verification and (b) upon the request of the Administrative Agent or any Lender,
any Electronic Signature shall be promptly followed by such manually executed
counterpart.  For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

210

--------------------------------------------------------------------------------